


EXHIBIT 10.2


THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF REORGANIZATION. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. ACCEPTANCES OR REJECTIONS WITH RESPECT
TO A CHAPTER 11 PLAN OF REORGANIZATION MAY NOT BE SOLICITED EXCEPT IN ACCORDANCE
WITH THE BANKRUPTCY CODE.




PLAN SUPPORT AGREEMENT


This PLAN SUPPORT AGREEMENT (the “Agreement”) is made and entered into as of
March 4, 2014 (the “Agreement Effective Date”) by and between (i) USEC Inc., a
Delaware corporation (“USEC”) and (ii) Babcock and Wilcox Investment Company, a
Delaware corporation (“B&W”) (USEC and B&W, each a “Party” and collectively, the
“Parties”).


RECITALS


WHEREAS, USEC contemplates a restructuring (the “Restructuring”) pursuant to the
terms of the term sheet (the “Term Sheet”) attached hereto as Exhibit A.
WHEREAS, USEC anticipates that the Restructuring will be implemented through a
pre-packaged or pre-arranged chapter 11 plan of reorganization.
WHEREAS, B&W holds USEC’s Series B-1 12.75% convertible preferred stock (the
“Existing Preferred Stock”) and warrants (the warrants together with the
Existing Preferred Stock, the “B&W Stock Interests”), which is proposed to be
treated in the Restructuring as outlined in the Term Sheet.
WHEREAS, B&W desires to evidence its support for the Restructuring in accordance
with the terms of this Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:


1.     Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in alphabetical order below:
“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934.
“Agreement” has the meaning set forth in the preamble.
“Agreement Effective Date” has the meaning set forth in the preamble.
“B&W” has the meaning set forth in the preamble.
“B&W Advisors” means E&A Advisors, LLC, Baker Botts L.L.P. and Delaware counsel
to B&W.




--------------------------------------------------------------------------------




“B&W Advisor Fee Cap” has the meaning set forth in paragraph 3(iii).
“B&W Claims and/or Interests” means any claims and/or interests that B&W or its
Affiliates have, or may assert or in the future assert, against USEC arising out
of or related to the B&W Stock Interests; provided, however, that the term does
not include any claims and/or interests related to the commercial arrangements
among B&W and its Affiliates and USEC and its Affiliates other than those
arising out of or related to the B&W Stock Interests.
“B&W Stock Interests” has the meaning set forth in the recitals.
“Ballot” means the ballot distributed with the Disclosure Statement for voting
on the Plan.
“Bankruptcy Code” means title 11 of the United States Code.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City.
“Chapter 11 Case” means the voluntary chapter 11 proceeding to be commenced by
USEC for the principal purpose of implementing the Restructuring through the
terms of the Plan.
“Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan.
“Consenting Noteholder” means a signatory to the Noteholder PSA, including any
signatory to an “Assumption Agreement” executed pursuant to the Noteholder PSA.
“Definitive Documents” means the Disclosure Statement, the Plan, the DIP
Facility, the Exit Facility, and all related implementing documents, agreements,
exhibits, annexes and schedules (including any corporate governance documents,
management incentive plan documents and documents evidencing the New Notes), as
such documents may be amended, modified or supplemented from time to time in
accordance with the terms hereof, reflecting the transactions embodied in the
Term Sheet and in each case mutually acceptable to (a) USEC and the Majority
Consenting Noteholders in accordance with the Noteholder PSA, (b) Toshiba in
accordance with the Toshiba PSA, and (c) B&W, but solely with respect to the
Plan and Disclosure Statement (in each instance, solely with respect to any
provisions adversely impacting B&W’s treatment under, or any other material
provision of, the Plan), the Indenture (as defined in the Term Sheet) and
related documents and corporate governance documents; provided, however, that
(i) the Plan shall be substantially in the form attached as Exhibit C with such
changes hereafter as shall be mutually acceptable to (a) USEC and the Majority
Consenting Noteholders in accordance with the Noteholder PSA, (b) Toshiba in
accordance with the Toshiba PSA, and (3) B&W, but solely with respect to any
provisions adversely impacting B&W’s treatment under, or any other material
provision of, the Plan; (ii) the New USEC Governing Documents (as such term is
defined in the Plan) shall be substantially in the forms attached as Exhibit D
with such changes hereafter as shall be mutually acceptable to USEC, the
Majority Consenting Noteholders in accordance with the Noteholder PSA, Toshiba
in accordance with the Toshiba PSA, and B&W; and (iii) the Indenture and the
Limited Subsidiary Guaranty (as such terms are defined in the Plan) shall have
terms and provisions consistent with the Term Sheet and mutually acceptable to
USEC, the Majority Consenting Noteholders in accordance with the Noteholder PSA,
Toshiba in accordance with the Toshiba PSA, and B&W.




--------------------------------------------------------------------------------




“DIP Facility” means financing and/or cash collateral arrangements with
EnrichmentCo for the purpose of funding the Chapter 11 Case, which shall be
mutually acceptable to USEC and the Majority Consenting Noteholders in
accordance with the Noteholder PSA.
“Disclosure Statement” means the disclosure statement in respect of the Plan
describing, among other things, the Restructuring and the other transactions
contemplated by the Term Sheet.
“Effective Date” means the date on which the Plan, following entry of the
Confirmation Order by the Bankruptcy Court, becomes effective in accordance with
its terms.
“EnrichmentCo” means United States Enrichment Corporation, a subsidiary of USEC.
“Exit Facility” means third-party secured financing and/or intercompany secured
lending for the purpose of satisfying in full the DIP Facility, if any, and
providing sufficient liquidity for USEC to emerge from Chapter 11 and for USEC
and its subsidiaries to operate after USEC’s emergence from Chapter 11, which
shall be mutually acceptable to USEC, the Majority Consenting Noteholders.
“Existing Preferred Stock” has the meaning set forth in the recitals.
“Majority Consenting Noteholders” means Consenting Noteholders holding a
majority in principal amount of the Notes held by the Consenting Noteholders.
“Material Conditions” means the conditions set forth in paragraph 4 of this
Agreement.
“Noteholder PSA” means the Plan Support Agreement entered into on December 13,
2013, by and among USEC and the Consenting Noteholders, as amended from time to
time.
“Notes” means USEC’s 3.0% Convertible Senior Notes due October 1, 2014.
“Party” or “Parties” has the meaning set forth in the preamble.
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group, or any legal entity or association.
“Petition Date” means the date on which the Chapter 11 Case is commenced in the
Bankruptcy Court.
“Plan” means USEC’s proposed plan of reorganization, including all exhibits and
supplements thereto, the terms of which shall be consistent with the Term Sheet,
and which shall be substantially in the form attached as Exhibit C with such
changes hereafter as shall be mutually acceptable to (a) USEC and the Majority
Consenting Noteholders in accordance with the Noteholder PSA, (b) Toshiba in
accordance with the Toshiba PSA, and (c) B&W, but solely with respect to any
provision that adversely impacts B&W’s treatment under, or any other material
provision of, the Plan.
“Press Release” has the meaning set forth in paragraph 9 of this Agreement.
“RD&D Program” has the meaning set forth in paragraph 5(b)(v) of this Agreement.
“Restructuring” has the meaning set forth in the recitals.
“Solicitation” means the solicitation of votes on the Plan through the
distribution of Ballots either prior to the Petition Date under a pre-packaged
process, as permitted by section 1126(b) of the




--------------------------------------------------------------------------------




Bankruptcy Code, or after the Petition Date under a pre-arranged process, in
accordance with section 1125(b) of the Bankruptcy Code.
“Termination Date” has the meaning set forth in paragraph 5(d) of this
Agreement.
“Term Sheet” has the meaning set forth in the recitals.
“Toshiba” means Toshiba Corporation, a corporation organized under the laws of
Japan.
“Toshiba PSA” means, on the date hereof, as amended, the plan support agreement
entered into by and between USEC and Toshiba.
“USEC” has the meaning set forth in the preamble.
2.     Commitment of B&W. Subject to the satisfaction or waiver of the Material
Conditions pursuant to paragraph 4 of this Agreement, and as long as this
Agreement has not been terminated pursuant to paragraph 5 of this Agreement, B&W
shall:
(i)     notwithstanding anything to the contrary in the documents governing or
relating to the B&W Claims and/or Interests, not convert, exercise, assign,
sell, grant, pledge, convey or otherwise transfer (or agree to any of the
foregoing) in whole or in part any portion of its right, title or interests in
the B&W Claims and/or Interests, including the B&W Stock Interests, or its
voting rights with respect thereto and, to the maximum extent permitted by
applicable law, any transfers made by B&W of the B&W Claims and/or Interests,
including the B&W Stock Interests, made in violation of this Agreement shall be
null and void;
(ii)     in the context of a Solicitation, vote all B&W Claims and/or Interests,
including the B&W Stock Interests, in favor of the Plan in accordance with the
applicable procedures set forth in the Disclosure Statement and accompanying
voting materials, and return a duly-executed Ballot in connection therewith no
later than the deadline for voting on the Plan;
(iii)     not withdraw or revoke its vote on the Plan;
(iv)    following the commencement of the Chapter 11 Case, not (A) object, on
any grounds, to confirmation of the Plan, except to the extent that the terms of
such Plan are materially inconsistent with the terms contained in the Term
Sheet, or (B) directly or indirectly seek, solicit, support or encourage (x) any
objection to the Plan or (y) any other plan of reorganization or liquidation;
(v)    subject to appropriate confidentiality measures or agreements, cooperate
to the extent reasonable and practicable with USEC’s efforts to obtain required
regulatory approvals of the Restructuring and provide any information that may
be required by regulatory agencies as a condition to obtaining such approvals;
and
(vi)    (A) not seek to exercise, or support the exercise of, any rights or
remedies against USEC that B&W may have under the documents governing or
relating to the B&W Claims and/or Interests, including the B&W Stock Interests,
(B) use its reasonable best efforts to support and complete the transactions and
actions embodied in the Term Sheet, and (C) not take any legal or enforcement
action, including, without limitation, initiating any legal proceeding that is
inconsistent with, or that would delay consummation of, the transactions
embodied in the Term Sheet; provided, however, that clause (C) above shall not
affect the rights of B&W (1) under this Agreement or any other agreement B&W or
its Affiliates may have with USEC or its Affiliates other than with respect




--------------------------------------------------------------------------------




to the B&W Claims and/or Interests or (2) in its or any of its Affiliates’
capacities as a member of, or contractor to, American Centrifuge Manufacturing,
LLC.
Notwithstanding anything herein to the contrary, this Agreement shall not limit
B&W or its Affiliates in any way from pursuing or engaging in any business with
the Department of Energy or any other third party.
3.     USEC Commitment.    Subject to the satisfaction or waiver of the Material
Conditions pursuant to paragraph 4 of this Agreement, and as long as this
Agreement has not been terminated pursuant to paragraph 5 of this Agreement,
USEC shall:
(i)     use its reasonable best efforts to (A) support and complete the
transactions embodied in the Term Sheet; (B) do all things reasonably necessary
and appropriate in furtherance of the transactions embodied in the Term Sheet;
and (C) obtain any and all required regulatory and/or third-party approvals for
the transactions embodied in the Term Sheet;
(ii)     not take any action that is inconsistent with, or is intended or is
reasonably likely to interfere with or impede or delay consummation of, the
Restructuring and the transactions embodied in the Term Sheet including but not
limited to, soliciting, encouraging or initiating any offer or proposal from, or
entering into any agreement with, any person or entity concerning any actual or
proposed transaction involving any or all of (A) a competing plan of
reorganization or other financial and/or corporate restructuring of USEC, (B)
the issuance, sale or other disposition of any equity or debt interests, or any
material assets of USEC, or (C) a merger, consolidation, business combination,
liquidation, recapitalization, refinancing or similar transaction involving
USEC; provided, however, that in no event shall the provisions of this
subparagraph (ii) limit any interactions or communications between USEC and the
Consenting Noteholders, Toshiba, the Department of Energy, the Nuclear
Regulatory Commission or the Pension Benefit Guaranty Corporation with respect
to the Restructuring or any other matter, provided that such interactions or
communications are not inconsistent with the Restructuring or the Term Sheet;
(iii)     regardless of whether the Restructuring is consummated, pay promptly
in cash any and all reasonable documented out-of-pocket expenses incurred by B&W
(except to the extent that B&W has breached and not cured any of its obligations
under this Agreement) and the reasonable and documented fees and out-of-pocket
expenses of the B&W Advisors (A) upon the Agreement Effective Date or later
invoice date if not invoiced as of the Agreement Effective Date, all such
amounts incurred with respect to USEC prior to the Agreement Effective Date, but
not exceeding $155,000 for such period, and (B) on a monthly basis all such
amounts incurred and invoiced to USEC on a monthly basis after the Agreement
Effective Date through the earlier of the Effective Date or the Termination
Date, but not exceeding in the aggregate $150,000 per month for such period (the
“B&W Advisor Fee Cap”); provided, that any unused portion of the B&W Advisor Fee
Cap in a particular month may be used to pay the fees and expenses of the B&W
Advisors in previous or subsequent months where the B&W Advisors’ fees and
expenses exceed the B&W Advisor Fee Cap; and provided, further, that E&A
Advisors, LLC shall be entitled to a success fee in an amount not to exceed
$100,000 upon the Effective Date; and provided further, that in the event
litigation is commenced in the Bankruptcy Court that adversely impacts B&W (but
not including any litigation that results from B&W’s breach of this Agreement),
the B&W Advisor Fee Cap may be increased by agreement of the parties; and




--------------------------------------------------------------------------------




(iv)    not agree to any resolution of pension claims, including the alleged
Portsmouth 4062(e) event, with the Pension Benefit Guarantee Corporation without
the consent of the Majority Consenting Noteholders in accordance with the
Noteholder PSA.
4.     Material Conditions.
(a)    Before (1) USEC commences the Solicitation on the Plan or commences the
Chapter 11 Case and (2) B&W will be obligated to support the Plan under this
Agreement, the following conditions (the “Material Conditions”) shall be
satisfied and continuing or shall be waived as provided in subparagraph (b)
below:
(i)    the “Material Conditions” under the Noteholder PSA shall be satisfied or
waived in accordance with the Noteholder PSA; and
(ii)    the Definitive Documents and “first day” motions and other pleadings or
filings to be made by USEC in conjunction with the commencement of the Chapter
11 Case shall be completed in form and substance mutually acceptable to USEC,
the Majority Consenting Noteholders in accordance with the Noteholder PSA,
Toshiba in accordance with the Toshiba PSA, and B&W (but, with respect to the
Definitive Documents, to the extent provided in the definition of Definitive
Documents, and with respect to the “first day” motions and other pleadings or
filings to be made by USEC in conjunction with the commencement of the Chapter
11 Case, solely to the extent such motion adversely impacts B&W’s treatment
under, or any other material provision of, the Plan).
(b)    Any of the Material Conditions may be waived between and with the written
consent of USEC, the Majority Consenting Noteholders in accordance with the
Noteholder PSA, Toshiba in accordance with the Toshiba PSA, and B&W.
5.     Termination.
(a)    This Agreement shall terminate in the event that (i) the Parties mutually
agree to such termination in writing, (ii) this Agreement is terminated pursuant
to any of the remaining provisions of this paragraph 5, or (iii) the Effective
Date occurs.
(b)    USEC may terminate this Agreement as to all of the Parties upon three (3)
Business Days written notice to B&W of the occurrence of any of the following
events:
(i)    the board of directors of USEC determines in good faith and upon advice
of counsel that proceeding with the Restructuring, or the confirmation and
consummation of the Plan, would be inconsistent with the exercise of its
fiduciary duties;
(ii)    the Material Conditions are not satisfied or waived by March 4, 2014;
(iii)    a material breach by B&W of its obligations under this Agreement that
would have a material adverse impact on USEC or on the prompt confirmation or
consummation of the Plan, which material breach is not cured on or within three
(3) Business Days after the giving of written notice of such breach to B&W;




--------------------------------------------------------------------------------




(iv)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order denying any
requisite approval of, or enjoining, the consummation of a material portion of
the Restructuring or the confirmation or consummation of the Plan;
(v)    termination or suspension or the announcement of intention to terminate
or suspend funding by the Department of Energy for at least 80% of the cost of
the American Centrifuge Cascade Demonstration Test Program (such program,
including any extension or successor program, the “RD&D Program”);
(vi)    termination or suspension, or material delay in completion, of the RD&D
Program or announcement of intention to terminate or suspend or material delay
in completion of the RD&D Program, each other than as a result of action or
inaction by USEC;
(vii)    termination, suspension or materially adverse modification of, or the
announcement of the intention to terminate, suspend or modify in a materially
adverse manner by Joint Stock Company Techsnabexport, that certain transitional
supply agreement dated as of March 23, 2011 between EnrichmentCo and Joint Stock
Company Techsnabexport;
(viii)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction which would have the effect of delaying, preventing, or
impeding the Restructuring; or
(ix) either the Noteholder PSA or the Toshiba PSA is terminated pursuant to its
terms.
(c)    This Agreement may be terminated by B&W upon three (3) Business Days
written notice to USEC of the occurrence of any of the following events:
(i)    USEC fails to act in a manner materially consistent with this Agreement
or breaches this Agreement;
(ii)    the Material Conditions are not satisfied or waived by March 4, 2014;
(iii)    the board of directors of USEC determines that proceeding with the
Restructuring, or the confirmation and consummation of the Plan, would be
inconsistent with the exercise of its fiduciary duties;
(iv)    USEC fails to commence (A) the Solicitation or (B) the Chapter 11 Case
in the Bankruptcy Court on or before March 7, 2014;
(v)    if the Solicitation occurs before the Petition Date, failure of USEC to
commence the Chapter 11 Case in the Bankruptcy Court within 40 days of the
commencement of such Solicitation;
(vi)    failure of USEC to file the Plan and the Disclosure Statement with the
Bankruptcy Court on the Petition Date, each of which shall be in the form
approved in connection with satisfaction of the Material Conditions;
(vii)    if the Solicitation does not occur before the Petition Date, the
Solicitation has not commenced within 50 days of the Petition Date;
(viii)    the Confirmation Order, including all exhibits (which shall include
the Plan), appendices, plan supplement documents and related documents, each of
which shall be in the form




--------------------------------------------------------------------------------




approved in connection with satisfaction of the Material Conditions, shall not
have been entered by the Bankruptcy Court within (A) 45 days of the Petition
Date if the Solicitation occurs before the Petition Date or (B) 100 days of the
Petition Date if the Solicitation occurs after the Petition Date;
(ix)    the Effective Date shall not have occurred within (A) 65 days of the
Petition Date if the Solicitation occurs before the Petition Date or (B) 120
days of the Petition Date if the Solicitation occurs after the Petition Date;
(x)    the conversion of the Chapter 11 Case to a case under Chapter 7 of the
Bankruptcy Code;
(xi)    the appointment of a trustee, receiver or examiner in the Chapter 11
Case;
(xii)    the amendment, modification or filing of a pleading by USEC seeking to
amend or modify any of the Definitive Documents or any documents related to the
foregoing, including motions, notices, exhibits, appendices and orders, in a
manner not acceptable to B&W, but solely to the extent such modification
adversely impacts B&W’s treatment under, or any other material provision of, the
Plan;
(xiii)    USEC experiences any circumstance, change, effect, event, occurrence,
state of facts or development, either alone or in combination that has had or is
reasonably likely to have a short-term or long-term material adverse effect on
the financial condition or operations of USEC and its subsidiaries;
(xiv)    USEC fails to pay the reasonable documented out-of-pocket expenses of
B&W and the reasonable and documented fees and expenses of the B&W Advisors as
required by this Agreement;
(xv)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order denying any
requisite approval of, or enjoining, the consummation of a material portion of
the Restructuring or the confirmation or consummation of the Plan;
(xvi)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction invalidating, disallowing, subordinating or limiting in
any respect the enforceability, priority or validity of the B&W Stock Interests;
(xvii)    termination or suspension or the announcement of intention to
terminate or suspend funding by the Department of Energy for at least 80% of the
cost of the RD&D Program;
(xviii)    termination or suspension, or material delay in completion, of the
RD&D Program or announcement of intention to terminate or suspend or material
delay in completion of the RD&D Program;
(ix)    termination, suspension or materially adverse modification of, or the
announcement of the intention to terminate, suspend or modify in a materially
adverse manner, that certain transitional supply agreement dated as of March 23,
2011 between EnrichmentCo and Joint Stock Company Techsnabexport;
(xx)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction which would have the effect of delaying, preventing, or
impeding the Restructuring; or




--------------------------------------------------------------------------------




(xxi) either the Noteholder PSA or the Toshiba PSA is terminated pursuant to its
terms.
Notwithstanding any provision in this Agreement to the contrary, upon the
written consent of USEC and B&W, the dates and deadlines set forth in this
subparagraph (c) may be extended prior to or upon each such date or deadline,
and such later date or deadline agreed to in lieu thereof shall be of the same
force and effect as the dates provided herein.
(d)    The date on which this Agreement is terminated in accordance with the
foregoing provisions of this paragraph 5 shall be referred to as the
“Termination Date”.
(e)    If this Agreement is terminated pursuant to this paragraph 5, then all
further obligations of the Parties hereunder shall be terminated without further
liability; provided, however, that each Party shall have all rights and remedies
available to it under applicable law for all matters unrelated to this
Agreement; and provided, further, however, that no such termination shall
relieve any Party of liability for its material breach of this Agreement.
Notwithstanding any provision in this Agreement to the contrary, the right to
terminate this Agreement under this paragraph 5 shall not be available to any
Party whose failure to fulfill any material obligation under this Agreement has
been the cause of, or resulted in, the occurrence of a termination event.
6.     Party Representations. Each Party represents and warrants to each other
Party that:
(a)    Corporate Form. As of the date of this Agreement, (a) such Party is duly
organized, validly existing, and in good standing under the laws of the state of
its organization; (b) such Party has all requisite corporate, partnership, or
limited liability company power and authority to enter into this Agreement and
to carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement (including consummation of the Restructuring);
and (c) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate,
partnership or limited liability company action on its part.
(b)    No Conflicts. Except as provided in Schedule 6(b), the execution and
delivery of this Agreement by such Party and the performance of its obligations
hereunder (including consummation of the Restructuring) do not and shall not (i)
violate any provision of law, rule, or regulation applicable to it or its
certificate of incorporation or by-laws (or other organizational documents) or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both and exclusive of defaults relating to solvency and
bankruptcy) a default under any material contractual obligation to which it is a
party or under its certificate of incorporation or by-laws (or other
organizational documents). Such Party is not aware of any event that, due to any
fiduciary or similar duty to any other person, would prevent it from taking any
action required of it under this Agreement.
(c)    Governmental Consents. The execution and delivery of this Agreement by
such Party and the performance of its obligations hereunder (including
consummation of the Restructuring) do not and shall not require any registration
or filing with, consent or approval of, or notice to, or other action to, with
or by, any federal, state or other governmental authority or regulatory body,
other than (i) such filings as may be necessary and/or required for disclosure
by the Securities and Exchange Commission, (ii) such filings as may be necessary
or required in connection with the Chapter 11 Case and (iii) as set forth in
Schedule 6(c).
(d)    Binding Obligation. This Agreement is the legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.




--------------------------------------------------------------------------------




(e)    No Litigation. No litigation or proceeding before any court, arbitrator,
or administrative or governmental body is pending against such Party that would
adversely affect its ability to enter into this Agreement or perform its
obligations hereunder.
(f)    Legal Representation. Such Party has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement and the Term Sheet, and has had the contents hereof fully explained by
such counsel and is fully aware of such contents and legal effect.
7.    Additional B&W Representations. B&W represents and warrants to USEC that:
(a)    B&W Claims and/or Interests. It is the sole legal and beneficial owner of
the B&W Claims and/or Interests, including the B&W Stock Interests, which are
set forth on Exhibit B attached hereto, and all related claims, rights and
causes of action arising out of or in connection with or otherwise relating
thereto. It has full and sole power and authority to vote on and consent to
matters concerning such B&W Claims and/or Interests, including the B&W Stock
Interests, with respect to the Restructuring. The B&W Claims and/or Interests
set forth on Exhibit B attached hereto represents all of the B&W Claims and/or
Interests, directly or indirectly, legally or beneficially owned or held by B&W
together with its controlled Affiliates.
(b)    No Encumbrances. The B&W Claims and/or Interests, including the B&W Stock
Interests, are free and clear of any pledge, lien, security interest, charge,
claim, voting restriction, right of first refusal or other limitation of any
kind, in each case that would adversely affect its performance of the
obligations set forth in this Agreement at the time such obligations are
required to be performed.
(d)    Prior/Future Transfers. It has made no prior assignment, sale, grant,
pledge, conveyance, or other transfer of, and has not entered into any agreement
to assign, sell, grant, pledge, convey or otherwise transfer, in whole or in
part, any portion of its right, title, or interests in the B&W Claims and/or
Interests, including the B&W Stock Interests or its voting rights with respect
thereto. While this Agreement remains in effect and other than (i) as
contemplated by the Plan or (ii) by operation of law as a result of a change of
control of B&W, it will make no conversion, exercise, assignment, sale, grant,
pledge, conveyance, or other transfer of, and will not enter into any agreement
to convert, exercise, assign, sell, grant, pledge, convey or otherwise transfer,
in whole or in part, any portion of its right, title, or interests in the B&W
Claims and/or Interests, including the B&W Stock Interests or its voting rights
with respect thereto. To the maximum extent permitted by applicable law, any
transfers made by B&W of the B&W Claims and/or Interests, including the B&W
Stock Interests, made in violation of this Agreement shall be null and void.
(e)    Accredited Investor. It is (i) a sophisticated investor with respect to
the transactions described herein with sufficient knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of owning and investing in securities of USEC (including any securities that may
be issued in connection with the Restructuring), making an informed decision
with respect thereto, and evaluating properly the terms and conditions of this
Agreement, and it has made its own analysis and decision to enter in this
Agreement, (ii) an “accredited investor” within the meaning of Rule 501 of the
Securities Act of 1933 (as amended) or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act of 1933 (as amended) and (iii)
acquiring any securities that may be issued in connection with the Restructuring
for its own account and not with a view to the distribution thereof. B&W hereby
confirms that it has made its own decision to execute this Agreement based upon
its own independent assessment of documents and information available to it, as
it deemed appropriate and sufficient.
8.    Further Documentation/Cooperation. Prior to the commencement of and during
the Chapter 11 Case, USEC shall, except (i) in an emergency where it is not
reasonably practicable or (ii) upon consent of B&W, provide draft copies of all
motions or applications and other documents USEC (solely to the extent




--------------------------------------------------------------------------------




such motions, application or other documents directly impact B&W’s treatment
under, or any other material provision of, the Plan) intends to file with the
Bankruptcy Court to B&W no later than three Business Days prior to the date when
USEC intends to file any such document and shall consult in good faith with B&W
regarding the form and substance of any such proposed filing (solely to the
extent such motions, applications or other documents adversely impact B&W’s
treatment under, or any other material provision of, the Plan) with the
Bankruptcy Court; provided, however, that in the event that three Business Days’
notice is not practicable, USEC shall provide draft copies of any such motions,
applications and other documents USEC intends to file with the Bankruptcy Court
to B&W as soon as reasonably practicable and in no event less than one day
before the date when USEC intends to file any such document.
9.    Public Announcements. USEC shall submit to B&W all press releases, public
filings, public announcements or other written communications with any news
media in each case to be made by USEC relating to this Agreement or the
transactions contemplated hereby and any amendments thereof for review and
potential suggestions, which shall be promptly provided. Except as required by
applicable law or regulation, or the rules of any applicable stock exchange or
regulatory body, or in filings to be made with the Bankruptcy Court, neither
USEC nor B&W shall, nor shall they permit any of their respective Affiliates to,
make any public announcement or otherwise communicate with any news media in
respect of this Agreement or the transactions contemplated hereby or by the
Definitive Documents. Nothing in this paragraph 9 or otherwise in this Agreement
shall be deemed to waive, amend or modify the confidentiality obligations of B&W
as set forth in the Strategic Relationship Agreement among USEC, Toshiba and
B&W.
10.    Entire Agreement. This Agreement, including exhibits, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement; provided, further, that the Parties shall
enter into various Definitive Documents upon the effective date of the Plan to
give effect to the transactions contemplated in this Agreement.
11.    Survival of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning a
possible financial restructuring of USEC and in contemplation of a possible
chapter 11 bankruptcy filing by USEC, and thus (a) the rights granted in this
Agreement are enforceable by each signatory hereto without approval of the
Bankruptcy Court, (b) the exercise of such rights will not violate the automatic
stay provisions of the Bankruptcy Code and (c) USEC hereby waives its right to
assert a contrary position in the Chapter 11 Case with respect to the foregoing.
12.    Waiver. If the transactions contemplated herein are not consummated, or
following the occurrence of the Termination Date, if applicable, nothing shall
be construed herein as a waiver by any Party of any or all of such Party’s
rights and the Parties expressly reserve any and all of their respective rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.
13.    Amendments.    Except as otherwise provided herein, this Agreement may
not be modified, amended or supplemented without prior written consent of USEC
and B&W.
14.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, seeking an order of the Bankruptcy Court
or other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder.




--------------------------------------------------------------------------------




15.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Case is commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.
16.    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXHIBITS
ATTACHED HERETO.
17.    Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if (a) delivered
personally (with receipt confirmed telephonically), (b) delivered by electronic
or facsimile transmission (with receipt confirmed telephonically) or (c)
delivered by overnight courier (signature required) to the parties at the
following addresses, email addresses or facsimile numbers:
(a)    If to B&W:


Babcock & Wilcox Investment Company
The Harris Building
13024 Ballantyne Corporate Place, Suite 700
Charlotte, North Carolina 28277
Attn: James D. Canafax (jdcanafax@babcock.com)
Facsimile: (704) 625-4830
(Confirm receipt with James Canafax at (704) 625-4960)


with a copy to:


Baker Botts L.L.P.
The Warner
1299 Pennsylvania Ave., NW
Washington, D.C. 20004-2400
Attn: Michael A. Gold (michael.gold@bakerbotts.com)
Facsimile: (202) 585-1024
(Confirm receipt with Michael Gold at (202) 639-7724)


(b)    If to USEC:


USEC Inc.
6903 Rockledge Drive
Bethesda, Maryland 20817
Attn: John C. Barpoulis (CFO-Office@usec.com)




--------------------------------------------------------------------------------




Attn: Peter B. Saba (OGC-Office@usec.com)
Facsimile: (301) 564-3205
(Confirm receipt with Peter Saba at telephone number (301) 564-3327)


with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022-4834
Attn: D. J. Baker (dj.baker@lw.com)
Attn: Rosalie W. Gray (rosalie.gray@lw.com)
Facsimile: (212) 751-4864
(Confirm receipt with Rosalie Gray at telephone number (212) 906-1282)


(c) With copies of all such notices, requests and other communications under
this Agreement sent to the Consenting Noteholders by the sending party:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036-6745
Attn: Michael S. Stamer (mstamer@akingump.com)
Attn: James Savin (jsavin@akingump.com)
Facsimile: (212) 872-1002 and (202) 887-4288
(Confirm receipt with James Savin at telephone number (202) 887-4417)


18.    Successors and Assigns. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any Party hereto, without the prior
written consent of the other Parties hereto, and then only to a Person who has
agreed to be bound by the provisions of this Agreement. This Agreement is
intended to and shall bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and
representatives.
19.    No Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person.
20.    Not a Solicitation. This Agreement does not constitute (a) an offer for
the purchase, sale, exchange, hypothecation, or other transfer of securities for
purposes of the Securities Act of 1933 and the Securities Exchange Act of 1934,
or (b) a solicitation of votes on a chapter 11 plan of reorganization for
purposes of the Bankruptcy Code. Votes from B&W will not be solicited until it
has received a Disclosure Statement and related Ballot in accordance with
section 1125(b) or 1126(b), as applicable, of the Bankruptcy Code.
21.    Interpretation/Construction.
(a)    Time Periods. If any time period or other deadline provided in this
Agreement expires on a day that is not a Business Day, then such time period or
other deadline, as applicable, shall be deemed extended to the next succeeding
Business Day.
(b)    Headings. The headings of the paragraphs and subparagraphs of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.




--------------------------------------------------------------------------------




(c)    Interpretation. For purposes of this Agreement, unless otherwise
specified: (i) each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and the neuter
gender; (ii) all references herein to “paragraphs” or “Exhibits” are references
to paragraphs or exhibits of this Agreement; and (iii) the words ‘‘herein,’’
“hereof,” “hereunder” and ‘‘hereto’’ refer to this Agreement in its entirety
rather than to a particular portion of this Agreement.
(d)    Construction. Each Party acknowledges that it has received adequate
information to enter into this Agreement, and that this Agreement and the
Exhibits attached hereto have been prepared through the joint efforts of all of
the Parties. Neither the provisions of this Agreement or the Exhibits attached
hereto nor any alleged ambiguity herein or therein shall be interpreted or
resolved against any Party on the ground that such Party’s counsel drafted this
Agreement or the Exhibits attached hereto, or based on any other rule of strict
construction.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).


[Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, USEC Inc. and B&W have executed this Agreement as of the
date first written above.






USEC INC.
By: /s/ John C. Barpoulis                
Name:    John C. Barpoulis
Title:    Senior Vice President & Chief Financial Officer
BABCOCK & WILCOX INVESTMENT COMPANY
By: /s/ James D. Canafax                
Name:    James D. Canafax
Title:    Senior Vice President & General Counsel






--------------------------------------------------------------------------------




Schedule 6(b)
No Conflicts Exceptions
This Schedule assumes that USEC Inc.’s restructuring is consummated as set forth
in the Term Sheet attached as Exhibit A. Accordingly, all contracts not rejected
as permitted by the Bankruptcy Code are assumed as provided for in the
Bankruptcy Code. Only material agreements that are intended to be assumed but
may be subject to Bankruptcy Code Section 365(c) and applicable Third Circuit
law requiring counterparty consent to assumption are listed here:


1.
Non-Exclusive Patent License between USEC Inc. and the United States Department
of Energy



2.
Cooperative Agreement among USEC Inc., American Centrifuge Demonstration, LLC
and the United States Department of Energy



3.
Agreement between United States Department of Energy and USEC Inc.     dated
2002-06-17 (known as the June 2002 Agreement)







--------------------------------------------------------------------------------




Schedule 6(c)
Governmental Consents Exceptions
1.
U.S. Department of Energy (DOE) -

(a)
Filings with, consents or approval of, or notices to, or other actions required
to assume contracts entered into by DOE with USEC which are set forth in
Schedule 10(b) (which is incorporated by reference in this Schedule as if fully
set forth herein); or

(b)
Filings with, consents or approval of, or notices to, or other actions required
to maintain access to Classified Information in accordance with the Atomic
Energy Act; implementing regulations including 10 CFR Part 95, and 10 CFR Part
725 and applicable guidance.

2.    U.S. Nuclear Regulatory Commission (NRC)-
(a)
Filings with, consents or approval of, or notices to, or other actions required
to comply with requirements of Sections 184 and 193 of the Atomic Energy Act of
1954 (as amended by Section 3116 of the USEC Privatization Act), 42 U.S.C. §§
2234 and 2243, with respect to direct or indirect transfers of control of
licensees and limitations on foreign ownership, control and domination, and
implementing NRC regulations which may be required if the restructuring differs
materially from the statements contained in the letter from USEC to the Nuclear
Regulatory Commission (NRC) on June 27, 2013 describing the Restructuring; or

(b)
Filings with, consents or approval of, or notices to, or other actions required
upon filing of the bankruptcy petition or during the bankruptcy proceeding in
accordance with 10 CFR Part 70; 10 CFR Part 76 and applicable guidance including
but not limited to NUREG 1556.

Schedule 6 (c) Definitions:
“Atomic Energy Act” means the Atomic Energy Act of 1954, as amended (42 U.S.C.
2011 et seq.).
“Classified Information” means (i) information classified as either Restricted
Data or Formerly Restricted Data or (ii) National Security Information.
“Formerly Restricted Data” means information jointly determined by DOE and the
Department of Defense to be related primarily to the military utilization of
nuclear weapons and removed (by transclassification) from the Restricted Data
category pursuant to section 142(d) of the Atomic Energy Act. (See 10 CFR
§1045.3)
“National Security Information” means information that has been determined
pursuant to Executive Order 12958, as amended (68 Federal Register 15315 (March
28, 2003)), or prior or subsequent Executive Orders to require protection
against unauthorized disclosure and is marked to indicate its classification
status when in document form. National Security Information is referred to as
'defense information' in the Atomic Energy Act. (See 10 CFR §1045.3)




--------------------------------------------------------------------------------




“Restricted Data” means a kind of classified information that consists of all
data concerning the following, but not including data declassified or removed
from the Restricted Data category pursuant to section 142 of the Atomic Energy
Act: (i) design, manufacture, or utilization of atomic weapons; (ii) production
of special nuclear material; or (iii) use of special nuclear material in the
production of energy. (See 10 CFR §1045.3)






--------------------------------------------------------------------------------




Exhibit A
Term Sheet
This Term Sheet sets forth the principal terms of a proposed financial
restructuring (the “Restructuring”) of USEC Inc. (“USEC” or the “Company”)
agreed to by the Company and certain unaffiliated holders (collectively, the
“Consenting Noteholders”) of 3.0% Convertible Senior Notes (the “Notes”) due
October 1, 2014, issued pursuant to that certain Indenture dated as of September
28, 2007 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”), by and among USEC, as issuer, and Wells Fargo Bank, N.A., as
trustee. This Term Sheet is an integral part of and is incorporated by reference
into the Plan Support Agreement (the “Agreement”) to which it is attached as
Exhibit A. This Term Sheet supersedes any proposed term sheet regarding the
subject matter hereof and dated prior to the date hereof.
Classification and Treatment of Claims Against and Interests in USEC


Administrative, Priority Tax and Other Priority Claims:
On or as soon as practicable after the Effective Date, each holder of an
administrative, priority tax or other priority claim shall receive treatment of
such claim consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code.
Secured Claims
All Allowed Secured Claims will be reinstated and otherwise not impaired and all
liens shall be continued until the Claims are paid in full.
DIP Facility
On the Effective Date, the claims in connection with the DIP Facility, if any,
shall be paid in full, in cash, unless otherwise agreed by the lender. If the
DIP Facility is not paid in full by agreement of the lender, the underlying
Claim shall continue in full force and effect and all DIP liens shall continue
against Reorganized USEC until such Claim is paid in full.
Notes
On the Effective Date, in exchange for their Notes claims (inclusive of
principal, fees and interest accrued through the Petition Date), holders of the
Notes shall receive, on a pro rata basis, (i) 79.04% of the common stock of
reorganized USEC (the “New Common Stock”), subject to dilution on account of the
Management Incentive Program (as defined below), (ii) cash equal to the amount
of the interest accrued on account of the Notes from the date of the last
interest payment made before the Petition Date to the Effective Date and (iii)
$200 million in principal amount of new notes (“New Notes”) issued by
Reorganized USEC on terms described further herein and otherwise acceptable to
the Majority Consenting Noteholders1 and the Company.
1 “Majority Consenting Noteholders” means Consenting Noteholders holding a
majority in principal amount of the Notes held by the Consenting Noteholders as
of the relevant time.






--------------------------------------------------------------------------------




Preferred Stock and Warrants
In exchange for B&W’s existing Preferred Stock and warrants, B&W to receive (i)
$20.19 million of New Notes and (ii) 7.98% of the New Common Stock (subject to
dilution on account of a management incentive plan); and in exchange for
Toshiba’s existing Preferred Stock and warrants, Toshiba to receive (i) $20.19
million of New Notes and (ii) 7.98% of the New Common Stock (subject to dilution
on account of a management incentive plan).


Such New Common Stock may be structured in the manner set forth in the USEC
Governing Documents attached as Exhibit D.
  
Existing Preferred Stock, warrants and any other equity securities owned by B&W,
Toshiba or any of their affiliates to be cancelled.


B&W and Toshiba to each agree to discuss in good faith with USEC the possible
investment of up to $20.19 million (for an aggregate investment of $40.38
million) of equity in ACP in a special purpose entity to commercialize ACP in
the future, subject to mutually agreed upon terms and conditions including
receipt of an acceptable ACP business plan and subject to corporate approvals,
but in any event contingent upon the closing of funding for the American
Centrifuge Plant of not less than $1.5 billion of debt supported by the DOE loan
guarantee program or other government support or funding in such amount.


The existing securities purchase agreement dated May 25, 2010, and investor
rights agreement dated September 2, 2010, will be terminated without liability
to, or any future obligation of, any party. The existing strategic relationship
agreement dated May 25, 2010, will be assumed under the Plan. A supplementary
strategic relationship agreement will be entered as of the Effective Date
reflecting the provisions of this term sheet.


For the avoidance of doubt, the New Common Stock issued to B&W and Toshiba will
not be subject to requirements regarding Orderly Sales Arrangements (as defined
in the securities purchase agreement).


No change to current arrangements among American Centrifuge Manufacturing, LLC,
B&W and USEC related to the manufacture of centrifuges for ACP.


Toshiba and USEC shall discuss in good faith the possibility of Toshiba
receiving more favorable off-take conditions than those set forth in the current
strategic relationship agreement.
General Unsecured Claims Other Than Notes Claims
On or as soon as reasonably practicable after the Effective Date or when such
obligation becomes due according to its terms, whichever is later, in exchange
for their Allowed Unsecured Claims against USEC, each of the holders thereof
shall be paid in full, in cash, or otherwise not impaired consistent with
section 1124 of the Bankruptcy Code.
 
Allowed Unsecured Claims held by subsidiaries of USEC shall be reinstated and
otherwise not impaired, unless otherwise agreed by the holder of each such
Claim.




--------------------------------------------------------------------------------




Section 510(b) Claims
To be subordinated to the maximum extent possible under the Bankruptcy Code.
Equity Interests
On the Effective Date, in exchange for their prepetition common stock interests
in USEC and other equity interests in USEC, including warrants, rights and
options to acquire such prepetition common stock interests (collectively, the
“Old Equity”), the holders of Old Equity shall receive their pro rata share of
5% of the New Common Stock, subject to dilution on account of the Management
Incentive Program.




Other Principal Plan Terms


Executory Contracts and Unexpired Leases
Pursuant to the terms and conditions of the Plan, on the Effective Date,
reorganized USEC shall assume all of its unexpired leases and customer and
vendor executory contracts.
Exit Facility
On the Effective Date, reorganized USEC shall enter into the Exit Facility. It
is acknowledged and agreed that EnrichmentCo may act as the Exit Lender and/or
provide other intercompany secured funding to USEC, which shall be secured by
all assets of USEC.
New Common Stock
The New Common Stock shall constitute 100% of the equity interests in
reorganized USEC, subject to dilution on account of the Management Incentive
Program.


Subject to foreign ownership restrictions in charter; additional restrictions
may be necessary to preserve NOLs and other tax attributes/built in losses;
possible NRC issues.
 
Terms to be agreed to prior to the earlier of the commencement of the
Solicitation or the Petition Date.
New Notes
Material Terms of New Indenture and Limited Subsidiary Guaranty
Interest. The New Notes shall pay cash interest at a rate of 8%. Reorganized
USEC may elect to (a) pay in kind up to 1.5% of interest for the time period
between the date of issuance and September 30, 2014, (b) pay in kind up to 3% of
interest for the time period between October 1, 2014 and September 30, 2015, and
(c) pay in kind up to 5.5% of interest from October 1, 2015 through maturity, at
its option.
Maturity. The New Notes shall mature 5 years from the date of issuance; provided
that the maturity date shall be automatically extended to 10 years from the date
of issuance upon the initial draw or




--------------------------------------------------------------------------------




other initial funding, in each case, of a material amount, under binding
agreements providing for (i) the funding for the American Centrifuge Plant
(“ACP”) of not less than $1.5 billion of debt supported by the DOE loan
guarantee program or other government support or funding in such amounts, or
(ii) the implementation and deployment of a National Security Train Program
utilizing American Centrifuge technology with an expected total program cost to
be funded by the government of not less than $750 million.
Offer to Repurchase. In the event that reorganized USEC experiences a change of
control (as defined in the Indenture for the New Notes but expressly excluding
(a) any equity raise intended to support ACP or another next generation
enrichment technology or (b) any sale or merger of reorganized USEC to or into
an entity for the purpose of continuing to pursue commercialization of the ACP
or such other next generation enrichment technology), USEC will be required to
offer to repurchase all of the notes at 101% of the aggregate principal amount
repurchased plus accrued and unpaid interest, if any.
Ranking of the Notes. The New Notes shall be expressly subordinated to and will
rank junior to any funding provided by EnrichmentCo.
EnrichmentCo. Limited Guarantee; Security. The New Notes shall be guaranteed
(the “Guarantee”) by EnrichmentCo. and secured by a “silent” lien (the “Lien”)
on the assets of EnrichmentCo. which secured EnrichmentCo.’s previous revolving
credit facility, plus any assets of EnrichmentCo. securing the Designated Senior
Claims (as defined below) (the “Collateral”). The Guarantee and Lien shall be
expressly and contractually subordinated in all rights and respects to the
following (the “Designated Senior Claims”):
(i)
Guarantees and liens granted to secure the Exit Facility;

(ii)
Guarantees and liens granted for the benefit of the PBGC pursuant to any
settlement of the alleged 4062(e) event at Portsmouth or any future 4062(e)
event;

(iii)
Guarantees and liens granted to secure USEC’s equity commitment with respect to
the financing of ACP;

(iv)
Guarantees and liens granted for the benefit of the Department of Energy, export
credit agencies or any other lenders/insurers providing any financing or
government support of ACP; and

(v)
Claims against EnrichmentCo by the Federal Government.

Other than with respect to the Unconditional Interest Claim (as defined below),
the Lien and Guarantee shall automatically terminate and no longer be in effect
upon the occurrence of any of the following (each, a “Termination Event”):
(i)
the involuntary termination by the PBGC of any of the qualified pension plans of
USEC or EnrichmentCo;

(ii)
the cessation of funding prior to completion of the RD&D Program; and

(iii)
the termination of efforts by USEC to commercialize ACP and either (A) the
efforts of USEC to commercialize another next generation enrichment technology
funded at least in part by new capital provided by EnrichmentCo have been
terminated or are not being pursued or (B) the attainment of capital necessary
to commercialize another next generation enrichment technology with respect to
which USEC is involved which does not include new capital provided by
EnrichmentCo.  

Furthermore, EnrichmentCo. shall be expressly prohibited from making any payment
of principal on




--------------------------------------------------------------------------------




the New Notes at any time EnrichmentCo has past-due and unpaid liabilities owed
to the Federal Government.
The Unconditional Interest Claim shall mean the amount equal to the amount of
interest on the New Notes (at the non-default rate of 8% per annum) that is
accrued and unpaid in cash from the date of issuance through the earlier of
(x) the date of commencement by EnrichmentCo of a proceeding under chapter 7 or
chapter 11 of the Bankruptcy Code or (y) the maturity of the New Notes.2 The
Unconditional Interest Claim shall continue to be guaranteed by EnrichmentCo.
and secured by the Lien notwithstanding the occurrence of a Termination Event.
Restrictive Covenants. The indenture pursuant to which the New Notes will be
issued will contain covenants consistent with the corresponding covenants (if
any) in the Indenture for the Notes (except as noted) covering (i) the payment
of principal and interest, (ii) maintenance of an office or agency for the
payment of the notes, (iii) SEC Reports (reorganized USEC will continue to file
reports with the SEC even if not subject to reporting requirements), (iv) stay,
extension and usury laws, (v) existence, (vi) maintenance of properties and
(vii) maintenance of insurance. The indenture will otherwise contain no
covenants that restrict the operation of USEC or its subsidiaries, or their
respective businesses other than (i) limitations on EnrichmentCo.’s ability to
transfer the Collateral, which covenant (a) will permit transfers in the
ordinary course of business and in connection with an operational wind down of
the business of EnrichmentCo., (b) will not limit transfers in support of ACP or
next generation enrichment technology and (c) will permit unrestricted transfers
of cash to USEC for general corporate purposes, to support its obligations under
the New Notes and in support of ACP or next generation enrichment technology and
(ii) limitations on liens that may be imposed on the assets of EnrichmentCo.
(with exceptions consistent with USEC’s previous revolving credit facility).


2 For the avoidance of doubt, the Unconditional Interest Claim includes any
interest paid in kind.


Management Incentive Program


On, or as soon as reasonably practicable after, the Effective Date, a management
incentive program (the “Management Incentive Program”) shall be implemented to
provide designated members of senior management of reorganized USEC with New
Common Stock and/or options to purchase shares of New Common Stock. The
Management Incentive Program will be attached to the Plan.


Restructuring Expenses


As provided in the Plan Support Agreements entered into by (i) the Consenting
Noteholders, (ii) Toshiba and (iii) B&W, respectively.


Corporate Governance


The New Board shall have between seven (7) and eleven (11) members, consisting
of the chief executive officer of reorganized USEC and between six (6) and ten
(10) members (all of whom shall be U.S. citizens, except and to the extent that
mitigation measures acceptable to the NRC and DOE are in place), including the
Chairperson, which shall be the individuals identified in connection with
satisfaction of the Material Conditions.
B&W and Toshiba shall each have the right, but not the obligation, to elect one
member consistent




--------------------------------------------------------------------------------




with current board/information arrangements among B&W, Toshiba and USEC.


Registration


The Company will register the New Common Stock under the Exchange Act and
maintain its status as a reporting company. Subject to meeting applicable
listing standards, the Company will use commercially reasonable efforts to list
the New Common Stock for trading on a national securities exchange as soon as
practicable following the Effective Date. To the extent reasonably practicable,
without derogating from the terms hereof, the parties shall structure the Plan
to maximize the ability of USEC to list the New Common Stock on a national
securities exchange.
The New Common Stock will be issued pursuant to one or more exemptions from
registration under federal and state securities laws, including the exemption
provided by section 1145 of the Bankruptcy Code, if applicable. Registration
rights for Noteholders who cannot use the section 1145 exemption, such as
certain affiliates, to be discussed.
The parties shall use good faith efforts to structure the Restructuring and the
transactions contemplated to the maximum extent possible in a tax-efficient
manner for the Company and the Consenting Noteholders.


Releases


To the extent permitted by applicable law and approved by the Bankruptcy Court,
the Plan shall provide for the release by USEC and creditors voting in favor of
the Plan receiving a recovery under the Plan of any and all claims or causes of
action, known or unknown, relating to any pre-Petition Date acts or omissions,
except for gross negligence, willful misconduct, criminal misconduct or fraud,
committed by any of the following: (i) USEC, (ii) any of USEC’s affiliates,
(iii) the current directors and officers of USEC and each of its affiliates (as
of the Effective Date); (iv) the Consenting Noteholders, (v) B&W in its capacity
as the holder of the B&W Claims and/or Interests, (vi) Toshiba in its capacity
as the holder of the Toshiba Claims and/or Interests, and (vii) each of the
directors, officers, partners, members, managers, representatives, employees and
advisors of (i)-(vi).


Exculpation


To the extent permitted by applicable law and approved by the Bankruptcy Court,
USEC, USEC’s affiliates, the Consenting Noteholders, B&W, Toshiba and their
respective directors, officers, partners, members, managers, representatives,
employees and advisors shall have no liability to any holder of a claim or
equity interest for any act or omission in connection with, or arising out of,
the negotiation and implementation of the Restructuring, including the
negotiation and the pursuit of approval of the Disclosure Statement, the Plan
and the solicitation of votes for, or confirmation of, the Plan, and the
consummation of the Plan, except for willful misconduct, gross negligence,
criminal misconduct or fraud as determined by a final order of the Bankruptcy
Court and, in all respects, shall be entitled to rely upon the advice of counsel
with respect to their duties and responsibilities under the Plan.


Other Restructuring Actions


Paducah transition planning and RD&D Program to be discussed and reasonably
acceptable to the Majority Consenting Noteholders.




--------------------------------------------------------------------------------




Exhibit B
B&W Claims and/or Interests, including the B&W Stock Interests


42,951 Series B-1 Preferred Stock (as of January 1, 2014):


Original Investment:                            $37,500,000.00
PIK Dividend:                                $ 5,451,411.95
PIK Dividends Accrued and Added to Liquidation Preference:    $14,015,314.06


Total:                        $56,966,726.01


Warrants to purchase 125,000 shares of Class B Common Stock or 125 shares of
Series C Preferred Stock


Other unliquidated claims and causes of action arising from and relating to the
B&W Stock Interests and certain related agreements, including, without
limitation, all Dividends accrued but not yet added to the Liquidation
Preference subsequent to January 1, 2014.








--------------------------------------------------------------------------------




Exhibit C
Form of Plan
 










--------------------------------------------------------------------------------








3/3/14
FOR SETTLEMENT AND DISCUSSION PURPOSES ONLY - SUBJECT TO FRE 408
SUBJECT TO TERMS OF PLAN SUPPORT AGREEMENT, ALL RIGHTS RESERVED




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
 -----------------------------------------------------------------
In re:

USEC INC.,

           Debtor.
---------------------------------------------------------------
x
:
:
:
:
:
x


Chapter 11


Case No. 14-_______ (_____)



PLAN OF REORGANIZATION OF USEC INC.




LATHAM & WATKINS LLP
D. J. Baker
Rosalie Walker Gray
Adam S. Ravin
885 Third Avenue
New York, NY 10022-4834
212-906-1200


-and-


RICHARDS, LAYTON & FINGER, P.A.
Mark D. Collins
Michael J. Merchant
920 N. King Street
Wilmington, DE 19801
302-651-7700
    
Counsel for Debtor and Debtor-in Possession
    
Dated: [________], 2014








THE DISCLOSURE STATEMENT WITH RESPECT TO THIS PLAN OF REORGANIZATION HAS NOT
BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTOR HAS SEPARATELY NOTICED A
HEARING TO CONSIDER THE ADEQUACY OF THE DISCLOSURE STATEMENT UNDER BANKRUPTCY
CODE SECTION 1125. THE DEBTOR RESERVES THE RIGHT TO MODIFY OR SUPPLEMENT THIS
PLAN OF REORGANIZATION AND THE ACCOMPANYING DISCLOSURE STATEMENT PRIOR TO AND UP
TO THE DATE OF SUCH HEARING.










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I RULES OF CONSTRUCTION AND DEFINITIONS
1

1.1
Rules of Construction    1

1.2
Definitions    2

Article II CLASSIFICATION OF CLAIMS AND INTERESTS
9

2.1
Introduction    9

2.2
Unclassified Claims    10

2.3
Unimpaired Classes of Claims    10

2.4
Impaired Voting Classes of Claims and Interests    10

2.5
Impaired Non-Voting Classes of Claims and Interests    10

Article III TREATMENT OF CLAIMS AND INTERESTS
11

3.1
Unclassified Claims    11

3.2
Unimpaired Classes of Claims    11

3.3
Impaired Voting Classes of Claims and Interests    12

3.4
Impaired Nonvoting Classes of Claims and Interests    12

3.5
Reservation of Rights Regarding Claims and Interests    13

Article IV ACCEPTANCE OR REJECTION OF THE PLAN
13

4.1
Impaired Classes Entitled to Vote    13

4.2
Acceptance by an Impaired Class    13

4.3
Presumed Acceptances by Unimpaired Classes    13

4.4
Classes Deemed to Reject Plan    13

4.5
Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code    13

Article V MEANS FOR IMPLEMENTATION OF THE PLAN
14

5.1
Continued Corporate Existence    14

5.2
Certificate of Incorporation and By-laws    14

5.3
Funding    14

5.4
Cancellation of Old Securities and Agreements    14

5.5
Authorization and Issuance of the New Notes    15

5.6
Participation in Plan by Enrichment Corp; Authorization and Issuance of the
Limited Subsidiary Guaranty    15

5.7
Authorization and Issuance of the New Common Stock    15

5.8
New Management Incentive Plan; Further Participation in Incentive Plans    16

5.9
Directors and Officers of Reorganized USEC    16

5.10
Revesting of Assets    17

5.11
Indemnification of Debtor’s Directors, Officers, and Employees; Insurance    17

5.12
Preservation of Rights of Action; Resulting Claim Treatment    17

5.13
Exemption From Certain Transfer Taxes    17

5.14
Corporate Action; Effectuating Documents    17

5.15
Plan Supplement    18

Article VI TREATMENT OF CONTRACTS AND LEASES
18

6.1
Assumed Contracts and Leases    18

6.2
Payments Related to Assumption of Contracts and Leases; Resolution of
Assumption-Related Disputes    18

6.3
Rejected Contracts and Leases    19

6.4
Compensation and Benefit Programs    19

6.5
Certain Indemnification Obligations    20

6.6
Extension of Time to Assume or Reject    20

6.7
Claims Arising from Assumption or Rejection    20





--------------------------------------------------------------------------------




Article VII PROVISIONS GOVERNING DISTRIBUTIONS
20

7.1
Determination of Allowability of Claims and Interests and Rights to
Distributions    20

7.2
Timing of Distributions to Holders of Allowed Claims and Allowed Interests    21

7.3
Procedures for Making Distributions to Holders of Allowed Claims and Allowed
Interests    21

7.4
Calculation of Distribution Amounts of New Securities    22

7.5
Application of Distribution Record Date    22

7.6
Surrender of Cancelled Old Securities    22

7.7
Withholding and Reporting Requirements    23

7.8
Setoffs    23

7.9
Prepayment    23

7.10
Allocation of Distributions    23

Article VIII CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN
23

8.1
Conditions to Confirmation    23

8.2
Conditions to Effective Date    24

8.3
Waiver of Conditions    25

Article IX RETENTION OF JURISDICTION
25

9.1
Scope of Retention of Jurisdiction    25

9.2
Failure of the Bankruptcy Court to Exercise Jurisdiction    26

Article X MISCELLANEOUS PROVISIONS
26

10.1
Professional Fee Claims and Substantial Contribution Claims    26

10.2
Fees and Expenses of Consenting Noteholders and Preferred Stockholders and
Indenture Trustee Expenses    27

10.3
Payment of Statutory Fees    27

10.4
Successors and Assigns and Binding Effect    27

10.5
Compromises and Settlements    27

10.6
Releases and Satisfaction of Subordination Rights    27

10.7
Releases    28

10.8
Discharge of the Debtor    29

10.9
Exculpation and Limitation of Liability    30

10.10
Injunction    30

10.11
Term of Injunctions or Stays    31

10.12
Modifications and Amendments    31

10.13
Severability of Plan Provisions    31

10.14
Revocation, Withdrawal, or Non-Consummation    31

10.15
Notices    32







--------------------------------------------------------------------------------




PLAN OF REORGANIZATION OF USEC INC.


INTRODUCTION


USEC Inc. (the “Debtor”) hereby proposes this plan of reorganization (the
“Plan”), with its non-debtor subsidiary United States Enrichment Corporation
(“Enrichment Corp”) acting as a co-proponent and participant to the extent
provided in the Plan. Reference is made to the disclosure statement distributed
contemporaneously herewith (the “Disclosure Statement”) for a discussion of the
Debtor’s history, businesses, properties, results of operations, projections for
future operations and risk factors, and a summary and analysis of the Plan and
certain related matters.
No solicitation materials, other than the Disclosure Statement and related
materials transmitted therewith and approved by the Bankruptcy Court, have been
authorized by the Bankruptcy Court for use in soliciting acceptances or
rejection of this Plan. All parties entitled to vote to accept or reject the
Plan are encouraged to read the Disclosure Statement and Plan in their entirety
before voting.
ARTICLE I
RULES OF CONSTRUCTION AND DEFINITIONS
1.1    Rules of Construction
(a)    For purposes of the Plan, except as expressly provided or unless the
context otherwise requires, all capitalized terms used in the Plan and not
otherwise defined in the Plan shall have the meanings ascribed to them in
Section 1.2 of the Plan. Any capitalized term used in the Plan that is not
defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules,
shall have the meaning ascribed to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable.
(b)    Whenever the context requires, terms shall include the plural as well as
the singular number, the masculine gender shall include the feminine, and the
feminine gender shall include the masculine.
(c)    Any reference in the Plan to (i) a contract, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially
in such form or substantially on such terms and conditions, or as otherwise
specified in this Plan, and (ii) an existing document, exhibit, or other
agreement means such document, exhibit, or other agreement as it may be amended,
modified, or supplemented from time to time with the consent of the Majority
Consenting Noteholders or the Consenting Noteholders, as the case may be, and as
in effect at any relevant point.
(d)    Unless otherwise specified, all references in the Plan to sections,
articles, schedules, and exhibits are references to sections, articles,
schedules, and exhibits of or to the Plan.
(e)    The words “herein,” “hereof,” and “hereto” refer to the Plan in its
entirety rather than to a particular portion of the Plan.
(f)    Captions and headings to articles and sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan.
(g)    The rules of construction set forth in Bankruptcy Code Section 102 and in
the Bankruptcy Rules shall apply.
(h)    References to a specific article, section, or subsection of any statute,
rule, or regulation expressly referenced herein shall, unless otherwise
specified, include any amendments to or successor provisions of such article,
section, or subsection.
(i)    In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply.
1.2    Definitions
(a)    “Administrative Claim” means a Claim for payment of an administrative
expense of a kind specified in Bankruptcy Code Sections 503(b) or 1114(e)(2) and
entitled to priority pursuant to Bankruptcy Code Section 507(a)(2), including,
but not limited to, (i) the actual, necessary costs and expenses of preserving
the Estate and operating the business of the Debtor after the commencement of
the Chapter 11 Case, (ii) Professional Fee Claims, (iii) Substantial
Contribution Claims, (iv) all fees and




--------------------------------------------------------------------------------




charges assessed against the Estate under Section 1930 of Title 28 of the United
States Code, and (v) Cure payments for contracts and leases that are assumed
under Bankruptcy Code Section 365.
(b)    “Allowed” means (i) when used with respect to a Claim, whether a Filed
Claim or an Unfiled Claim, all or any portion of a Claim (x) as to which either
(A) any dispute has been settled, determined, resolved or adjudicated in favor
of allowance, as the case may be, in the procedural manner in which such Claim
would have been settled, determined, resolved or adjudicated if the Chapter 11
Case had not been commenced, or (B) an objection to allowance has been filed in
the Bankruptcy Court by the applicable Claim Objection Deadline, and such
objection has been settled or withdrawn by the Debtor (with the consent of the
Majority Consenting Noteholders) or the Reorganized Debtor, as applicable, or
has been denied by a Final Order, or (y) is not otherwise Disputed or (z) has
been expressly allowed in the Plan; or (ii) when used with respect to an
Interest, an Interest held in the name, kind and amount set forth in the records
of (x) the Debtor in the case of the USEC Preferred Stock or (y) the stock
transfer agent in the case of the USEC Common Stock, provided, however, that all
Allowed Claims and Allowed Interests shall remain subject to all limitations set
forth in the Bankruptcy Code, including, in particular, Sections 502 and 510, as
applicable.
(c)    “B&W” means Babcock and Wilcox Investment Company.
(d)    “B&W Plan Support Agreement” means that certain agreement dated as of
[_____], [201_] between the Debtor and B&W pursuant to which, among other
things, and subject to certain terms and conditions including approval of the
Disclosure Statement, B&W agreed to support the Plan.
(e)    “Bankruptcy Code” means Sections 101 et seq., of title 11 of the United
States Code, as now in effect or hereafter amended and applicable to the Chapter
11 Case.
(f)    “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or such other court as may have jurisdiction over the
Chapter 11 Case or any aspect thereof.
(g)    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
now in effect or hereafter amended and applicable to the Chapter 11 Case.
(h)     “Business Day” means any day, excluding Saturdays, Sundays, or “legal
holidays” (as defined in Bankruptcy Rule 9006(a)), on which commercial banks are
open for business in New York, New York.
(i)    “Cash” means legal tender of the United States or equivalents thereof.
(j)    “Chapter 11 Case” means the voluntary case commenced under Chapter 11 of
the Bankruptcy Code by the Debtor in the Bankruptcy Court.
(k)    “Claim” means a claim as such term is defined in Bankruptcy Code Section
101(5) against the Debtor, whether arising before or after the Petition Date and
specifically including an Administrative Claim.
(l)    “Claims Agent” means Logan & Company, Inc.
(m)    “Claim Objection Deadline” means the last day for filing objections to
Claims in the Bankruptcy Court, which shall be the latest of (i) sixty (60) days
after the Effective Date, (ii) sixty (60) days after the applicable Proof of
Claim or Request for Payment is filed (except as otherwise provided in Section
10.1 of the Plan), and (iii) such other later date as is established by order of
the Bankruptcy Court upon motion of the Reorganized Debtor, without notice to
any party. For the avoidance of doubt, in no event shall any Claim be deemed to
be an Allowed Claim solely as a result of the passage of the Claim Objection
Deadline without the filing of an objection by the Debtor or the Reorganized
Debtor.
(n)    “Class” means a category of holders of Claims or Interests, as described
in Article II of the Plan.
(o)    “Common Stock Interests/Claims” means (i) any Interests in the Debtor
that are based upon or arise from USEC Common Stock and (ii) any Claims against
the Debtor that are based upon or arise from USEC Common Stock and are
subordinated pursuant to Bankruptcy Code Section 510(b); provided, however, that
a Claim arising from Indemnification Obligations that is assumed under Section
6.5 of the Plan shall not be considered a Common Stock Interest/Claim. The term
specifically excludes Unexercised Common Stock Rights.
(p)    “Confirmation” means confirmation of the Plan by the Bankruptcy Court
pursuant to Bankruptcy Code Section 1129.




--------------------------------------------------------------------------------




(q)    “Confirmation Date” means the date of entry by the clerk of the
Bankruptcy Court of the Confirmation Order.
(r)    “Confirmation Hearing” means the hearing to consider Confirmation of the
Plan under Bankruptcy Code Section 1128.
(s)    “Confirmation Order” means the order entered by the Bankruptcy Court
confirming the Plan pursuant to Bankruptcy Code Section 1129.
(t)    “Consenting Noteholders” means the Noteholders who have executed the
Noteholder Plan Support Agreement or have executed a joinder thereto.
(u)    “Consenting Noteholder Advisors” means (i) Akin Gump Strauss Hauer & Feld
LLP, co-counsel to the Consenting Noteholders, (ii) Delaware counsel to the
Consenting Noteholders and (iii) Houlihan Lokey, Inc., financial advisor to the
Consenting Noteholders.
(v)    “Cure” means, in connection with the assumption of an executory contract
or unexpired lease, pursuant to and only to the extent required by Bankruptcy
Code Section 365(b), (i) the distribution within a reasonable period of time
following Effective Date of Cash or such other property (A) as required under
the terms of the applicable executory contract or lease, (B) other than as
required under the terms of the applicable executory contract or lease, as may
be agreed upon by the counterparties and the Debtor (with the consent of the
Majority Consenting Noteholders), or (C) as may be ordered by the Bankruptcy
Court or determined in such manner as the Bankruptcy Court may specify; and/or
(ii) the taking of such other actions (A) as required under the terms of the
applicable executory contract or lease, (B) other than as required under the
terms of the applicable executory contract or lease, as may be agreed upon by
the counterparties and the Debtor (with the consent of the Majority Consenting
Noteholders), or (C) as may be ordered by the Bankruptcy Court or determined in
such manner as the Bankruptcy Court may specify.
(w)    “Debtor” means USEC Inc., including in its capacity as a debtor in
possession pursuant to Bankruptcy Code Sections 1107 and 1108.
(x)     “DIP Facility” means the $______ million postpetition debtor in
possession credit facility provided to the Debtor by Enrichment Corp subject to
approval by the Bankruptcy Court.
(y)    “DIP Facility Claim” means the Claim existing under the DIP Facility.
(z)    “DIP Facility Lender” means Enrichment Corp as the lender under the DIP
Facility.
(aa)    “Disbursing Agent” means the Reorganized Debtor and/or any other
Person(s) designated by (i) the Debtor (with consent of the Majority Consenting
Noteholders) on or before the Effective Date or (ii) the Reorganized Debtor in
its sole discretion after the Effective Date to serve as a disbursing agent
under the Plan, subject to the provisions of Section [7.3] of the Plan.
(bb)    “Disclosure Statement” means the written disclosure statement that
relates to the Plan, as amended, supplemented, or otherwise modified from time
to time with the consent of the Majority Consenting Noteholders, and that is
prepared, approved and distributed in accordance with Bankruptcy Code Section
1125 and Bankruptcy Rule 3018.
(cc)    “Disputed” means (i) when used with respect to a Claim, whether a Filed
Claim or an Unfiled Claim, (x) a Claim as to which (A) the Debtor or the
Reorganized Debtor, as applicable, disputes its liability in any manner that
would have been available to it had the Chapter 11 Case not been commenced
(including, without limitation, by declining to pay the Claim), and (B) the
liability of the Debtor has not been settled by the Debtor (with the consent of
the Majority Consenting Noteholders) or by the Reorganized Debtor, or has not
been determined, resolved, or adjudicated by final order of a court of competent
jurisdiction, (y) as an alternative to the foregoing, a Claim as to which the
Debtor or the Reorganized Debtor, as applicable, has elected to file an
objection in the Bankruptcy Court by the applicable Claim Objection Deadline and
such objection has not been settled or withdrawn by the Debtor (with the consent
of the Majority Consenting Noteholders) or by the Reorganized Debtor, or has not
been determined, resolved, or adjudicated by Final Order; or (z) that has been
expressly disputed in the Plan; or (ii) when used with respect to an Interest,
an Interest that is in a name, kind and amount different than as set forth in
the records of (x) the Debtor in the case of the USEC Preferred Stock or (y) the
stock transfer agent in the case of the USEC Common Stock.




--------------------------------------------------------------------------------




(dd)    “Distribution Date” means, subject to the provisions of Section 7.1 of
the Plan, (i) for any Claim that (x) is an Allowed Claim on the Effective Date,
(A) for any portion that was due prior to or on the Effective Date, the
Effective Date or (B) for any portion that is due after the Effective Date, at
such time as such portion becomes due in the ordinary course of business and/or
in accordance with its terms; or (y) is not an Allowed Claim on the Effective
Date, the later of (A) the date on which the Debtor becomes legally obligated to
pay such Claim and (B) the date on which the Claim becomes an Allowed Claim; and
(ii) for any Interest that (x) is an Allowed Interest on the Effective Date, the
Effective Date or (y) is not an Allowed Interest on the Effective Date, the date
on which such Interest becomes an Allowed Interest; provided, however, that in
each case a later date may be established by order of the Bankruptcy Court upon
motion of the Debtor, the Reorganized Debtor, or any other party.
(ee)    “Distribution Record Date” means the record date for determining
entitlement to receive distributions under the Plan on account of Allowed Claims
and Allowed Interests, which date shall be (i) for a Claim other than a
Noteholder Claim, the Business Day immediately following the Confirmation Date,
at 5:00 p.m. prevailing Eastern time on such Business Day and (ii) for any
Noteholder Claim or any Interest, the Business Day immediately preceding the
Effective Date, at 5:00 p.m. prevailing Eastern time on such Business Day.
(ff)    “Effective Date” means the Business Day upon which all conditions to the
consummation of the Plan as set forth in Section [8.2] of the Plan have been
satisfied or waived as provided in Section [8.3] of the Plan, and is the date on
which the Plan becomes effective.
(gg)    “Employee Programs” means all of the Debtor’s employee-related programs,
plans, policies, and agreements, including, without limitation, (i) all health
and welfare programs, plans, policies, and agreements, (ii) all pension plans
within the meaning of Title IV of the Employee Retirement Income Security Act of
1974, as amended, (iii) all supplemental retirement and deferred compensation
programs, plans, policies, and agreements, (iv) all retiree benefit programs,
plans, policies, and agreements subject to Bankruptcy Code Sections 1114 and
1129(a)(13), (v) all employment, retention, incentive, bonus, severance, change
in control, and other similar programs, plans, policies, and agreements, and
(vi) all other employee compensation, benefit, and reimbursement programs,
plans, policies, and agreements, but excluding any prepetition equity incentive
plans, equity ownership plans, or any equity-based plans of any kind of the
Debtor and in all cases subject to the provisions of Section 6.4(b) of the Plan.
For the avoidance of doubt, the term “Employee Programs” includes the “Quarterly
Incentive Plan.”
(hh)    “Enrichment Corp” means United States Enrichment Corporation, one of the
Non-Debtor Subsidiaries, and a co-proponent and participant in the Plan for
purposes of Section 5.6 of the Plan.
(ii)    “Estate” means the estate of the Debtor in the Chapter 11 Case, created
pursuant to Bankruptcy Code Section 541.
(jj)    “Exit Facility” means a loan being provided to the Debtor by Enrichment
Corp which will be secured by a lien on substantially all of the assets of the
Reorganized Debtor and will be memorialized by a credit agreement (and any
related documents, agreements, and instruments) to be entered into by the
Reorganized Debtor as of the Effective Date as a condition to consummation of
the Plan, substantially in the form included in the Plan Supplement, to provide
funds necessary to make payments required under the Plan, as well as funds for
working capital and other general corporate purposes of the Debtor and the
Non-Debtor Subsidiaries after the Effective Date.
(kk)    “Filed Claim” means a Claim evidenced by a Proof of Claim or Request for
Payment, as applicable, regardless of whether a bar date has been established
pursuant to a Final Order or pursuant to the Plan.
(ll)    “Final Order” means an order or judgment of the Bankruptcy Court, or
other court of competent jurisdiction, as entered on the docket in the Chapter
11 Case, or the docket of any such other court, the operation or effect of which
has not been stayed, reversed, or amended, and as to which order or judgment (or
any revision, modification, or amendment thereof) the time to appeal, petition
for certiorari, or seek review or rehearing or leave to appeal has expired and
as to which no appeal, petition for certiorari or petition for review or
rehearing was filed or, if filed, remains pending or as to which any right to
appeal, petition for certiorari, reargument, or rehearing shall have been waived
in writing by all Persons possessing such right, or, in the event that an
appeal, writ of certiorari, or reargument or rehearing thereof has been sought,
such order shall have been affirmed by the highest court to which such order was
appealed, or from which reargument or rehearing was sought or certiorari has
been denied, and the time to take any further appeal, petition for certiorari,
or move for reargument or rehearing shall have expired; provided, however, that
the possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of
Civil Procedure or any analogous rule under the Bankruptcy Rules may be filed
with respect to such order shall not cause such order not to be a Final Order.




--------------------------------------------------------------------------------




(mm)    “General Unsecured Claim” means a Claim that is not an Administrative
Claim, a Priority Tax Claim, an Other Priority Claim, a Secured Claim, an
Intercompany Claim, a Noteholder Claim, or any Claim that constitutes a
Preferred Stock Interest/Claim or a Common Stock Interest/Claim. This definition
specifically includes, without limitation, Rejection Damages Claims, if any.
(nn)    “Impaired” means, with respect to any Claim or Interest, that such Claim
or Interest is impaired within the meaning of Bankruptcy Code Section 1124.
(oo)    “Indemnification Obligation” means any obligation of the Debtor to
indemnify, reimburse, or provide contribution pursuant to by-laws, articles or
certificates of incorporation, contracts, or otherwise, to the fullest extent
permitted by applicable law.
(pp)    “Indenture Trustee” means CSC Trust Company of Delaware or its
successor, in any case in its capacity as an indenture trustee for the Old Notes
(qq)    “Indenture Trustee’s Charging Lien” means any Lien or other priority in
payment arising prior to the Effective Date to which the Indenture Trustee is
entitled, pursuant to the Old Indenture, against distributions to be made to
Noteholders for payment of any Indenture Trustee Expenses.
(rr)    “Indenture Trustee Expenses” means those unpaid fees, out-of-pocket
costs and expenses incurred by the Indenture Trustee through the Effective Date
that are payable under the terms of the Old Indenture.
(ss)    “Intercompany Claim” means any unsecured Claim arising prior to the
Petition Date against the Debtor by any of the Non-Debtor Subsidiaries. For the
avoidance of doubt, any Claim arising prior to the Petition Date against the
Debtor by any of the Non-Debtor Subsidiaries that is secured by a Lien on
property in which the Estate has an interest is a Secured Claim.
(tt)    “Interest” means the legal, equitable, contractual, or other rights of
any Person (i) with respect to USEC Common Stock or USEC Preferred Stock, or
(ii) to acquire or receive any of such Interests.
(uu)    “Lien” means a charge against or interest in property to secure payment
of a debt or performance of an obligation
(vv)    “Limited Subsidiary Guaranty” means that certain guarantee of the New
Notes to be provided by Enrichment Corp, one of the Non-Debtor Subsidiaries,
substantially in the form set forth in the New Indenture, which guarantee shall
be (i) subordinated, limited, and conditional to the extent provided therein and
(ii) secured to the extent provided in the Subsidiary Security Agreement.
(ww)    “Litigation Rights” means the claims, rights of action, suits, or
proceedings, whether in law or in equity, whether known or unknown, that the
Debtor or its Estate may hold against any Person, which are to be retained by
the Reorganized Debtor pursuant to Section [5.12] of the Plan, including,
without limitation, claims or causes of action arising under or pursuant to
Chapter 5 of the Bankruptcy Code.
(xx)    “Majority Consenting Noteholders” means Consenting Noteholders holding a
majority in principal amount of the Old Notes held by the Consenting
Noteholders.
(yy)    “Majority New Notes” means New Notes to be issued under the Plan in the
aggregate principal amount of $200 million.
(zz)    “Minority New Notes” means New Notes to be issued under the Plan in the
aggregate principal amount of $40.38 million.
(aaa)    “New Board” means the Board of Directors of the Reorganized Debtor.
(bbb)    “New Common Stock” means the new common shares of the Reorganized
Debtor, including Class A and Class B as described in the New USEC Charter, to
be authorized and/or issued under [Section 5.7] of the Plan, with the rights of
the holders thereof to be as provided for in the New USEC Governing Documents.
The term includes New Noteholder Common Stock, New Preferred Stockholder Common
Stock and New Minority Common Stock.
(ccc)     “New Indenture” means the indenture, substantially in the form
included in the Plan Supplement, under which the Reorganized Debtor will issue
the New Notes.




--------------------------------------------------------------------------------




(ddd)     “New Management Incentive Plan” means the management incentive plan
(inclusive of equity grants and other incentive awards, severance protection and
certain retirement program changes), to be evidenced by documents substantially
in the forms included in the Plan Supplement, to be implemented on the Effective
Date pursuant to [Section 5.8] of the Plan.
(eee)    “New Minority Common Stock” means five percent (5%) of the New Common
Stock to be issued under the Plan, subject to dilution on account of the New
Management Incentive Plan. The New Minority Common Stock shall be issued in the
form of Class A as described in the New USEC Charter.
(fff)    “New Noteholder Common Stock” means 79.04% of the New Common Stock to
be issued under the Plan, subject to dilution on account of the New Management
Incentive Plan. The New Noteholder Common Stock shall be issued in the form of
Class A as described in the New USEC Charter.
(ggg)     “New Notes” means new notes in the aggregate principal amount of
$240.38 million, to be issued by the Reorganized Debtor under, and having the
terms set forth in, the New Indenture, which new notes shall have the benefit of
the Limited Subsidiary Guaranty and the Subsidiary Security Agreement. The term
includes Majority New Notes and Minority New Notes.
(hhh)    “New Preferred Stockholder Common Stock” means 15.96% of the New Common
Stock to be issued under the Plan, subject to dilution on account of the New
Management Incentive Plan. The New Preferred Stockholder Common Stock shall be
issued in the form of Class B as described in the New USEC Charter.
(iii)    “New Securities” means, collectively, the New Common Stock and the New
Notes.
(jjj)    “New USEC By-laws” means the by-laws of the Reorganized Debtor
substantially in the form included in the Plan Supplement.
(kkk)    “New USEC Charter” means the certificate of incorporation of the
Reorganized Debtor substantially in the form included in the Plan Supplement,
which shall include the terms of two classes of New Common Stock, Class A and
Class B.
(lll)    “New USEC Governing Documents” means the New USEC Charter and the New
USEC By-laws.
(mmm)    “Non-Debtor Subsidiaries” means the Debtor’s direct and indirect
subsidiaries, consisting of Enrichment Corp, American Centrifuge Holdings, LLC,
American Centrifuge Technology, LLC, American Centrifuge Operating, LLC,
American Centrifuge Enrichment, LLC, American Centrifuge Manufacturing, LLC, and
American Centrifuge Demonstration, LLC.
(nnn)    “Noteholder” means any holder of an Old Note.
(ooo)    “Noteholder Claim” means any Claim arising or existing under or related
to the Old Notes, other than any Indenture Trustee Expenses.
(ppp)    “Noteholder Plan Support Agreement” means that certain agreement dated
as of December 13, 2013 between the Debtor and the Consenting Noteholders
pursuant to which, among other things, and subject to certain terms and
conditions including approval of the Disclosure Statement, the Consenting
Noteholders agreed to support the Plan.
(qqq)    “Old Indenture” means that certain indenture dated as of September 28,
2007, by and among USEC, as issuer and Wells Fargo Bank, N.A., as trustee, which
indenture governs all obligations arising under or in connection with the Old
Notes.
(rrr)    “Old Notes” means the 3.0% convertible senior notes due 2014, which
were issued by USEC under the Old Indenture.
(sss)    “Old Securities” mean, collectively, the Old Notes, the USEC Preferred
Stock, the USEC Common Stock and the Unexercised Common Stock Rights.
(ttt)    “Other Priority Claim” means a Claim against the Debtor entitled to
priority pursuant to Bankruptcy Code Section 507(a), other than a Priority Tax
Claim or an Administrative Claim.
(uuu)    “Person” means any person, individual, firm, partnership, corporation,
trust, association, company, limited liability company, joint stock company,
joint venture, governmental unit, or other entity or enterprise.




--------------------------------------------------------------------------------




(vvv)    “Petition Date” means [______], 2014, the date on which the Debtor
filed its petition for relief commencing the case that is being administered as
the Chapter 11 Case.
(www)    “Plan” means this plan of reorganization under Chapter 11 of the
Bankruptcy Code and all implementing documents contained in the Plan Supplement,
as the same may be amended, modified, or supplemented from time to time with the
consent of the Majority Consenting Noteholders.
(xxx)    “Plan Supplement” means the supplement to the Plan, which may be filed
in parts pursuant to Section [5.15] of the Plan, containing, without limitation,
(i) the announcement of any change in the name of the Reorganized Debtor, (ii)
identification of the members of the New Board as designated by the Consenting
Noteholders and reasonably acceptable to the Debtor, and (iii) the Exit
Facility, the New USEC Governing Documents, the New Indenture (including the
Limited Subsidiary Guaranty), the Subsidiary Security Agreement, the New
Management Incentive Plan, and the Supplementary Strategic Relationship
Agreement, all of which documents set forth in (iii) hereof shall be mutually
acceptable to the Majority Consenting Noteholders and the Debtor, and with
respect to any of such documents that effect the rights of the Preferred
Stockholders, shall be mutually acceptable to the Majority Consenting
Noteholders, the Preferred Stockholders and the Debtor.
(yyy)    “Plan Support Agreements” mean, collectively, the Noteholder Plan
Support Agreement, the Toshiba Plan Support Agreement and the B&W Plan Support
Agreement.
(zzz)    “Preferred Stockholders” means the holders of the USEC Preferred Stock,
which consist exclusively of Toshiba and B&W.
(aaaa)    “Preferred Stockholder Advisors” means (i) Morrison & Foerster LLP,
counsel to Toshiba, (ii) Delaware counsel to Toshiba, (iii) GLC Advisors & Co.,
financial advisor to Toshiba, (iv) Baker Botts L.L.P., counsel to B&W, (v)
Delaware counsel to B&W, and (vi) E&A Advisors, LLC, financial advisor to B&W.
(bbbb)    “Preferred Stock Interests/Claims” means, collectively, (i) any
Interests that are based upon or arise from USEC Preferred Stock and (ii) any
Claims that are based upon or arise from USEC Preferred Stock and are
subordinated pursuant to Bankruptcy Code Section 510(b).
(cccc)    “Priority Tax Claim” means a Claim that is entitled to priority
pursuant to Bankruptcy Code Section 507(a)(8).
(dddd)    “Professional” means any professional retained in the Chapter 11 Case
by order of the Bankruptcy Court, excluding any of the Debtor’s ordinary course
professionals.
(eeee)    “Professional Fee Claim” means a Claim of a Professional for
compensation or reimbursement of costs and expenses relating to services
rendered after the Petition Date and prior to and including the Effective Date,
subject to any limitations imposed by order of the Bankruptcy Court.
(ffff)    “Pro Rata” means, at any time, the proportion that the amount of a
Claim or Interest in a particular Class or Classes (or portions thereof, as
applicable) bears to the aggregate amount of all Claims or Interests (including
Disputed Claims or Interests), as applicable, in such Class or Classes, unless
the Plan provides otherwise.
(gggg)    “Proof of Claim” means a Proof of Claim filed with the Bankruptcy
Court or the Claims Agent in connection with the Chapter 11 Case.
(hhhh)    “Proof of Interest” means a Proof of Interest filed with the
Bankruptcy Court or the Claims Agent in connection with the Chapter 11 Case.
(iiii)    “Reinstated” means (i) leaving unaltered the legal, equitable, and
contractual rights to which the holder of a Claim or Interest is entitled so as
to leave such Claim unimpaired in accordance with Bankruptcy Code Section 1124;
or (ii) notwithstanding any contractual provision or applicable law that
entitles the holder of such Claim or Interest to demand or receive accelerated
payment of such Claim or Interest after the occurrence of a default, (v) curing
any such default that occurred before or after the Petition Date, other than a
default of a kind specified in Bankruptcy Code Section 365(b)(2), or of a kind
that Section 365(b)(2) does not require to be cured, (w) reinstating the
maturity of such Claim or Interest as such maturity existed before such default,
(x) compensating the holder of such Claim or Interest for any damages incurred
as a result of any reasonable reliance by such holder on such contractual
provision or such applicable law, (y) if such Claim or Interest arises from any
failure to perform a nonmonetary obligation, other than a default arising from
failure to operate a nonresidential real




--------------------------------------------------------------------------------




property lease subject to Bankruptcy Code Section 365(b)(1)(A), compensating the
holder of such Claim or Interest (other than the debtor or an insider) for any
actual pecuniary loss incurred by such holder as a result of such failure, and
(z) not otherwise altering the legal, equitable, or contractual rights to which
the holder of such Claim or Interest is entitled; provided, however, that any
Claim that is Reinstated under the Plan shall be subject to all limitations set
forth in the Bankruptcy Code, including, in particular, Sections 502 and 510.
(jjjj)    “Rejection Damages Claim” means a Claim arising from the Debtor’s
rejection of a contract or lease, which Claim shall be limited in amount by any
applicable provision of the Bankruptcy Code, including, without limitation,
Bankruptcy Code Section 502, subsection 502(b)(6) thereof with respect a Claim
of a lessor for damages resulting from the rejection of a lease of real
property, subsection 502(b)(7) thereof with respect to a Claim of an employee
for damages resulting from the rejection of an employment contract, or any other
subsection thereof.
(kkkk)    “Reorganized Debtor” means the reorganized Debtor or its successor on
or after the Effective Date.
(llll)    “Request for Payment” means a request for payment of an Administrative
Claim filed with the Bankruptcy Court in connection with the Chapter 11 Case.
(mmmm)    “Secured Claim” means a Claim (i) that is secured by a Lien on
property in which the Estate has an interest, which lien is not subject to
avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy
Code or applicable state law, or a Claim that is subject to a valid right of
setoff; (ii) to the extent of the value of the holder’s interest in the Estate’s
interest in such property or to the extent of the amount subject to a valid
right of setoff, as applicable; and (iii) the amount of which (A) is undisputed
by the Debtor or (B) if disputed by the Debtor, such dispute is settled by
written agreement between the Debtor (with the consent of the Majority
Consenting Noteholders) or the Reorganized Debtor and the holder of such Claim
or determined, resolved, or adjudicated by final, nonappealable order of a court
or other tribunal of competent jurisdiction.
(nnnn)    “Subsidiary Security Agreement” means the security agreement to be
entered into by Enrichment Corp, one of the Non-Debtor Subsidiaries, to secure
the Limited Subsidiary Guaranty, which shall be substantially in the form
included in the Plan Supplement.
(oooo)    “Substantial Contribution Claim” means a claim for compensation or
reimbursement of costs and expenses relating to services rendered in making a
substantial contribution in the Chapter 11 Case pursuant to Bankruptcy Code
Sections 503(b)(3), (4), or (5).
(pppp)    “Supplementary Strategic Relationship Agreement” means the new
agreement to be entered into by and among the Reorganized Debtor, B&W and
Toshiba, as a supplement to the continuing Strategic Relationship Agreement
dated as of May 25, 2010, to govern certain business and strategic relationships
of the parties after the Effective Date, which shall be substantially in the
form included in the Plan Supplement.
(qqqq)     “Toshiba” means Toshiba America Nuclear Energy Corporation.
(rrrr)    “Toshiba Plan Support Agreement” means that certain agreement dated as
of [_____], [201_] between the Debtor and Toshiba pursuant to which, among other
things, and subject to certain terms and conditions including approval of the
Disclosure Statement, Toshiba agreed to support the Plan.
(ssss)    “Unexercised Common Stock Rights” means, collectively, any stock
options or other right to purchase any USEC Common Stock, together with any
warrants, conversion rights, rights of first refusal, subscriptions,
commitments, agreements, or other rights to acquire or receive any such USEC
Common Stock that have not been exercised prior to the Effective Date. The term
specifically excludes Common Stock Interests/Claims.
(tttt)    “Unfiled Claim” means a Claim as to which no Proof of Claim or Request
for Payment has been filed.
(uuuu)    “Unimpaired” means, with respect to any Claim, that such Claim is not
impaired within the meaning of Bankruptcy Code Section 1124.
(vvvv)    “USEC” means USEC Inc., a Delaware corporation, which is the Debtor in
the Chapter 11 Case.
(wwww)    “USEC Common Stock” means, collectively, any common equity in USEC
outstanding prior to the Effective Date, including, without limitation, any
stock option or other right to purchase the common stock of USEC, together with
any




--------------------------------------------------------------------------------




warrant, conversion right, restricted stock unit, right of first refusal,
subscription, commitment, agreement, or other right to acquire or receive any
such common stock in USEC that have been fully exercised prior to the Effective
Date.
(xxxx)    “USEC Preferred Stock” means, collectively, any preferred equity in
USEC outstanding prior to the Effective Date, including, without limitation, any
stock options or other right to purchase the preferred stock of USEC, together
with any warrants, conversion rights, rights of first refusal, subscriptions,
commitments, agreements, or other rights to acquire or receive any preferred
stock or other preferred equity ownership interests in USEC prior to the
Effective Date.


ARTICLE II
CLASSIFICATION OF CLAIMS AND INTERESTS
2.1    Introduction
A Claim or Interest is placed in a particular Class only to the extent that the
Claim or Interest falls within the description of that Class and such Claim or
Interest has not been paid, released, or otherwise settled prior to the
Effective Date. A Claim or Interest may be and is classified in other Classes to
the extent that any portion of the Claim or Interest falls within the
description of such other Classes.
2.2    Unclassified Claims
In accordance with Bankruptcy Code Section 1123(a)(1), Administrative Claims,
DIP Facility Claims, and Priority Tax Claims have not been classified.
2.3    Unimpaired Classes of Claims
The following Classes contain Claims that are not Impaired by the Plan, are
deemed to accept the Plan, and are not entitled to vote on the Plan.
Class 1: Other Priority Claims
Class 1 consists of all Other Priority Claims.
Class 2: Secured Claims
Class 2 consists of all Secured Claims.
Class 3: General Unsecured Claims
Class 3 consists of all General Unsecured Claims.
Class 4: Intercompany Claims
Class 4 consists of all Intercompany Claims.
2.4    Impaired Voting Classes of Claims and Interests
The following Classes contains Claims and Interests that are Impaired by the
Plan and are entitled to vote on the Plan.
Class 5: Noteholder Claims
Class 5 consists of all Noteholder Claims.
Class 6: Preferred Stock Interests/Claims
Class 6 consists of all Preferred Stock Interests/Claims




--------------------------------------------------------------------------------




2.5    Impaired Non-Voting Classes of Claims and Interests
The following Classes contain Claims and Interests that are Impaired by the
Plan, are deemed to reject the Plan, and are not entitled to vote on the Plan.
Class 7: Common Stock Interests/Claims
Class 7 consists of any Common Stock Interests/Claims.
Class 8: Unexercised Common Stock Rights
Class 8 consists of all Unexercised Common Stock Rights.






--------------------------------------------------------------------------------




ARTICLE III
TREATMENT OF CLAIMS AND INTERESTS
3.1    Unclassified Claims
(a)    Administrative Claims
With respect to each Allowed Administrative Claim, except as otherwise provided
for in Section [10.1] of the Plan, on the applicable Distribution Date, the
holder of each such Allowed Administrative Claim shall receive in full
satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Administrative Claim, (A) Cash equal to the unpaid portion of such
Allowed Administrative Claim or (B) such different treatment as to which such
holder and the Debtor (with the consent of the Majority Consenting Noteholders)
or the Reorganized Debtor, as applicable, shall have agreed upon in writing;
provided, however, that Allowed Administrative Claims with respect to
liabilities incurred by the Debtor in the ordinary course of business during the
Chapter 11 Case shall be paid in the ordinary course of business in accordance
with the terms and conditions of any agreements relating thereto.
(b)    DIP Facility Claim
The DIP Facility Claim shall be deemed Allowed in its entirety for all purposes
of the Plan and the Chapter 11 Case. The holder of the Allowed DIP Facility
Claim shall receive, on the later of the Distribution Date or the date on which
such DIP Facility Claim becomes payable pursuant to any agreement between such
holder and the Debtor or the Reorganized Debtor, as applicable, in full
satisfaction, settlement, release, and discharge of and in exchange for such
Allowed DIP Facility Claim (i) payment of such Allowed DIP Facility Claim in
Cash or (ii) such different treatment as to which such holder and the Debtor
(with the consent of the Majority Consenting Noteholders) or the Reorganized
Debtor, as applicable, shall have agreed upon in writing.
(c)    Priority Tax Claims
Each holder of an Allowed Priority Tax Claim shall receive, in full
satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Priority Tax Claim, as shall have been determined by the Debtor or by
the Reorganized Debtor, either (i) on the applicable Distribution Date, Cash
equal to the due and unpaid portion of such Allowed Priority Tax Claim, (ii)
treatment in a manner consistent with Bankruptcy Code Section 1129(a)(9)(C), or
(iii) such different treatment as to which such holder and the Debtor (with the
consent of the Majority Consenting Noteholders) or the Reorganized Debtor, as
applicable, shall have agreed upon in writing.
3.2    Unimpaired Classes of Claims
(a)    Class 1: Other Priority Claims
On the applicable Distribution Date, each holder of an Allowed Other Priority
Claim shall receive, in full satisfaction, settlement, release, and discharge of
and in exchange for such Allowed Other Priority Claim, either (i) Cash equal to
the unpaid portion of such Allowed Other Priority Claim or (ii) such different
treatment as to which such holder and the Debtor (with the consent of the
Majority Consenting Noteholders) or the Reorganized Debtor, as applicable, shall
have agreed upon in writing.
(b)    Class 2: Secured Claims
As to all Allowed Secured Claims, on the Effective Date, the legal, equitable,
and contractual rights of each holder of such an Allowed Secured Claim shall be
Reinstated. On the applicable Distribution Date, each holder of such an Allowed
Secured Claim shall receive, in full satisfaction, settlement of and in exchange
for, such Allowed Secured Claim, such payment on such terms as would otherwise
apply to such Claim had the Chapter 11 Case not been filed, consistent with the
relevant underlying documents, if any.
Notwithstanding Section 1141(c) or any other provision of the Bankruptcy Code,
all prepetition Liens on property of the Debtor held with respect to an Allowed
Secured Claim shall survive the Effective Date and continue in accordance with
the contractual terms or statutory provisions governing such Allowed Secured
Claim until such Allowed Secured Claim is satisfied, at which time such Liens
shall be released, shall be deemed null and void, and shall be unenforceable for
all purposes. Nothing in the Plan shall preclude the Debtor or the Reorganized
Debtor from challenging the validity of any alleged Lien on any asset of the
Debtor or the value of the property that secures any alleged Lien.




--------------------------------------------------------------------------------




(c)    Class 3: General Unsecured Claims
On the applicable Distribution Date, each holder of an Allowed General Unsecured
Claim shall receive, in full satisfaction, settlement, release, and discharge of
and in exchange for such Allowed General Unsecured Claim, either (i) Cash equal
to the unpaid portion of such Allowed General Unsecured Claim or (ii) such
different treatment as to which such holder and the Debtor (with the consent of
the Majority Consenting Noteholders) or the Reorganized Debtor, as applicable,
shall have agreed upon in writing.
(d)    Class 4: Intercompany Claims
With respect to each Allowed Intercompany Claim, (i) the legal, equitable and
contractual rights of the holder of the Intercompany Claim shall be Reinstated
as of the Effective Date or (ii) by agreement between the holder and the Debtor
(with the consent of the Majority Consenting Noteholders), may be adjusted,
continued, expunged, or capitalized, either directly or indirectly or in whole
or in part, as of the Effective Date.
3.3    Impaired Voting Classes of Claims and Interests
(a)    Class 5: Noteholder Claims
The Noteholder Claims shall be deemed Allowed in their entirety for all purposes
of the Plan and the Chapter 11 Case in an amount not less than $530,000,000 as
of the Petition Date, plus all applicable accrued and unpaid interest, fees,
expenses and other amounts due under the Old Indenture, which Allowed Noteholder
Claims shall not be subject to any avoidance, reductions, setoff, offset,
recharacterization, subordination, counterclaims, cross-claims, defenses,
disallowance, impairments or any other challenges under applicable law or
regulation by any entity. Subject to the terms and conditions of Sections [5.5
and 7.5] of the Plan, each holder of an Allowed Noteholder Claim shall receive,
on the Distribution Date, in full satisfaction, settlement, release, discharge
of, in exchange for, and on account of such Allowed Noteholder Claim, its Pro
Rata share of (i) the New Noteholder Common Stock, (ii) Cash equal to the amount
of the interest accrued at the non-default rate on the Old Notes from the date
of the last interest payment made by the Debtor before the Petition Date to the
Effective Date and (iii) the Majority New Notes.
(b)    Class 6: Preferred Stock Interests/Claims
The USEC Preferred Stock Interests/Claims shall be deemed Allowed in their
entirety for all purposes of the Plan and the Chapter 11 Case, and such Allowed
USEC Preferred Stock Interests/Claims shall not be subject to any avoidance,
reductions, setoff, offset, recharacterization, subordination, counterclaims,
cross-claims, defenses, disallowance, impairments or any other challenges under
applicable law or regulation by any entity. Subject to the terms and conditions
of Sections [5.5 and 7.5] of the Plan, each holder of an Allowed USEC Preferred
Stock Interest/Claim shall receive, on the Distribution Date, in full
satisfaction, settlement, release, discharge of, in exchange for, and on account
of such Allowed USEC Preferred Stock Interests/Claims, its Pro Rata share of (i)
the New Preferred Stockholder Common Stock and (ii) the Minority New Notes; and
shall have the benefits and obligations agreed to in the Supplementary Strategic
Relationship Agreement.
3.4    Impaired Nonvoting Classes of Claims and Interests
(a)    Class 7: Common Stock Interests/Claims
All securities or other documents evidencing USEC Common Stock shall be
cancelled as of the Effective Date.
If Class 5 and Class 6 vote to accept the Plan, the holders of any such Allowed
Common Stock Interests/Claims shall be entitled to receive on the applicable
Distribution Date, in full satisfaction, settlement, release, discharge of, in
exchange for, and on account of such Allowed Interest or Claim, their Pro Rata
share of the New Minority Common Stock.
If Class 5 or Class 6 votes to reject the Plan, the holders of Common Stock
Interests/Claims shall not receive or retain any property under the Plan on
account of such Interests or Claims.
(b)    Class 8: Unexercised Common Stock Rights
All Unexercised Common Stock Rights shall be cancelled as of the Effective Date.
No holder of Unexercised Common Stock Rights shall receive or retain any
property under the Plan on account of such Unexercised Common Stock Rights.




--------------------------------------------------------------------------------




3.5    Reservation of Rights Regarding Claims and Interests
Except as otherwise explicitly provided in the Plan, nothing shall affect the
Debtor’s or the Reorganized Debtor’s rights and defenses, both legal and
equitable, with respect to any Claims or Interests, including, but not limited
to, all rights with respect to legal and equitable defenses to alleged rights of
setoff or recoupment.


ARTICLE IV
ACCEPTANCE OR REJECTION OF THE PLAN
4.1    Impaired Classes Entitled to Vote
Holders of Claims in the Impaired Class of Noteholder Claims and holders of
Interests/Claims in the Impaired Class of Preferred Stock Interests/Claims are
each entitled to vote as a Class to accept or reject the Plan. Accordingly, the
votes of holders of Claims in Class 5 and Interests/Claims in Class 6 shall be
solicited with respect to the Plan.
4.2    Acceptance by an Impaired Class
In accordance with Bankruptcy Code Section 1126(c), and except as provided in
Bankruptcy Code Section 1126(e), the Impaired Class of Noteholder Claims shall
have accepted the Plan if the Plan is accepted by the holders of at least
two-thirds (2/3) in dollar amount and more than one-half (½) in number of the
Allowed Claims of such Class that have timely and properly voted to accept or
reject the Plan. In accordance with Bankruptcy Code Section 1126(d), and except
as provided in Bankruptcy Code Section 1126(e), the Impaired Class of Preferred
Stock Interests/Claims shall have accepted the Plan if the Plan is accepted by
the holders of at least two-thirds (2/3) in dollar amount of the Allowed
Interests of such Class that have timely and properly voted to accept or reject
the Plan.
4.3    Presumed Acceptances by Unimpaired Classes
Claims in Classes 1, 2, 3, and 4 are Unimpaired under the Plan. Under Bankruptcy
Code Section 1126(f), holders of such Unimpaired Claims are conclusively
presumed to have accepted the Plan, and the votes of such Unimpaired Claim and
Interest holders shall not be solicited.
4.4    Classes Deemed to Reject Plan
Holders of Allowed Common Stock Interests/Claims in Class 7, although receiving
a distribution under the Plan if Classes 5 and 6 vote to accept the Plan, are
deemed to have rejected the Plan, and the votes of such holders shall not be
solicited. Holders of Allowed Interests in Class 8 are not entitled to receive
or retain any property under the Plan, are deemed to have rejected the Plan, and
the votes of such holders shall not be solicited.
4.5    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code
In view of the deemed rejection of the Plan by Classes 7 and 8, the Debtor
requests Confirmation of the Plan, as it may be modified from time to time with
the consent of the Majority Consenting Noteholders, under Bankruptcy Code
Section 1129(b).
The Debtor reserves the right to alter, amend, or modify the Plan, or any
document included in the Plan Supplement, with the consent of the Majority
Consenting Noteholders and in accordance with the provisions of the Plan,
including, without limitation, Section 10.12, as necessary to satisfy the
requirements of Bankruptcy Code Section 1129(b).




--------------------------------------------------------------------------------




ARTICLE V
MEANS FOR IMPLEMENTATION OF THE PLAN
5.1    Continued Corporate Existence
The Reorganized Debtor shall continue to exist as of and after the Effective
Date as a legal entity, in accordance with the applicable laws of the State of
Delaware and pursuant to the New USEC Governing Documents. The Reorganized
Debtor reserves the right to change its name, with any such name change to be
mutually acceptable to the Debtor and the Majority Consenting Noteholders, to be
announced in the Plan Supplement and to be effective upon the Effective Date.
5.2    Certificate of Incorporation and By-laws
The certificate of incorporation and by-laws of the Debtor shall be amended as
necessary to satisfy the provisions of the Plan and the Bankruptcy Code and
shall include, among other things, pursuant to Bankruptcy Code Section
1123(a)(6), a provision prohibiting the issuance of non-voting equity
securities, but only to the extent required by Bankruptcy Code Section
1123(a)(6) and limited as necessary to facilitate compliance with applicable
non-bankruptcy federal laws governing foreign ownership of the Debtor. The
certificate of incorporation and by-laws of the Debtor, as amended, shall
constitute the New USEC Governing Documents. The New USEC Governing Documents
shall be in substantially the forms of such documents included in the Plan
Supplement and shall be in full force and effect as of the Effective Date.
5.3    Funding
(a)    The Reorganized Debtor shall be authorized to (i) enter into the Exit
Facility, (ii) grant any liens and security interests and incur the indebtedness
as required under the Exit Facility, and (iii) issue, execute and deliver all
documents, instruments and agreements necessary or appropriate to implement and
effectuate all obligations under the Exit Facility, with each of the foregoing
being acceptable to the Majority Consenting Noteholders, and to take all other
actions necessary to implement and effectuate borrowings under the Exit
Facility. On the Effective Date, the Exit Facility, together with new promissory
notes, if any, evidencing obligations of the Reorganized Debtor thereunder, and
all other documents, instruments, and agreements to be entered into, delivered,
or confirmed thereunder on the Effective Date, shall become effective. The new
promissory notes issued pursuant to the Exit Facility and all obligations under
the Exit Facility and related documents shall be paid as set forth in the Exit
Facility and related documents
(b)    The Debtor and the Reorganized Debtor, as applicable, shall be authorized
to (i) engage in intercompany transactions to transfer Cash for distribution
pursuant to the Plan, (ii) continue to engage in intercompany transactions
(subject to any applicable contractual limitations, including any in the Exit
Facility), including, without limitation, transactions relating to the
incurrence of intercompany indebtedness, and (iii) grant any liens and security
interests to any subsidiary as may be necessary to procure intercompany funding
from such subsidiary consistent with the Exit Facility, if applicable.
5.4    Cancellation of Old Securities and Agreements
(a)    On the Effective Date, except as otherwise provided for herein, the Old
Securities shall be deemed extinguished, cancelled and of no further force or
effect. The Old Notes and any securities instruments evidencing the USEC
Preferred Stock, the USEC Common Stock and the Unexercised Common Stock Rights
shall be deemed surrendered in accordance with Section [7.6] of the Plan. For
the avoidance of doubt, with respect to the USEC Preferred Stock, the Securities
Purchase Agreement dated as of May 25, 2010 and the Investor Rights Agreement
dated as of September 2, 2010 (and any amendments to the foregoing) shall be
cancelled as of the Effective Date, without liability to, or future obligation
of, any party; but the Strategic Relationship Agreement dated as of May 25, 2010
shall continue and be assumed under Section 6.1(a) of the Plan.
(b)    The obligations of the Debtor (and the Reorganized Debtor) under any
agreements, indentures, or certificates of designations governing the Old
Securities and any other note, bond, or indenture evidencing or creating any
indebtedness or obligation with respect to the Old Securities shall be
discharged in each case without further act or action under any applicable
agreement, law, regulation, order, or rule and without any action on the part of
the Bankruptcy Court or any Person; provided, however, that the Old Notes and
the Old Indenture shall continue in effect solely for the purposes of (i)
allowing the holders of the Old Notes to receive the distributions provided for
Noteholder Claims hereunder, (ii) allowing the Disbursing Agent to make
distributions on account of the Noteholder Claims, and (iii) preserving (x) the
rights of the Indenture Trustee with respect to the Indenture Trustee Expenses,
including, without limitation, any indemnification rights provided by the Old
Indenture and (y) the Indenture Trustee’s Charging Lien.




--------------------------------------------------------------------------------




(c)    Subsequent to the performance by the Indenture Trustee or its agents of
any duties that are required under the Plan, the Confirmation Order and/or under
the terms of the Old Indenture, the Indenture Trustee and its agents (i) shall
be relieved of, and released from, all obligations associated with the Old Notes
arising under the Old Indenture or under other applicable agreements or law and
(ii) shall be deemed to be discharged.
5.5    Authorization and Issuance of the New Notes
(a)    On the Effective Date, Reorganized USEC shall authorize the issuance of
the New Notes in the aggregate principal amount of $240.38 million. The New
Notes shall be governed by the New Indenture and shall have the benefit of the
Limited Subsidiary Guaranty and the Subsidiary Security Agreement. The Debtor or
the Reorganized Debtor, as applicable, shall use commercially reasonable efforts
to cause the New Notes to be represented by one or more global notes and to be
issued in book-entry form through the facilities of The Depository Trust
Company.
(b)    The issuance and distribution of the New Notes pursuant to the Plan to
holders of Allowed Noteholder Claims and Allowed Preferred Stock
Interests/Claims shall be authorized under Bankruptcy Code Section 1145 as of
the Effective Date without further act or action by any Person, except as may be
required by the New Indenture or applicable law, regulation, order, or rule,
including, without limitation, the Trust Indenture Act of 1939, as amended; and
all documents evidencing the same shall be executed and delivered as provided
for in the Plan or the Plan Supplement.
5.6    Participation in Plan by Enrichment Corp; Authorization and Issuance of
the Limited Subsidiary Guaranty
(a)    Enrichment Corp has agreed to be a co-proponent and participant in the
Plan for purposes of the Limited Subsidiary Guaranty and the Subsidiary Security
Agreement and consents to the jurisdiction of the Bankruptcy Court for the
purpose of enforcing its agreement to execute, deliver and perform under the
Limited Subsidiary Guaranty and the Subsidiary Security Agreement. Enrichment
Corp shall have no other obligations under the Plan.
(b)    As a co-proponent of the Plan, Enrichment Corp shall be deemed to be, and
the Confirmation Order shall find that Enrichment Corp is, an affiliate of the
Debtor participating in a joint plan with the Debtor for purposes of Bankruptcy
Code Section 1145. Accordingly, the issuance by Enrichment Corp of the Limited
Subsidiary Guaranty pursuant to the Plan to the holders of Allowed Noteholder
Claims and Allowed Preferred Stock Interests/Claims shall be authorized under
Bankruptcy Code Section 1145 as of the Effective Date without further act or
action by any Person, except as may be required by applicable law, regulation,
order or rule; and all documents evidencing same shall be executed and delivered
as provided for in the Plan or the Plan Supplement.
5.7    Authorization and Issuance of the New Common Stock
(a)    On the Effective Date, the Reorganized Debtor shall have authorized
capital as set forth in the New USEC Charter and from such authorized capital
shall issue or reserve for issuance under the Plan 10,000,000 shares of New
Common Stock, consisting of (ii) 7,113,600 shares of New Common Stock, Class A
to be issued as the New Noteholder Common Stock for distribution to holders of
Allowed Noteholder Claims; (iii) 1,436,400 shares of New Common Stock, Class B
to be issued as the New Preferred Stockholder Common Stock for distribution to
holders of Allowed Preferred Stock Interests/Claims; (iv) 450,000 shares of New
Common Stock, Class A to be issued as the New Minority Common Stock for
distribution to holders of Allowed Common Stock Interests/Claims; and (v)
1,000,000 shares of New Common Stock to be issued or reserved for issuance on
account of stock options, stock appreciation rights, restricted stock,
restricted stock units, and/or other forms of equity-based awards granted under
the New Management Incentive Plan (excluding shares of New Common Stock that may
be issuable as a result of the antidilution provisions).
(b)    The New Common Stock issued under the Plan shall be subject to dilution
based upon (i) such shares of the New Common Stock as may be issued pursuant to
the New Management Incentive Plan as set forth in Section [5.8] of the Plan and
(ii) any other shares of New Common Stock issued post-emergence in accordance
with the provisions of the New USEC Governing Documents.
(c)    The issuance and distribution of the New Common Stock pursuant to the
Plan to holders of Allowed Noteholder Claims, Allowed Preferred Stock
Interests/Claims, and Allowed Common Stock Interests/Claims shall be authorized
under Bankruptcy Code Section 1145 as of the Effective Date without further act
or action by any Person, except as may be required by the New USEC Governing
Documents or applicable law, regulation, order or rule; and all documents
evidencing same shall be executed and delivered as provided for in the Plan or
the Plan Supplement.
(d)    The rights of the holders of New Common Stock shall be as provided for in
the New USEC Governing Documents.




--------------------------------------------------------------------------------




(e)    As promptly as possible after the Effective Date, the Reorganized Debtor
will file, and use reasonable best efforts to have declared effective as
promptly as practicable, a “resale shelf” registration statement on the
applicable form with the United States Securities and Exchange Commission to
register the resale of New Noteholder Common Stock or New Preferred Stockholder
Common Stock by any holder who may be deemed an “underwriter” pursuant to
Bankruptcy Code Section 1145(b)(1).
(f)    The Reorganized Debtor shall be a public company, shall have registered
the New Common Stock under the Securities Exchange Act of 1934, and shall make
periodic filings as required by the Securities Exchange Act of 1934.
5.8    New Management Incentive Plan; Further Participation in Incentive Plans
(a)    In accordance with the New Management Incentive Plan, on the Effective
Date, the Reorganized Debtor shall be authorized and directed to establish and
implement the New Management Incentive Plan.
(b)    Under the equity component of the New Management Incentive Plan,
1,000,000 shares of New Common Stock, Class A, shall be issued or reserved for
issuance with respect to awards of stock options, stock appreciation rights,
restricted stock, restricted stock units, and/or other forms of equity-based
awards granted to employees, officers, directors or other individuals providing
bona fide services to or for the Reorganized Debtor or its affiliates, as set
forth in the New Management Incentive Plan.
(c)    As of the Effective Date, pursuant to the Confirmation Order and Section
303 of the Delaware General Corporation Law, the New Management Incentive Plan
shall be deemed adopted by the unanimous action of the New Board and approved by
the unanimous action of the stockholders of the Reorganized Debtor (including,
without limitation, for purposes of Sections 162(m) and 422 of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations thereunder). The
foregoing sentence shall not be deemed to limit the application of Section 303
of the Delaware General Corporation Law to any other corporate action taken
pursuant to the Plan.
(d)    After the Effective Date, the New Management Incentive Plan may be
amended or modified from time to time by the New Board only to the extent
permitted by the terms of the New Management Incentive Plan, and any such
permitted amendment or modification shall not require an amendment of the Plan.
(e)    Any pre-existing understandings, either oral or written, between the
Debtor and any member of management, any employee, or any other Person as to
entitlement to (i) any pre-existing equity or equity-based awards or (ii)
participate in any pre-existing equity incentive plan, equity ownership plan or
any other equity-based plan (but specifically excluding any Cash payment
components of any such equity-based plans) shall be null and void as of the
Effective Date and shall not be binding on the Reorganized Debtor on or
following the Effective Date.
5.9    Directors and Officers of Reorganized USEC
(a)    Upon the Effective Date, the New Board shall consist of eleven (11)
members, each as identified in the Plan Supplement. Thereafter, the New Board
shall serve in accordance with the New USEC Governing Documents.
(b)    The officers of USEC shall continue to serve in their same respective
capacities after the Effective Date for the Reorganized Debtor until replaced or
removed in accordance with the New USEC Governing Documents, subject to
applicable law.
5.10    Revesting of Assets
Except as otherwise provided herein, the property of the Debtor’s Estate,
together with any property of the Debtor that is not property of its Estate and
that is not specifically disposed of pursuant to the Plan, shall revest in the
Reorganized Debtor on the Effective Date. Thereafter, the Reorganized Debtor may
operate its business and may use, acquire, and dispose of such property free of
any restrictions of the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy
Court. Except as specifically provided in the Plan or the Confirmation Order, as
of the Effective Date, all property of the Reorganized Debtor shall be free and
clear of all Claims and Interests, and all Liens with respect thereto.
5.11    Indemnification of Debtor’s Directors, Officers, and Employees;
Insurance
(a)    Upon the Effective Date, the New USEC Governing Documents shall contain
provisions, or the Reorganized Debtor shall enter into indemnification
agreements, which, to the fullest extent permitted by applicable law, (i)
eliminate the personal




--------------------------------------------------------------------------------




liability of the Debtor’s directors, officers, and key employees serving before,
on, and after the Petition Date and the Reorganized Debtor’s directors,
officers, and key employees serving on and after the Effective Date for monetary
damages; and (ii) require the Reorganized Debtor, subject to appropriate
procedures, to indemnify those of the Debtor’s directors, officers, and key
employees serving prior to, on, or after the Effective Date for all claims and
actions, including, without limitation, for pre-Effective Date acts and
occurrences.
(b)    The Debtor or the Reorganized Debtor, as the case may be, shall maintain
director and officer insurance coverage in the amount of $115 million, and for a
tail period of six (6) years, for those Persons covered by any such policies in
effect during the pendency of the Chapter 11 Case, continuing after the
Effective Date, insuring such Persons in respect of any claims, demands, suits,
causes of action, or proceedings against such Persons based upon any act or
omission related to such Person’s service with, for, or on behalf of the Debtor
(whether occurring before or after the Petition Date). Such policies shall be
fully paid and noncancellable. If not purchased by the Debtor before the
Effective Date, on or after the Effective Date, the Reorganized Debtor shall
purchase director and officer insurance covering the period on or after the
Effective Date.
5.12    Preservation of Rights of Action; Resulting Claim Treatment
Except as otherwise provided in the Plan (including with respect to any
Litigation Rights that may be released pursuant to Section 10.7(a) of the Plan),
the Confirmation Order, or the Plan Supplement, and in accordance with
Bankruptcy Code Section 1123(b), on the Effective Date, the Debtor or the
Reorganized Debtor shall retain all of the respective Litigation Rights that the
Debtor or the Reorganized Debtor may hold against any Person. The Debtor or the
Reorganized Debtor shall retain and may enforce, sue on, settle, or compromise
(or decline to do any of the foregoing) all such Litigation Rights without
approval of the Bankruptcy Court.
5.13    Exemption From Certain Transfer Taxes
Pursuant to Bankruptcy Code Section 1146(a), any transfers from the Debtor to
the Reorganized Debtor or any other Person pursuant to, in contemplation of, or
in connection with the Plan, including any Liens granted to secure the Exit
Facility or the New Notes, including the Limited Subsidiary Guaranty, and the
issuance, transfer, or exchange of any debt, equity securities or other interest
under or in connection with the Plan, shall not be taxed under any law imposing
a stamp tax, real estate transfer tax, mortgage recording tax, sales or use tax,
Uniform Commercial Code filing or recording fee, regulatory filing or recording
fee, or other similar tax or government assessment, and the appropriate state or
local governmental officials or agents shall forego the collection of any such
tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment. Such exemption specifically applies, without
limitation, to all documents necessary to evidence and implement distributions
under the Plan, including the documents contained in the Plan Supplement and all
documents necessary to evidence and implement any of the transactions and
actions described in the Plan or the Plan Supplement.
5.14    Corporate Action; Effectuating Documents
(a)    On the Effective Date, the adoption and filing of the New USEC Governing
Documents and all actions contemplated by the Plan shall be authorized and
approved in all respects pursuant to the Plan. All matters provided for herein
involving the corporate structure of the Debtor or the Reorganized Debtor, and
any corporate action required by the Debtor, the Reorganized Debtor in
connection with the Plan, shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the stockholders or
directors of the Debtor or the Reorganized Debtor, and shall be fully authorized
pursuant to Section 303 of the Delaware General Corporation Law.
(b)    Any chief executive officer, president, chief financial officer, senior
vice president, general counsel or other appropriate officer of the Reorganized
Debtor, shall be authorized to execute, deliver, file, or record the documents
included in the Plan Supplement and such other contracts, instruments, releases,
indentures, and other agreements or documents, and take such actions as may be
necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. Any secretary or assistant secretary of the Reorganized
Debtor shall be authorized to certify or attest to any of the foregoing actions.
All of the foregoing is authorized without the need for any required approvals,
authorizations, or consents except for express consents required under the Plan.
5.15    Plan Supplement
The Plan Supplement may be filed in parts either contemporaneously with the
filing of the Plan or from time to time thereafter, but in no event later than
one (1) week prior to the deadline established by the Bankruptcy Court for
objecting to the Disclosure Statement. After filing, the Plan Supplement may be
inspected in the office of the Clerk of the Bankruptcy Court




--------------------------------------------------------------------------------




during normal business hours. The Plan Supplement is also available for
inspection on (a) the website maintained by the Claims and Noticing Agent:
http://www.loganandco.com, and (b) the Bankruptcy Court’s website:
http://www.deb.uscourts.gov. In addition, holders of Claims or Interests may
obtain a copy of any document included in the Plan Supplement upon written
request in accordance with Section [10.15] of the Plan.


ARTICLE VI
TREATMENT OF CONTRACTS AND LEASES
6.1    Assumed Contracts and Leases
(a)    Except as otherwise provided in the Plan, the Confirmation Order, or the
Plan Supplement, as of the Effective Date, the Debtor shall be deemed to have
assumed each executory contract or unexpired lease to which the Debtor is a
party as of the Petition Date unless any such contract or lease (i) was
previously assumed or rejected upon motion by a Final Order, (ii) previously
expired or terminated pursuant to its own terms, (iii) is the subject of any
pending motion, including to assume, to assume on modified terms, to reject or
to make any other disposition filed by the Debtor on or before the Confirmation
Date, or (iv) is subsequently rejected in accordance with the provisions of
Section 6.2(c) of the Plan. The Confirmation Order shall constitute an order of
the Bankruptcy Court under Bankruptcy Code Section 365(a) approving the contract
and lease assumptions described above, as of the Effective Date.
(b)    Each executory contract and unexpired lease that is assumed shall include
(i) all modifications, amendments, supplements, restatements, or other
agreements made directly or indirectly by any agreement, instrument, or other
document that in any manner affects such contract or lease and (ii) all
contracts or leases appurtenant to the subject premises, including all
easements, licenses, permits, rights, privileges, immunities, options, rights of
first refusal, powers, uses, reciprocal easement agreements, vaults, tunnel or
bridge agreements or franchises, and any other interests in real estate or
rights in rem related to such premises, unless any of the foregoing agreements
has been rejected pursuant to an order of the Bankruptcy Court.
(c)    To the extent applicable, all executory contracts or unexpired leases of
the Debtor assumed pursuant to the Plan shall be deemed modified such that the
transactions contemplated by the Plan shall not be a “change in control,”
however such term may be defined in the relevant executory contract or unexpired
lease, and any required consent under any such contract or lease shall be deemed
satisfied by the Confirmation of the Plan.
6.2    Payments Related to Assumption of Contracts and Leases; Resolution of
Assumption-Related Disputes
(a)    Any monetary amounts by which each executory contract and unexpired lease
to be assumed pursuant to the Plan is in default shall be satisfied, under
Bankruptcy Code Section 365(b)(1) by Cure. The Debtor shall, at its option, be
permitted to resolve any dispute with respect to the amount of Cure either (i)
through the Bankruptcy Court, or (ii) in the procedural manner in which a
dispute regarding the amounts owed under a particular executory contract and
unexpired lease would have been settled, determined, resolved or adjudicated if
the Chapter 11 Case had not been commenced.
(b)    If there is a dispute regarding (i) the nature or amount of any Cure,
(ii) the ability of the Reorganized Debtor to provide “adequate assurance of
future performance” (within the meaning of Bankruptcy Code Section 365) under
the contract or lease to be assumed, or (iii) any other matter pertaining to
assumption, Cure shall occur following (y) the entry of a Final Order resolving
the dispute and approving the assumption if such dispute is adjudicated in the
Bankruptcy Court, or (z) as to amounts under the executory contract or unexpired
lease, following the final resolution of such matter if the Debtor elected to
handle such dispute in the procedural manner in which it would have been
settled, determined, resolved or adjudicated if the Chapter 11 Case had not been
commenced.
(c)    Notwithstanding any of the foregoing subsections of this Section 6.2, the
Debtor shall be authorized to reject any executory contract or unexpired lease
to the extent the Debtor, in the exercise of its sound business judgment,
concludes that the amount of the Cure obligation as determined by Final Order or
as otherwise finally resolved, renders assumption of such contract or lease
unfavorable to the Debtor’s Estate. In the event the Debtor so rejects any
previously assumed contract or lease, and such rejection gives rise to a
Rejection Damages Claim, such Rejection Damages Claim arising out of such
rejection shall be limited to the amount of the Allowed Rejection Damage Claim.
6.3    Rejected Contracts and Leases




--------------------------------------------------------------------------------




The Debtor, with the consent of the Majority Consenting Noteholders, reserves
the right, at any time prior to the Effective Date, except as otherwise
specifically provided herein, to seek to reject any executory contract or
unexpired lease to which the Debtor is a party and to file a motion requesting
authorization for the rejection of any such contract or lease. Any executory
contracts or unexpired leases that expire by their terms prior to the Effective
Date are deemed to be rejected, unless previously assumed or otherwise disposed
of by the Debtor.
6.4    Compensation and Benefit Programs
(a)    Except to the extent (i) otherwise provided for in the Plan, (ii)
previously assumed or rejected by an order of the Bankruptcy Court entered on or
before the Confirmation Date, (iii) the subject of a pending motion to reject
filed by the Debtor on or before the Confirmation Date, or (iv) previously
terminated, all Employee Programs in effect before the Effective Date, shall be
deemed to be, and shall be treated as though they are, contracts that are
assumed under the Plan. Nothing contained herein shall be deemed to modify the
existing terms of Employee Programs, including, without limitation, the Debtor’s
and the Reorganized Debtor’s rights of termination and amendment thereunder.
(b)    To the extent any “change in control” provision contained in any Employee
Program would be triggered and payable solely as a result of the transactions
contemplated by the Plan, such Employee Program shall not be assumed to the
extent a waiver of the change in control provision is not executed by the
employee having the benefit of such change in control provision, but otherwise
shall remain in full force and effect and may be triggered as a result of any
transactions occurring after the Effective Date.
(c)    As of the Effective Date, any and all equity incentive plans, equity
ownership plans, or any other equity-based plans entered into before the
Effective Date, including Claims arising from any change in control provision
therein, shall be deemed to be, and shall be treated as though they are,
contracts that are rejected pursuant to Bankruptcy Code Section 365 under the
Plan pursuant to the Confirmation Order, provided, however, that nothing
contained herein will impact any Cash payment components of any such
equity-based plans.
(d)    The Reorganized Debtor affirms and agrees that (i) it is and will
continue to be the contributing sponsor of the Employees’ Retirement Plan of
USEC Inc. (the “Pension Plan”), a tax-qualified defined benefit pension plan
insured by the Pension Benefit Guaranty Corporation under Title IV of the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§
1301-1461, et seq; (ii) the Pension Plan is subject to minimum funding
requirements of ERISA and §§ 412 and 430 of the Internal Revenue Code; (iii) no
provision of the Plan, the Confirmation Order, or Bankruptcy Code Section 1141,
shall, or shall be construed to, discharge, release, or relieve the Debtor, the
Reorganized Debtor, or any other party, in any capacity, from any liability with
respect to the Pension Plan under any law, governmental policy, or regulatory
provision; and (iv) neither the PBGC nor the Pension Plan shall be enjoined from
enforcing such liability as a result of the Plan’s provisions for satisfaction,
release and discharge of Claims. The Debtor further affirms and agrees that any
discharge of liability provided under this Plan shall not operate to discharge
any obligations it might have under applicable non-bankruptcy law with respect
to any tax-qualified defined benefit pension plan maintained by Enrichment Corp,
one of the Non-Debtor Subsidiaries, as a result of the Debtor’s status as a
member of the “controlled group” for such pension plan. As of the Effective
Date, the Reorganized Debtor shall contribute to the Pension Plan the amount
necessary to satisfy minimum funding standards under sections 302 and 303 of
ERISA, 29 U.S.C. §§ 1082 and 1083, and sections 412 and 430 of the Internal
Revenue Code, to the extent that any such contributions were not made during the
Chapter 11 Case.
6.5    Certain Indemnification Obligations
(a)    Indemnification Obligations owed to those of the Debtor’s directors,
officers, and employees serving prior to, on, and after the Petition Date shall
be deemed to be, and shall be treated as though they are, contracts that are
assumed pursuant to Bankruptcy Code Section 365 under the Plan, and such
Indemnification Obligations (subject to any defenses thereto) shall survive the
Effective Date of the Plan and remain unaffected by the Plan, irrespective of
whether obligations are owed in connection with a prepetition or postpetition
occurrence.
(b)    Indemnification Obligations owed to any of the Debtor’s Professionals
pursuant to Bankruptcy Code Sections 327 or 328 and order of the Bankruptcy
Court, whether such Indemnification Obligations relate to the period before or
after the Petition Date, shall be deemed to be, and shall be treated as though
they are, contracts that are assumed pursuant to Bankruptcy Code Section 365
under the Plan.
6.6    Extension of Time to Assume or Reject




--------------------------------------------------------------------------------




Notwithstanding anything set forth in Article [VI] of the Plan, in the event of
a dispute as to whether a contract is executory or a lease is unexpired, the
Debtor’s right to move to assume or reject such contract or lease shall be
extended until the date that is thirty (30) days after entry of a Final Order by
the Bankruptcy Court determining that the contract is executory or the lease is
unexpired. The deemed assumption provided for in Section [6.1(a)] of the Plan
shall not apply to any such contract or lease, and any such contract or lease
shall be assumed or rejected only upon motion of the Debtor following the
Bankruptcy Court’s determination that the contract is executory or the lease is
unexpired.
6.7    Claims Arising from Assumption or Rejection
(a)    Except as otherwise provided in the Plan or by Final Order of the
Bankruptcy Court, all (i) Allowed Claims arising from the assumption of any
contract or lease shall be treated as Administrative Claims pursuant to Section
[3.1(a)] of the Plan; and (ii) Allowed Rejection Damages Claims shall be treated
as General Unsecured Claims pursuant to and in accordance with the terms of
Section [3.2(d)] of the Plan.
(b)    If the rejection by the Debtor, pursuant to the Plan or otherwise, of a
contract or lease results in a Rejection Damages Claim, then such Rejection
Damages Claim shall be forever barred and shall not be enforceable against the
Debtor or the Reorganized Debtor or the properties of either of them unless a
Proof of Claim is (i) filed with the Claims Agent on or before the date that is
the first Business Day that is thirty (30) days after the Bankruptcy Court’s
entry of an order authorizing the rejection of a contract or lease and (ii)
contemporaneously with such filing, served upon (a) if such filing occurs prior
to the Effective Date, counsel to the Debtor and counsel to the Consenting
Noteholders or (b) if such filing occurs after the Effective Date, counsel to
the Reorganized Debtor. All rights of the Debtor or the Reorganized Debtor, as
applicable, to object to any Rejection Damages Claim are reserved.


ARTICLE VII
PROVISIONS GOVERNING DISTRIBUTIONS
7.1    Determination of Allowability of Claims and Interests and Rights to
Distributions
(a)    Only holders of Allowed Claims and Allowed Interests shall be entitled to
receive distributions under the Plan.
(b)    Unless otherwise provided in the Plan, the Disclosure Statement or an
order of the Bankruptcy Court (including, inter alia, with respect to Rejection
Damage Claims and Claims subject to Bankruptcy Code Section 510(b)), there shall
be no requirement for holders of Claims to file Proofs of Claim or Requests for
Payment or for holders of Interests to file any proofs of interest. With respect
to Filed Claims or filed Proofs of Interest, the Debtor or the Reorganized
Debtor shall have the right to object to the Proofs of Claim, Requests for
Payment or Proofs of Interest in the Bankruptcy Court by the Claims Objection
Deadline, but shall not be required to do so. In no event shall the failure to
object in the Bankruptcy Court to any Filed Claim or any proof of interest
result in the deemed allowance of any such Claim or Interest. The Debtor or the
Reorganized Debtor shall have the right to dispute all alleged Claims (whether
Filed Claims or Unfiled Claims) and alleged Interests (whether or evidenced by a
filed proof of interest) in any manner that would have been available to it had
the Chapter 11 Case not been filed (including, without limitation, by declining
to pay any alleged Claim or to recognize any alleged Interest), or may elect in
its discretion to have any alleged Claim or Interest adjudicated by the
Bankruptcy Court.
(c)    No distributions shall be made on Disputed Claims or Disputed Interests
until and unless such Disputed Claims become Allowed Claims and such Disputed
Interests become Allowed Interests. No reserve shall be required with respect to
any Disputed Claim or Disputed Interest.
7.2    Timing of Distributions to Holders of Allowed Claims and Allowed
Interests
Except as otherwise provided herein or as ordered by the Bankruptcy Court, all
distributions to holders of Allowed Claims and Allowed Interests as of the
applicable Distribution Date shall be made on or as soon as practicable after
the applicable Distribution Date, but in no event later than the first Business
Day that is twenty (20) days after such date; provided, however, that
distributions on account of Noteholder Claims hereunder shall be made on the
Effective Date. The Reorganized Debtor or the Disbursing Agent shall have the
right, in its discretion, to accelerate any Distribution Date occurring after
the Effective Date if the facts and circumstances so warrant.
7.3    Procedures for Making Distributions to Holders of Allowed Claims and
Allowed Interests




--------------------------------------------------------------------------------




(a)    On or before the Effective Date, the Debtor (with the consent of the
Majority Consenting Noteholders) shall designate the Person(s) (whether the
Reorganized Debtor and/or one or more independent third parties) to serve as the
Disbursing Agent(s) under the Plan; provided, however, that (i) the Indenture
Trustee shall serve as the Disbursing Agent with respect to the Noteholder
Claims and (ii) the Indenture Trustee shall transmit distributions to the
Noteholders subject to the right of the Indenture Trustee to assert the
Indenture Trustee’s Charging Lien against such distributions. If any Disbursing
Agent is an independent third party, such Disbursing Agent shall receive,
without further Bankruptcy Court approval, reasonable compensation for
distribution services rendered pursuant to the Plan and reimbursement of
reasonable out of pocket expenses incurred in connection with such services from
the Reorganized Debtor. No Disbursing Agent shall be required to give any bond
or surety or other security for the performance of its duties unless otherwise
ordered by the Bankruptcy Court. Notwithstanding any provision contained in this
Plan to the contrary, the distribution provisions contained in the Old Indenture
shall continue in effect to the extent necessary to authorize the Indenture
Trustee to receive and distribute to the Noteholders pursuant to this Plan on
account of Allowed Noteholder Claims and shall terminate completely upon
completion of all such distributions.
(b)    The Disbursing Agent(s) shall make distributions to the holders of the
Allowed Claims and Allowed Interests in the same manner and to the same
addresses as payments are made in the ordinary course of the Debtor’s
businesses; provided, however, that if a Filed Claim or filed Proof of Interest
references a different payment address, the address on the Filed Claim or filed
Proof of Interest shall be used.
(c)     If any holder’s distribution is returned as undeliverable, no further
distributions to such holder shall be made unless and until the Disbursing Agent
is notified by the Debtor, the Claims Agent, or such holder of such holder’s
then current address, at which time all missed distributions shall be made to
such holder without interest. If any distribution is made by check and such
check is not returned but remains uncashed for six (6) months after the date of
such check, the Disbursing Agent may cancel and void such check, and the
distribution with respect thereto shall be deemed undeliverable. If, pursuant to
Section [7.7] of the Plan, any holder is requested to provide an applicable
Internal Revenue Service form or to otherwise satisfy any tax withholding
requirements with respect to a distribution and such holder fails to do so
within six (6) months of the date of such request, such holder’s distribution
shall be deemed undeliverable.
(d)    Unless otherwise agreed between the Reorganized Debtor and the applicable
Disbursing Agent, amounts in respect of returned or otherwise undeliverable or
unclaimed distributions made by the Disbursing Agent on behalf of the
Reorganized Debtor shall be returned to the Reorganized Debtor until such
distributions are claimed. All claims for returned or otherwise undeliverable or
unclaimed distributions must be made (i) on or before the first (1st)
anniversary of the Effective Date or (ii) with respect to any distribution made
later than such date, on or before six (6) months after the date of such later
distribution; after which date all undeliverable property shall revert to the
Reorganized Debtor free of any restrictions thereon and the claims of any holder
with respect to such property shall be discharged and forever barred,
notwithstanding any federal or state escheat laws to the contrary. In the event
of a timely claim for any returned or otherwise undeliverable or unclaimed
distribution, the Reorganized Debtor shall deliver the applicable distribution
amount or property to the Disbursing Agent for distribution pursuant to the
Plan.
7.4    Calculation of Distribution Amounts of New Securities
No fractional shares of New Securities shall be issued or distributed under the
Plan. Each Person entitled to receive New Securities shall receive the total
number of whole shares of New Common Stock or their pro rata share in principal
amount of New Notes, whichever is relevant, to which such Person is entitled.
Whenever any distribution to a particular Person would otherwise call for
distribution of a fraction of New Securities, the actual distribution of such
New Securities shall be rounded to the next higher or lower whole number as
follows: (a) fractions one-half (½) or greater shall be rounded to the next
higher whole number and (b) fractions of less than one-half (½) shall be rounded
to the next lower whole number. Notwithstanding the foregoing, (a) if the Person
is entitled to New Common Stock and rounding to the next lower whole number
would result in such Person receiving zero shares of New Common Stock, such
Person shall receive one (1) share of New Common Stock; and (b) if the Person is
entitled to a pro rata share in principal amount of New Notes and rounding to
the next lower whole number would result in such Person receiving zero dollars
worth of New Notes, such Person shall receive a New Note in the principal amount
of one $1.00 (One Dollar). If two or more Persons are entitled to fractional
entitlements and the aggregate amount of New Securities that would otherwise be
issued to such Persons with respect to such fractional entitlements as a result
of such rounding exceeds the number of whole New Securities which remain to be
allocated, the Disbursing Agent shall allocate the remaining whole New
Securities to such holders by random lot or such other impartial method as the
Disbursing Agent deems fair. Upon the allocation of all of the whole New
Securities authorized under the Plan, all remaining fractional portions of the
entitlements shall be cancelled and shall be of no further force and effect. The
Disbursing Agent shall have the right to carry forward to subsequent
distributions any applicable credits or debits arising from the rounding
described in this paragraph.




--------------------------------------------------------------------------------




7.5    Application of Distribution Record Date
On the applicable Distribution Record Date, (a) for all Claims other than
Noteholder Claims, the Debtor’s books and records for Unfiled Claims and the
claims register maintained by the Claims Agent for Filed Claims, (b) for
Noteholder Claims, the transfer ledgers for the Old Notes and (c) for Interests,
the records of the Debtor in the case of the Preferred Stock Interests/Claims
and the records of the stock transfer agent in the case of the Common Stock
Interests/Claims, shall be closed for purposes of determining the record holders
of Claims or Interests, and there shall be no further changes in the record
holders of any Claims or Interests. Except as provided herein, the Reorganized
Debtor, the Disbursing Agent(s), the Indenture Trustee, and each of their
respective agents, successors, and assigns shall have no obligation to recognize
any transfer of Claims or Interests occurring after the Distribution Record Date
and shall be entitled instead to recognize and deal for all purposes hereunder
with only those record holders stated on the applicable books and records,
claims registers or transfer ledgers as of 5:00 p.m. prevailing Eastern time on
the Distribution Record Date irrespective of the number of distributions to be
made under the Plan to such Persons or the date of such distributions.
7.6    Surrender of Cancelled Old Securities
As a condition precedent to receiving any distribution on account of its Allowed
Claim, each record Noteholder shall be deemed to have surrendered the Old Notes
or other documentation underlying each Noteholder Claim, and all such
surrendered Old Notes and other documentation shall be deemed to be cancelled
pursuant to Section [5.4] of the Plan, except to the extent otherwise provided
herein. As a condition precedent to receiving any distribution on account of its
Allowed Interest, each holder of an Allowed Common Stock Interest/Claim and an
Allowed Preferred Stock Interest/Claim shall be deemed to have surrendered any
stock certificate or other documentation underlying each such Interest/Claim,
and any such stock certificates and other documentation shall be deemed to be
cancelled pursuant to Section [5.4] of the Plan.
7.7    Withholding and Reporting Requirements
In connection with the Plan and all distributions hereunder, the applicable
Disbursing Agent shall, to the extent applicable, comply with all tax
withholding and reporting requirements imposed by any federal, state,
provincial, local, or foreign taxing authority, and all distributions hereunder
shall be subject to any such withholding and reporting requirements. The
Disbursing Agent(s) shall be authorized to take any and all actions that may be
necessary or appropriate to comply with such withholding and reporting
requirements including, without limitation, requiring that, as a condition to
the receipt of a distribution, the holder of an Allowed Claim or Allowed
Interest complete the appropriate IRS Form W-8 or IRS Form W-9, as applicable to
each holder. Notwithstanding any other provision of the Plan, (a) each holder of
an Allowed Claim or Allowed Interest that is to receive a distribution pursuant
to the Plan shall have sole and exclusive responsibility for the satisfaction
and payment of any tax obligations imposed on such holder by any governmental
unit, including income and other tax obligations, on account of such
distribution, and (b) no distribution shall be made to or on behalf of such
holder pursuant to the Plan unless and until such holder has made arrangements
satisfactory to the applicable Disbursing Agent to allow it to comply with its
tax withholding and reporting requirements. Any property to be distributed
pursuant to the Plan shall, pending the implementation of such arrangements, be
treated as an undeliverable distribution to be held by the Indenture Trustee or
the Disbursing Agent, as the case may be, until such time as the Disbursing
Agent is satisfied with the holder’s arrangements for any withholding tax
obligations.
7.8    Setoffs
The Reorganized Debtor may, but shall not be required to, set off against any
Claim, and the payments or other distributions to be made pursuant to the Plan
in respect of such Claim, claims of any nature whatsoever that the Debtor or the
Reorganized Debtor may have against the holder of such Claim; provided, however,
that neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Reorganized Debtor of any such claim that
the Debtor or the Reorganized Debtor may have against such holder.
7.9    Prepayment
Except as otherwise provided in the Plan, any ancillary documents entered into
in connection herewith, or the Confirmation Order, the Reorganized Debtor shall
have the right to prepay, without penalty, all or any portion of an Allowed
Claim at any time; provided, however, that any such prepayment shall not be
violative of, or otherwise prejudice, the relative priorities and parities among
the Classes of Claims.
7.10    Allocation of Distributions




--------------------------------------------------------------------------------




All distributions received under the Plan by holders of applicable Claims shall
be deemed to be allocated first to the principal amount of such Claim as
determined for United States federal income tax purposes and then to accrued
interest, if any, with respect to such Claim.


ARTICLE VIII
CONDITIONS PRECEDENT TO CONFIRMATION
AND CONSUMMATION OF THE PLAN
8.1    Conditions to Confirmation
The following are conditions precedent to the occurrence of the Confirmation
Date, each of which must be satisfied or waived in accordance with Section [8.3]
of the Plan:
(a)    an order, pursuant to Bankruptcy Code Section 1125 (i) shall have been
entered finding that the Disclosure Statement contains adequate information, and
(ii) shall be in form and substance mutually acceptable to the Debtor, the
Majority Consenting Noteholders and Enrichment Corp; and
(b)    the proposed Confirmation Order shall be in form and substance mutually
acceptable to the Debtor, the Majority Consenting Noteholders and Enrichment
Corp.
8.2    Conditions to Effective Date
The following conditions precedent must be satisfied or waived on or prior to
the Effective Date in accordance with Section [8.3] of the Plan:
(a)    the Confirmation Order shall have been entered;
(b)    the Confirmation Order shall, among other things:
(i)    provide that the Debtor and the Reorganized Debtor are authorized and
directed to take all actions necessary or appropriate to enter into, implement,
and consummate the transactions contemplated by and the contracts, instruments,
releases, indentures, and other agreements or documents created under or in
connection with the Plan;
(ii)    approve the entry into the Exit Facility in form and substance
acceptable to each of the Debtor, the Majority Consenting Noteholders and the
lender under the Exit Facility;
(iii)    authorize the issuance of the New Securities; and
(iv)    provide that, notwithstanding Bankruptcy Rule 3020(e), the Confirmation
Order shall be immediately effective, subject to the terms and conditions of the
Plan;
(c)    the Confirmation Order shall be in form and substance mutually acceptable
to the Debtor and the Majority Consenting Noteholders;
(d)    the Confirmation Order shall not then be stayed, vacated, or reversed;
(e)    the documents evidencing the Exit Facility shall be in form and substance
acceptable to each of the Debtor, the Majority Consenting Noteholders, and the
lender under the Exit Facility; to the extent any of such documents contemplate
execution by one or more persons, any such document shall have been executed and
delivered by the respective parties thereto; and all conditions precedent to the
effectiveness of each such document shall have been satisfied or waived;
(f)    any changes to the documents that comprise the Plan Supplement (including
the New USEC Governing Documents, the New Indenture (including the Limited
Subsidiary Guaranty), the Subsidiary Security Agreement, the New Management
Incentive Plan and the Supplementary Strategic Relationship Agreement) shall be
mutually acceptable to the Debtor, Enrichment Corp, the Majority Consenting
Noteholders, B&W (solely to the extent required by the B&W Plan Support




--------------------------------------------------------------------------------




Agreement), and Toshiba (solely to the extent required by the Toshiba Plan
Support Agreement), unless, however, the consent of the Consenting Noteholders
is required pursuant to the Noteholder Plan Support Agreement, in which case the
consent of the Consenting Noteholders shall be required; to the extent any of
such documents contemplates execution by one or more persons, any such document
shall have been executed and delivered by the respective parties thereto; and
all conditions precedent to the effectiveness of each such document shall have
been satisfied or waived, including, without limitation, and with respect to the
New Indenture, the effectiveness of the application for qualification of the New
Indenture under the Trust Indenture Act of 1939, as amended;
(g)    the Reorganized Debtor shall have arranged for credit availability under
the Exit Facility in amount, form, and substance reasonably satisfactory to the
Debtor, the Majority Consenting Noteholders, and the lender under the Exit
Facility;
(h)    the representations and warranties of the Debtor set forth in the Plan
Support Agreements shall continue to be valid, true and accurate in all respects
and such Plan Support Agreements shall remain in full force and effect;
(i)    all material authorizations, consents, and regulatory approvals required
in connection with consummation of the Plan shall have been obtained;
(j)    all other actions, documents, and agreements necessary to implement the
Plan (i) shall be in form and substance mutually acceptable to the Debtor and
the Majority Consenting Noteholders, not including ministerial actions,
documents and agreements, and (ii) shall have been effected or executed, or will
be effected or executed contemporaneously with implementation of the Plan; and
(k)    the fees and expenses required to be paid on the Effective Date pursuant
to Sections 10.2(a) and 10.2(b) of the Plan shall have been paid in full in
Cash.
8.3    Waiver of Conditions
Each of the conditions set forth in Sections [8.1 and 8.2], with the express
exception of the conditions contained in Section [8.1(a)(i) and Sections 8.2(a)
and (d)], may be waived in whole or in part by the Debtor without any notice to
parties in interest or the Bankruptcy Court and without a hearing, provided,
however, that such waiver shall not be effective without the consent of
Enrichment Corp, the Majority Consenting Noteholders, B&W (solely to the extent
required by the B&W Plan Support Agreement), and Toshiba (solely to the extent
required by the Toshiba Plan Support Agreement).


ARTICLE IX
RETENTION OF JURISDICTION
9.1    Scope of Retention of Jurisdiction
Under Bankruptcy Code Sections 105(a) and 1142, and notwithstanding entry of the
Confirmation Order and occurrence of the Effective Date, and except as otherwise
ordered by the Bankruptcy Court, the Bankruptcy Court shall retain exclusive
jurisdiction over all matters arising out of, and related to, the Chapter 11
Case and the Plan to the fullest extent permitted by law, including, without
limitation, jurisdiction to:
(a)    allow, disallow, determine, liquidate, classify, estimate, or establish
the priority or secured or unsecured status of any Claim (whether a Filed Claim
or Unfiled Claim) or Interest not otherwise Allowed under the Plan (other than
personal injury or wrongful death Claims, unless agreed by the holder),
including, without limitation, the resolution of any Request for Payment and the
resolution of any objections to the allowance or priority of Claims or
Interests;
(b)    hear and determine all applications for Professional Fees and Substantial
Contribution Claims; provided, however, that from and after the Effective Date,
the payment of the fees and expenses of the retained Professionals of the
Reorganized Debtor shall be made in the ordinary course of business and shall
not be subject to the approval of the Bankruptcy Court;
(c)    hear and determine all matters with respect to contracts or leases or the
assumption or rejection of any contracts or leases to which a Debtor is a party
or with respect to which the Debtor may be liable, including, if necessary and
without limitation, the nature or amount of any required Cure or the liquidation
or allowance of any Claims arising therefrom;




--------------------------------------------------------------------------------




(d)    effectuate performance of and payments under the provisions of the Plan;
(e)    hear and determine any and all adversary proceedings, motions,
applications, and contested or litigated matters arising out of, under, or
related to, the Chapter 11 Case or the Litigation Rights;
(f)    enter such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and all contracts,
instruments, releases, and other agreements or documents created in connection
with the Plan, the Disclosure Statement, or the Confirmation Order;
(g)    enforce the agreement of Enrichment Corp to execute and deliver the
Limited Subsidiary Guaranty and the Subsidiary Security Agreement;
(h)    hear and determine disputes arising in connection with the
interpretation, implementation, consummation, or enforcement of the Plan,
including, without limitation, disputes arising under agreements, documents, or
instruments executed in connection with the Plan, provided, however, that any
dispute arising under or in connection with the New Securities, the Exit
Facility, the New USEC Governing Documents, the New Management Incentive Plan,
the New Indenture (including the Limited Subsidiary Guaranty), or the Subsidiary
Security Agreement shall be dealt with in accordance with the provisions of the
applicable document;
(i)    consider any modifications of the Plan, cure any defect or omission, or
reconcile any inconsistency in any order of the Bankruptcy Court, including,
without limitation, the Confirmation Order;
(j)    issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
entity with the implementation, consummation, or enforcement of the Plan or the
Confirmation Order;
(k)    enter and implement such orders as may be necessary or appropriate if the
Confirmation Order is for any reason reversed, stayed, revoked, modified, or
vacated;
(l)    hear and determine any matters arising in connection with or relating to
the Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order,
or any contract, instrument, release, or other agreement or document created in
connection with the Plan, the Plan Supplement, the Disclosure Statement, or the
Confirmation Order;
(m)    enforce all orders, judgments, injunctions, releases, exculpations,
indemnifications, and rulings entered in connection with the Chapter 11 Case or
provided for under the Plan;
(n)    except as otherwise limited herein, recover all assets of the Debtor and
property of the Estate, wherever located;
(o)    hear and determine matters concerning state, local, and federal taxes in
accordance with Bankruptcy Code Sections 346, 505, and 1146;
(p)    hear and determine all disputes involving the existence, nature, or scope
of the Debtor’s discharge;
(q)    hear and determine such other matters as may be provided in the
Confirmation Order or as may be authorized under, or not inconsistent with,
provisions of the Bankruptcy Code; and
(r)    enter a final decree closing the Chapter 11 Case.
9.2    Failure of the Bankruptcy Court to Exercise Jurisdiction
If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter arising in,
arising under, or related to the Chapter 11 Case, including the matters set
forth in Section [9.1] of the Plan, the provisions of this Article [IX] shall
have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having jurisdiction with respect to such matter.




--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS PROVISIONS
10.1    Professional Fee Claims and Substantial Contribution Claims
All final Requests for Payment of Professional Fee Claims and Substantial
Contribution Claims must be filed and served on the Reorganized Debtor, its
counsel, and other necessary parties in interest no later than sixty (60) days
after the Effective Date, unless otherwise ordered by the Bankruptcy Court.
Objections to such Requests for Payment must be filed and served on the
Reorganized Debtor, its counsel, and the requesting Professional or other entity
no later than twenty (20) days (or such longer period as may be allowed by order
of the Bankruptcy Court) after the date on which the applicable Request for
Payment was served.
10.2    Fees and Expenses of Consenting Noteholders and Preferred Stockholders
and Indenture Trustee Expenses
(a)    On the Effective Date, the Reorganized Debtor shall reimburse the
then-outstanding (i) reasonable documented out-of-pocket expenses of the
Consenting Noteholders and (ii) fees and expenses of each of the Consenting
Noteholder Advisors in accordance with the terms of their respective engagement
letters; without the need for any of the Consenting Noteholders or either of the
Consenting Noteholder Advisors to file an application or otherwise seek
Bankruptcy Court approval for such payment.
(b)    On the Effective Date, the Reorganized Debtor shall reimburse the
then-outstanding (i) reasonable documented out-of-pocket expenses of the
Preferred Stockholders and (ii) fees and expenses of each of the Preferred
Stockholder Advisors in accordance with the terms of the respective Plan Support
Agreement with each Preferred Stockholder; without the need for any of the
Preferred Stockholders or any of the Preferred Stockholder Advisors to file an
application or otherwise seek Bankruptcy Court approval for such payment.
(c)    On the Effective Date, the Reorganized Debtor shall pay the Indenture
Trustee Expenses without the need for the Indenture Trustee to file an
application or otherwise seek Bankruptcy Court approval for the payment of the
Indenture Trustee Expenses. With respect to expenses incurred by the Indenture
Trustee following the Effective Date on account of efforts related to
effectuating a distribution to holders of Allowed Noteholder Claims, no more
than thirty (30) days following the Effective Date, the Indenture Trustee shall
serve on the Debtor and counsel to the Consenting Noteholders reasonably
substantiating documents in support of the expenses incurred by the Indenture
Trustee on account of distribution activities following the Effective Date. If
within twenty (20) days after the Effective Date, the Reorganized Debtor or the
Consenting Noteholders objects in writing to all or a portion of such expenses,
(i) the Reorganized Debtor shall pay the undisputed portion of such expenses and
(ii) the Indenture Trustee may submit the disputed portion of such expenses to
the Bankruptcy Court for resolution. The allowance of the disputed portion of
the expenses shall be determined under a “reasonableness” standard, consistent
with the Old Indenture. In connection with such allowance, the Indenture Trustee
shall not be required to file fee applications or comply with guidelines and
rules applicable to fee applications, and shall not be subject to Bankruptcy
Code Sections 330 or 503(b). To the extent the Bankruptcy Court allows the
disputed portion of such Indenture Trustee expenses in whole or in part, the
Reorganized Debtor shall pay such Allowed amount no later than five (5) Business
Days after the date of such allowance. The Indenture Trustee shall have no right
to payment of any disallowed expenses and shall not be entitled to collect such
amounts from the Noteholders.
10.3    Payment of Statutory Fees
All quarterly fees payable pursuant to Section 1930 of Title 28 of the United
States Code prior to the Effective Date shall be paid by the Debtor on or before
the Effective Date. All such fees payable after the Effective Date shall be paid
by the Reorganized Debtor as and when due, until such time as the Chapter 11
Case is closed, dismissed or converted.
10.4    Successors and Assigns and Binding Effect
The rights, benefits, and obligations of any Person named or referred to in the
Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, personal representative, successor, or assign of such Person,
including, but not limited to, the Reorganized Debtor and all other parties in
interest in the Chapter 11 Case.
10.5    Compromises and Settlements




--------------------------------------------------------------------------------




From and after the Effective Date, the Reorganized Debtor may compromise and
settle various Claims against it and/or Litigation Rights and other claims that
it may have against other Persons without any further approval by the Bankruptcy
Court. Until the Effective Date, the Debtor expressly reserves the right to
compromise and settle Claims against it and Litigation Rights or other claims
that it may have against other Persons, subject to the approval of the
Bankruptcy Court if, and to the extent, required.
10.6    Releases and Satisfaction of Subordination Rights
All Claims against the Debtor and all rights and claims between or among the
holders of Claims relating in any manner whatsoever to any claimed subordination
rights shall be deemed satisfied by the distributions under, described in,
contemplated by, and/or implemented in Article [III] of the Plan. Distributions
under, described in, contemplated by, and/or implemented by the Plan to the
various Classes of Claims hereunder shall not be subject to levy, garnishment,
attachment, or like legal process by any holder of a Claim by reason of any
claimed subordination rights or otherwise, so that each holder of a Claim shall
have and receive the benefit of the distributions in the manner set forth in the
Plan.
10.7    Releases
(a)    Releases by the Debtor
As of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, the Debtor, the Reorganized Debtor and any Person
seeking to exercise the rights of the Debtor’s Estate, including, without
limitation, any successor to the Debtor or any Estate representative appointed
or selected pursuant to Bankruptcy Code Section 1123(b)(3), shall be deemed to
forever release, waive, and discharge all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action (including claims or causes of
action arising under Chapter 5 of the Bankruptcy Code), and liabilities
whatsoever (other than for fraud, willful misconduct, criminal conduct and/or
gross negligence), whether direct or derivative, in connection with or related
to the Debtor, the Chapter 11 Case, or the Plan (other than the rights of the
Debtor and the Reorganized Debtor to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements or documents delivered
thereunder), whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter
arising, in law, equity, or otherwise, that are based in whole or part on any
act, omission, transaction, event, or other occurrence taking place on or prior
to the Effective Date in any way relating to the Debtor, the Reorganized Debtor,
the Chapter 11 Case, or the Plan, and that may be asserted by or on behalf of
the Debtor, the Estate, or the Reorganized Debtor against (i) the Debtor or any
of the Non-Debtor Subsidiaries, (ii) any of the directors, officers, and
employees of the Debtor or any of the Non-Debtor Subsidiaries serving during the
pendency of the Chapter 11 Case, (iii) any Professionals of the Debtor, (iv)
each of the Consenting Noteholders (but solely in its capacity as such), (v)
each of the Consenting Noteholder Advisors (vi) each of the Preferred
Stockholders (but solely in its capacity as such), (vii) each of the Preferred
Stockholder Advisors, (viii) the DIP Facility Lender, (ix); the Indenture
Trustee, (x) the respective directors, officers, employees, members,
participants, agents, representatives, partners, affiliates, counsel and other
advisors of each of the parties identified in the foregoing (i) through (ix),
but only in their respective capacities on behalf of such parties, and (xi) any
of the successors or assigns of any of the parties identified in the foregoing
(i) through (x); provided, however, that nothing in this Section [10.7(a)] shall
operate to release any intercompany obligations or extinguish any intercompany
accounts reflecting amounts owing to or from the Debtor or any of the Non-Debtor
Subsidiaries unless otherwise provided in the Plan; and provided further,
however, that nothing in this Section [10.7(a)] shall be deemed to prohibit the
Debtor or the Reorganized Debtor from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, causes of action or
liabilities they may have against any of their employees, directors or officers
that is based upon an alleged breach of a confidentiality, noncompete or any
other contractual obligation owed to the Debtor or the Reorganized Debtor.
(b)    Limited Release by Directors and Officers
As of the Effective Date, to the fullest extent permissible by applicable law,
for good and valuable consideration, the adequacy of which is hereby confirmed,
each director and officer of the Debtor or any of the Non-Debtor Subsidiaries
serving during the pendency of the Chapter 11 Case shall be deemed to forever
release, waive, and discharge all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action and liabilities whatsoever
(other than for actual fraud and/or criminal conduct) against the Debtor, the
Reorganized Debtor and any Person seeking to exercise the rights of the Debtor’s
Estate, including, without limitation, any successor to the Debtor or any Estate
representative appointed or selected pursuant to Bankruptcy Code Section
1123(b)(3) whether such claims are statutory, contractual, or common law claims;
provided, however, that nothing herein shall be deemed a waiver or release of
any director or officer’s claims or causes of action against the Debtor or the
Reorganized Debtor as it relates to wages, salaries, commissions, bonuses, sick
pay, personal leave pay, indemnification, severance pay, or other compensation
or benefits, or payments or form of remuneration of any kind, excluding payments
or remuneration based in stock or equity, owing and arising out of such director
or officer’s employment with the Debtor whether




--------------------------------------------------------------------------------




such claims are statutory, contractual or common law claims; and provided
further, however, that nothing in this Section [10.7(b)] shall operate to (i)
prohibit, penalize, or otherwise discourage any applicable director or officer
from reporting, providing testimony regarding, or otherwise communicating any
nuclear safety concern, workplace safety concern, public safety concern, or
concern of any sort, to the U.S. Nuclear Regulatory Commission, the U.S.
Department of Labor, or any federal or state government agency, or (ii)
prohibits any applicable director or officer from engaging in any activity
protected by the Sarbanes-Oxley Act, 18 U.S.C. § 1514A and the Dodd-Frank Wall
Street Reform and Consumer Protection Act, Pub. L. No. 111-203, H.R. 4173.
(c)    Releases by Holders of Claims and Interests
As of the Effective Date, to the fullest extent permissible by applicable law,
for good and valuable consideration, the adequacy of which is hereby confirmed,
each holder of a Claim or Interest that affirmatively votes in favor of the Plan
shall be deemed to forever release, waive, and discharge all claims,
obligations, suits, judgments, damages, demands, debts, rights, causes of action
and liabilities whatsoever (other than for fraud, willful misconduct, criminal
conduct and/or gross negligence) against (i) any of the Non-Debtor Subsidiaries,
(ii) any of the directors, officers, and employees of the Debtor or any of the
Non-Debtor Subsidiaries serving during the pendency of the Chapter 11 Case,
(iii) any Professionals of the Debtor, (iv) each of the Consenting Noteholders
(but solely in its capacity as such), (v) the Consenting Noteholder Advisors,
(vi) each of the Preferred Stockholders (but solely in its capacity as such),
(vii) each of the Preferred Stockholder Advisors, (viii) the DIP Facility
Lender, (ix) the Indenture Trustee, (x) the respective directors, officers,
employees, members, participants, agents, representatives, partners, affiliates,
counsel and other advisors of each of the parties identified in the foregoing
(i) through (ix), but only in their respective capacities on behalf of such
parties, and (xi) any of the successors or assigns of any of the parties
identified in the foregoing (i) through (x) (the Persons identified in clauses
(i) through (xi) collectively, the “Claimholder Releasees”) in connection with
or related to the Debtor, the Chapter 11 Case, or the Plan (other than the
rights under the Plan and the contracts, instruments, releases, indentures, and
other agreements or documents delivered thereunder), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity, or
otherwise, that are based in whole or part on any act, omission, transaction,
event, or other occurrence taking place on or prior to the Effective Date in any
way relating to the Debtor, the Reorganized Debtor, the Chapter 11 Case, or the
Plan; provided, however, that nothing herein shall be deemed a waiver or release
of a Claim or Interest holder’s right to receive a distribution pursuant to the
terms of the Plan or any obligation under the Plan or Confirmation Order. For
the avoidance of doubt, this Release by holders of Claims and Interests is not
and shall not be deemed a waiver of the Debtor’s rights or claims against the
holders of Claims and Interests, including to the Debtor’s rights to assert
setoffs, recoupments or counterclaims, or to object or assert defenses to any
such Claim, and all such rights, Litigation Rights, causes of action and claims
are expressly reserved, except as otherwise provided in the Plan.
10.8    Discharge of the Debtor
(a)    Except as otherwise provided herein or in the Confirmation Order, all
consideration distributed under the Plan shall be in exchange for, and in
complete satisfaction, settlement, discharge, and release of, all Claims of any
nature whatsoever against the Debtor or any of its assets or properties and,
regardless of whether any property shall have been abandoned by order of the
Bankruptcy Court, retained, or distributed pursuant to the Plan on account of
such Claims, upon the Effective Date, (i) the Debtor shall be deemed discharged
and released under Bankruptcy Code Section 1141(d)(1)(A) from any and all
Claims, including, but not limited to, demands and liabilities that arose before
the Effective Date, and all debts of the kind specified in Bankruptcy Code
Section 502, whether or not (A) a Proof of Claim based upon such debt is filed
or deemed filed under Bankruptcy Code Section 501, (B) a Claim based upon such
debt is Allowed under Bankruptcy Code Section 502, (C) a Claim based upon such
debt is or has been disallowed by order of the Bankruptcy Court, or (D) the
holder of a Claim based upon such debt accepted the Plan, and (ii) all Preferred
Stock Interests/Claims and Common Stock Interests/Claims shall be terminated.
(b)    As of the Effective Date, except as provided in the Plan or the
Confirmation Order, all Persons shall be precluded from asserting against the
Debtor or the Reorganized Debtor, any other or further claims, debts, rights,
causes of action, claims for relief, liabilities, or equity interests relating
to the Debtor based upon any act, omission, transaction, occurrence, or other
activity of any nature that occurred prior to the Effective Date. In accordance
with the foregoing, except as provided in the Plan or the Confirmation Order,
the Confirmation Order shall be a judicial determination of discharge of all
such Claims and other debts and liabilities against the Debtor and termination
of all USEC Preferred Stock and USEC Common Stock, pursuant to Bankruptcy Code
Sections 524 and 1141, and such discharge shall void any judgment obtained
against the Debtor at any time, to the extent that such judgment relates to a
discharged Claim or terminated Interest.
10.9    Exculpation and Limitation of Liability




--------------------------------------------------------------------------------




(a)    To the fullest extent permitted by applicable law and approved in the
Confirmation Order, none of the Debtor, the Reorganized Debtor, the Non-Debtor
Subsidiaries, the Debtor’s Professionals, the Consenting Noteholders (solely in
their respective capacities as such), the Consenting Noteholder Advisors, the
Preferred Stockholders (solely in their respective capacities as such), the
Preferred Stockholder Advisors, the DIP Facility Lender, the Indenture Trustee,
or any of their respective directors, officers, employees, members,
participants, agents, representatives, partners, affiliates, counsel, other
advisors, successors or assigns ), shall have or incur any liability to any
holder of a Claim or an Interest, or any other party in interest, or any of
their respective present or former directors, officers, employees, members,
participants, agents, representatives, partners, affiliates, counsel, other
advisors, successors or assigns, for any act or omission in connection with,
relating to, or arising out of, the Chapter 11 Case, the formulation,
negotiation, or implementation of the Plan, the solicitation of acceptances of
the Plan, the pursuit of Confirmation of the Plan, the Confirmation of the Plan,
the consummation of the Plan, or the administration of the Plan or the property
to be distributed under the Plan, except for acts or omissions that are the
result of fraud, criminal conduct, gross negligence, or willful misconduct or
willful violation of federal or state securities laws or the Internal Revenue
Code, and in all respects shall be entitled to reasonably rely upon the advice
of counsel with respect to their duties and responsibilities under the Plan.
(b)    Notwithstanding any other provision of the Plan, to the fullest extent
permitted by applicable law and approved in the Confirmation Order, no holder of
a Claim or an Interest, no other party in interest, and none of their respective
present or former directors, officers, employees, members, participants, agents,
representatives, partners, affiliates, counsel, other advisors, successors or
assigns, shall have any right of action against the Debtor, the Reorganized
Debtor, the Non-Debtor Subsidiaries, the Debtor’s Professionals, the Consenting
Noteholders (solely in their respective capacities as such), the Consenting
Noteholder Advisors, the Preferred Stockholders (solely in their respective
capacities as such), the Preferred Stockholder Advisors, the DIP Facility
Lender, the Indenture Trustee, or any of their respective directors, officers,
employees, members, participants, agents, representatives, partners, affiliates,
counsel, other advisors, successors or assigns, for any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Case, the
formulation, negotiation, or implementation of the Plan, solicitation of
acceptances of the Plan, the pursuit of Confirmation of the Plan, the
Confirmation of the Plan, the consummation of the Plan, or the administration of
the Plan or the property to be distributed under the Plan, except for acts or
omissions that are the result of fraud, criminal conduct, gross negligence, or
willful misconduct or willful violation of federal or state securities laws or
the Internal Revenue Code.
10.10        Injunction
(a)    Except as provided in the Plan or the Confirmation Order, as of the
Effective Date, all Persons that have held, currently hold, may hold, or allege
that they hold, a Claim or other debt or liability that is discharged or an
Interest or other right of an equity security holder that is terminated pursuant
to the terms of the Plan are permanently enjoined from taking any of the
following actions against the Debtor, the Reorganized Debtor, and their
respective subsidiaries or their property on account of any such discharged
Claims, debts, or liabilities or terminated Interests or rights: (i) commencing
or continuing, in any manner or in any place, any action or other proceeding;
(ii) enforcing, attaching, collecting, or recovering in any manner any judgment,
award, decree, or order; (iii) creating, perfecting, or enforcing any Lien or
encumbrance; (iv) asserting a setoff, right of subrogation, or recoupment of any
kind against any debt, liability, or obligation due to the Debtor or the
Reorganized Debtor; or (v) commencing or continuing any action, in each such
case in any manner, in any place, or against any Person that does not comply
with or is inconsistent with the provisions of the Plan.
(b)    Except as provided in the Plan or the Confirmation Order, as of the
Effective Date, all Persons that have held, currently hold, or may hold, a
Claim, obligation, suit, judgment, damage, demand, debt, right, cause of action,
or liability that is released pursuant to Sections [10.7, 10.8, or 10.9] of the
Plan are permanently enjoined from taking any of the following actions on
account of such released Claims, obligations, suits, judgments, damages,
demands, debts, rights, causes of action, or liabilities or terminated Interests
or rights: (i) commencing or continuing, in any manner or in any place, any
action or other proceeding; (ii) enforcing, attaching, collecting, or recovering
in any manner any judgment, award, decree, or order; (iii) creating, perfecting,
or enforcing any Lien or encumbrance; (iv) asserting a setoff against any debt,
liability, or obligation due to any released Person; or (v) commencing or
continuing any action, in any manner, in any place, or against any Person that
does not comply with or is inconsistent with the provisions of the Plan.
(c)    Without limiting the effect of the foregoing provisions of this Section
[10.10] upon any Person, by accepting distributions pursuant to the Plan, each
holder of an Allowed Claim receiving distributions pursuant to the Plan shall be
deemed to have specifically consented to the injunctions set forth in this
Section [10.10].
10.11        Term of Injunctions or Stays




--------------------------------------------------------------------------------




Unless otherwise provided herein or in the Confirmation Order, all injunctions
or stays provided for in the Chapter 11 Case under Bankruptcy Code Sections 105
or 362 or otherwise, and extant on the Confirmation Date (excluding any
injunctions or stays contained in the Plan or the Confirmation Order), shall
remain in full force and effect until the Effective Date.
10.12        Modifications and Amendments
The Debtor, subject to the consent of (a) Enrichment Corp, (b) the Majority
Consenting Noteholders and (b) the Preferred Stockholders (solely to the extent
required by the B&W Plan Support Agreement and the Toshiba Plan Support
Agreement, as applicable), may alter, amend, or modify the Plan under Bankruptcy
Code Section 1127(a) at any time prior to the Confirmation Date. After the
Confirmation Date and prior to substantial consummation of the Plan, as defined
in Bankruptcy Code Section 1101(2), the Debtor may, subject to the consent of
(x) Enrichment Corp, (y) the Majority Consenting Noteholders and (z) the
Preferred Stockholders (solely to the extent required by the B&W Plan Support
Agreement and the Toshiba Plan Support Agreement, as applicable), under
Bankruptcy Code Section 1127(b), institute proceedings in the Bankruptcy Court
to remedy any defect or omission or reconcile any inconsistencies in the Plan or
the Confirmation Order, provided, however, that prior notice of such proceedings
shall be served in accordance with the Bankruptcy Rules or order of the
Bankruptcy Court.
10.13        Severability of Plan Provisions
If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at
the request of the Debtor, with the consent of Enrichment Corp, the Majority
Consenting Noteholders, B&W (solely to the extent required by the B&W Plan
Support Agreement) and Toshiba (solely to the extent required by the Toshiba
Plan Support Agreement), shall have the power to alter and interpret such term
or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable pursuant
to its terms.
10.14        Revocation, Withdrawal, or Non-Consummation
The Debtor reserves the right to revoke or withdraw the Plan at any time prior
to the Confirmation Date and to file subsequent plans of reorganization. If the
Debtor revokes or withdraws the Plan in accordance with this Section [10.14], or
if Confirmation or the Effective Date does not occur, then (a) the Plan shall be
null and void in all respects, (b) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount certain any Claim or Class
of Claims), assumption or rejection of contracts or leases effected by the Plan,
and any document or agreement executed pursuant to the Plan shall be deemed null
and void, and (c) nothing contained in the Plan, and no acts taken in
preparation for consummation of the Plan, shall (i) constitute or be deemed to
constitute a waiver or release of any Claims by or against, or any Interests in,
any Debtor or any other Person, (ii) prejudice in any manner the rights of the
Debtor or any Person, including any of Enrichment Corp, the Consenting
Noteholders, B&W or Toshiba, in any further proceedings involving the Debtor, or
(iii) constitute an admission of any sort by any Debtor or any other Person,
including any of Enrichment Corp, the Consenting Noteholders, B&W or Toshiba.
10.15        Notices
Any notice, request, or demand required or permitted to be made or provided to
or upon the Debtor or the Reorganized Debtor under the Plan, the Consenting
Noteholders or Enrichment Corp, shall be (a) in writing, (b) served by (i)
certified mail, return receipt requested, (ii) hand delivery, (iii) overnight
delivery service, (iv) first class mail, or (v) facsimile transmission, (c)
deemed to have been duly given or made when actually delivered or, in the case
of notice by facsimile transmission, when received and telephonically confirmed,
and (d) addressed as follows:
For the Debtor:


USEC INC.
6903 Rockledge Drive
Suite 400
Bethesda, MD 20817
Attn: Peter B. Saba, Esq.




--------------------------------------------------------------------------------




Senior Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary
Telephone: 301-564-3327
Facsimile: 301-564-3205


with copies to:


LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022
Attn: D. J. Baker, Esq. and Rosalie Walker Gray, Esq.
Telephone: 212-906-1200
Facsimile: 212-751-4864


-and-


RICHARDS, LAYTON & FINGER, P.A.
920 North King Street
Wilmington, DE 19801
Attn: Mark D. Collins, Esq.
Telephone: 302-651-7700
Facsimile: 302-651-7701


For Enrichment Corp:


YOUNG CONAWAY STARGATT & TAYLOR, LLP
1000 N. King Street
Wilmington, DE 19801
Attn: James L Patton, Esq. and Rolin Bissell, Esq.
Telephone: 302-571-6600
Facsimile: 302-571-1253


For the Consenting Noteholders:


AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, NY 10036
Attn: Michael Stamer, Esq. and James R. Savin, Esq.
Telephone: 212-872-1000
Facsimile: 212-872-1002


For Toshiba:


MORRISON & FOERSTER LLP
1290 Avenue of the Americas
New York, NY 10104-0050
Attn: Brett H. Miller, Esq. and Daniel J. Harris, Esq.
Telephone: 212-468-8000
Facsimile: 212-468-7900


For B&W:


BAKER BOTTS L.L.P.
1299 Pennsylvania Ave., NW
Washington, D.C. 20004-2400
Attn: Michael A. Gold, Esq. and Ian E. Roberts, Esq.
Telephone: 202-639-7700
Facsimile: 202-639-7890


Dated: [___________], 2014




--------------------------------------------------------------------------------




USEC INC.,
as the Debtor and Proponent of the Plan




By:______________________________________________
[INSERT NAME OF SIGNATORY]
[INSERT TITLE]


UNITED STATED ENRICHMENT CORPORATION,
as a Co-Proponent and Participant in the Plan for purposes of the Limited
Subsidiary Guaranty and the Subsidiary Security Agreement




By:______________________________________________
[INSERT NAME OF SIGNATORY]
INSERT TITLE]




LATHAM & WATKINS LLP
D. J. Baker, Esq.
Rosalie Walker Gray, Esq.
Adam S. Ravin, Esq.
885 Third Avenue
New York, NY 10022
Telephone: 212-906-1200
Facsimile: 212-751-4864


-and-


RICHARDS, LAYTON & FINGER, P.A.
Mark D. Collins, Esq.
Michael J. Merchant, Esq.
920 North King Street
Wilmington, DE 19801
Telephone: 302-651-7700
Facsimile: 302-651-7701


Counsel for Debtor and Debtor in Possession










--------------------------------------------------------------------------------




Exhibit D
Form of USEC Governing Documents




--------------------------------------------------------------------------------






AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
[USEC INC.] 1 


1 Pursuant to Section 5.1 of its proposed plan of reorganization, USEC Inc.
reserves the right to change its name as of the effective date of the plan. If
such right is exercised in accordance with the plan, all references to USEC Inc.
in this document will be changed to the new name.
USEC Inc. (the “Existing Corporation”), a corporation organized and existing
under and by virtue of the General Corporation Law of the State of Delaware
(“DGCL”), hereby certifies as follows:
1.The certificate of incorporation of the Existing Corporation was originally
filed with the Secretary of State of the State of Delaware on June 29, 1998
under the name “USEC Inc.” and the original certificate of incorporation was
amended on April 25, 2008 and on July 1, 2013 (the “Original Certificate of
Incorporation”).
2.This Amended and Restated Certificate of Incorporation amends and restates in
its entirety the Original Certificate of Incorporation.
3.On [ ], 20[__], the Existing Corporation filed a voluntary petition for relief
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”).
4.This Amended and Restated Certificate of Incorporation has been deemed
approved without the need for board of directors or stockholder approval
pursuant to Section 303 of the DGCL because it has been adopted pursuant to the
Plan of Reorganization of the Existing Corporation, as confirmed on [ ], 20[__]
by the Bankruptcy Court (the “Chapter 11 Plan of Reorganization”).
5.This Amended and Restated Certificate of Incorporation has been duly executed
and acknowledged by an officer of the Existing Corporation designated by order
of the Bankruptcy Court in accordance with the provisions of Sections 242, 245
and 303 of the DGCL.
6.The text of the Restated Certificate of Incorporation is hereby amended and
restated in its entirety to read as follows:
FIRST:    The name of the corporation is USEC Inc. (hereinafter the
“Corporation”).
SECOND:    The address of the registered office of the Corporation in the State
of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of
Wilmington, County of New Castle, 19801. The name of its registered agent at
that address is The Corporation Trust Company.
THIRD:    The purpose of the Corporation is to engage in any lawful act or
activity for which a corporation may now or hereafter be organized under the
Delaware General Corporation Law as set forth in Title 8 of the DGCL.
FOURTH:
Authorized Shares. The total number of shares of stock which the Corporation is
authorized to issue is 120,000,000 shares.  The authorized capital stock is
divided into 20,000,000 shares of preferred stock, par value $1.00 per share
(“Preferred Stock”), 100,000,000 shares of common stock, par value $.10 per
share (“Common Stock”), of which 70,000,000 shares are classified as Class A
Common Stock, par value $.10 per share (Class A Common Stock) and 30,000,000
shares are classified as Class B Common Stock, par value $.10 per share (“Class
B Common Stock”).  Subject to the rights of any series of Preferred Stock, the
number of authorized shares of any of the Class A Common Stock, Class B Common
Stock or Preferred Stock may be increased or decreased (but not below the number
of shares thereof then outstanding) by the affirmative vote of the holders of a
majority in voting power of the stock of the Corporation entitled to vote
thereon irrespective of the provisions of Section 242(b)(2) of the DGCL (or any
successor provision thereto), and no vote of the holders of any of the Class A
Common Stock, Class B Common Stock or Preferred Stock voting separately as a
class shall be required therefor.




--------------------------------------------------------------------------------




Preferred Stock. The shares of Preferred Stock of the Corporation may be issued
from time to time in one or more series thereof, the shares of each series
thereof to have such voting powers, full or limited, or no voting powers, and
such designations, preferences and relative, participating, optional or other
special rights, and qualifications, limitations or restrictions thereof, as are
stated and expressed herein or in the resolution or resolutions providing for
the issue of such series, adopted by the Board of Directors as hereinafter
provided.
Authority is hereby expressly granted to the Board of Directors of the
Corporation, subject to the provisions of this Article FOURTH and to the
limitations prescribed by the DGCL, to authorize the issue of one or more
classes, or series thereof, of Preferred Stock and with respect to each such
class or series to fix by resolution or resolutions providing for the issue of
such class or series the voting powers, full or limited, if any, of the shares
of such class or series and the designations, preferences and relative,
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof. The authority of the Board of Directors with respect to
each class or series thereof shall include, but not be limited to, the
determination or fixing of the following:
the maximum number of shares to constitute such class or series, which may
subsequently be increased or decreased by resolution of the Board of Directors
unless otherwise provided in the resolution providing for the issue of such
class or series, the distinctive designation thereof and the stated value
thereof if different than the par value thereof;
the dividend rate of such class or series, the conditions and dates upon which
such dividends shall be payable, the relation which such dividends shall bear to
the dividends payable on any other class or classes of stock or any other series
of any class of stock of the Corporation, and whether such dividends shall be
cumulative or noncumulative;
whether the shares of such class or series shall be subject to redemption, in
whole or in part, and, if made subject to such redemption, the times, prices and
other terms and conditions of such redemption, including whether or not such
redemption may occur at the option of the Corporation or at the option of the
holder or holders thereof or upon the happening of a specified event;
the terms and amount of any sinking fund established for the purchase or
redemption of the shares of such class or series;
whether or not the shares of such class or series shall be convertible into or
exchangeable for shares of any other class or classes of any stock or any other
series of any class of stock of the Corporation, and, if provision is made for
conversion or exchange, the times, prices, rates, adjustments, and other terms
and conditions of such conversion or exchange;
the extent, if any, to which the holders of shares of such class or series shall
be entitled to vote with respect to the election of directors or otherwise;
the restrictions, if any, on the issue or reissue of any additional Preferred
Stock;
the rights of the holders of the shares of such class or series upon the
dissolution of, or upon the subsequent distribution of assets of, the
Corporation; and
the manner in which any facts ascertainable outside the resolution or
resolutions providing for the issue of such class or series shall operate upon
the voting powers, designations, preferences, rights and qualifications,
limitations or restrictions of such class or series.
Class A Common Stock and Class B Common Stock. The Class A Common Stock and
Class B Common Stock shall have the following powers, preferences, rights and
qualifications, limitations and restrictions:
Definitions. As used in this Section C. of this Article FOURTH, the following
terms shall have the following meanings:
“Affiliate” shall mean any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of securities, partnership or other ownership interests, by contract
or otherwise.
“B&W” shall mean The Babcock & Wilcox Company, a Delaware corporation.




--------------------------------------------------------------------------------




“Beneficially Own” shall mean “beneficially own” as defined in Rule 13d-3
promulgated under Section 13(d) of the Exchange Act or any successor provisions
thereto, and “Beneficial Ownership” shall have a correlative meaning.
“Change of Control” shall mean the occurrence of any of the following:
Any Person shall Beneficially Own, directly or indirectly, through a merger,
business combination, purchase, or other transaction or series of transactions,
shares of the Corporation’s capital stock entitling such Person at such time to
exercise 50% or more of the total voting power of the issued and outstanding
capital stock having ordinary voting power to elect a majority of the Board of
Directors, other than as a result of an acquisition of such stock by the
Corporation, any of the Corporation’s Subsidiaries or any of the Corporation’s
employee benefit plans (for purposes of this subsection (1), “Person” shall
include any group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act).
the Corporation (A) merges or consolidates with or into any other Person,
another Person merges with or into the Corporation, or the Corporation conveys,
sells, transfers or leases all or substantially all of the Corporation’s assets
to another Person or (B) engages in any recapitalization, reclassification or
other transaction in which all or substantially all of the Class A Common Stock
is exchanged for or converted into cash, securities or other property, in each
case other than a merger or consolidation:
(a)
that does not result in a reclassification, conversion, exchange or cancellation
of the Corporation’s outstanding Class A Common Stock;

(b)
that is effected solely to change the Corporation’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of the Class A Common Stock solely into shares of any class
or series of Class A Common Stock of the surviving entity; or

(c)
where the issued and outstanding capital stock having voting power to vote
generally to elect a majority of the Board of Directors outstanding immediately
prior to such transaction is converted into or exchanged for such voting stock
of the surviving or transferee Person constituting a majority of the outstanding
shares of such voting stock of such surviving or transferee Person (immediately
after giving effect to such issuance).



“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the United States Internal Revenue Service.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Governmental Authority” shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court, arbitral
body or other tribunal, in each case whether executive, legislative, judicial,
regulatory or administrative, having jurisdiction over any of the Permitted
Holders, the Corporation, any of the Corporation’s Subsidiaries or their
respective Property.
“Original Issue Amount” shall mean the aggregate number of shares of Class B
Common Stock issued to the Permitted Holders on [ ], 2014, pursuant to the
Chapter 11 Plan of Reorganization.
“Permit” shall mean any approval, authorization, certificate, consent, license
or permit of or from any Governmental Authority.
“Permitted Holders” shall mean (1) Toshiba America Nuclear Energy Corporation
and its Wholly-Owned Affiliates, (2) B&W and its Wholly-Owned Affiliates, (3) a
special purpose entity jointly and wholly controlled by Toshiba and B&W and (4)
Westinghouse Electric Company, LLC, to the extent it is controlled by Toshiba or
a Permitted Holder described under (1) above; provided, however, that each
Permitted Holder must be a U.S. Person.




--------------------------------------------------------------------------------




“Permitted Holders’ Aggregate Holding Amount” shall mean, at any relevant time,
the aggregate number of shares of Class B Common Stock owned by the Permitted
Holders.
“Person” shall mean any individual, corporation, company, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or any other entity.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
“Qualified Director” shall mean any individual reasonably acceptable to the
“Compensation, Nominating and Governance Committee” of the Board of Directors or
such other committee of the Board of Directors that may from time to time have
responsibility for identifying and recommending to the Board of Directors
individuals qualified to serve as directors.
Regulatory Bodies” shall mean the DOE and the U.S. Nuclear Regulatory
Commission, and any successor Governmental Authorities thereto.
“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (1) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (2) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (3) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.  Notwithstanding the foregoing,
American Centrifuge Manufacturing, LLC, a Delaware limited liability company,
shall not be considered a Subsidiary of B&W or the Corporation.
“Third-Party Transfer” shall mean an irrevocable Transfer in compliance with
Section C.(viii) of this Article FOURTH of all legal ownership, Voting Control
and Beneficial Ownership of any share or shares of Class B Common Stock to a
Person other than a Permitted Holder or its Affiliates.
“Toshiba” shall mean Toshiba Corporation, a corporation organized under the laws
of Japan.
“Transfer” shall have the meaning ascribed to such term in Article
NINTH.  Notwithstanding the preceding sentence or Article NINTH, for purposes of
this Article FOURTH, “Transfer” shall include the transfer of, or entering into
any agreement, arrangement or understanding with respect to, Voting Control over
a share or shares of Class B Common Stock.
“U.S. Person” shall mean any person that is treated as a “United States Person”
under Code Section 7701(a)(30) and that provides an IRS Form W-9 (or successor
form), evidencing a complete exemption from United States withholding tax
(including backup withholding tax), on or before the time at which it acquires
securities pursuant to this Certificate of Incorporation.
“Voting Control” shall mean, with respect to a share or shares of Class B Common
Stock, the power, whether exclusive or shared, revocable or irrevocable, to vote
or direct the voting of such share or shares of Class B Common Stock, by proxy,
voting agreement or otherwise.
“Wholly-Owned Affiliate” shall mean, as to any Person, any Affiliate that,
directly or indirectly, is wholly-owned and controlled (other than by contract)
by a Person, or any other Affiliate to which the Corporation, in its sole
discretion, consents.
Voting Rights.
The holders of shares of Class B Common Stock shall not be entitled to vote with
respect thereto, except as otherwise provided herein or required by applicable
law.




--------------------------------------------------------------------------------




Holders of a majority of the voting power of the outstanding Class B Common
Stock, voting as a separate class to the exclusion of the holders of any other
Common Stock and any other series of Preferred Stock, shall be entitled to elect
two Qualified Directors to the Board of Directors (each such director, an
“Initial Investor Director”) until the earliest to occur of (i) a Change of
Control or (ii) such time as the Permitted Holders’ Aggregate Holding Amount is
equal to or less than 75% of the Original Issue Amount, whereupon from and after
such time (A) the right of such holders to elect the Initial Investor Directors
shall cease, (B) the term of office of the Initial Investor Directors shall
immediately and automatically terminate, (C) the Initial Investor Directors will
no longer be qualified to serve and (D) the number of directors constituting the
Board of Directors shall be immediately and automatically reduced by two
Persons.
At such time as when the Permitted Holders do not have the right to elect the
Initial Investor Directors in accordance with Section C.(ii)(b)(ii) of this
Article FOURTH and the Permitted Holders’ Aggregate Holding Amount is less than
75% but greater than 50% of the Original Issue Amount, the number of directors
constituting the Board of Directors shall be increased by one Person and the
holders of a majority of the voting power of the outstanding Class B Common
Stock, voting as a separate class to the exclusion of the holders of any other
Common Stock and any other series of Preferred Stock, shall be entitled to elect
one Qualified Director to the Board of Directors (such director, the “Investor
Director”) until the earliest to occur of (i) a Change of Control or (ii) such
time as the Permitted Holders’ Aggregate Holding Amount is less than or equal to
50% of the Original Issue Amount, whereupon from and after such time (A) the
right of the holders of a majority of the voting power of the outstanding Class
B Common Stock to elect the Investor Director shall cease, (B) the term of
office of the Investor Director shall immediately and automatically terminate,
(C) the Investor Director will no longer be qualified to serve and (D) the
number of directors constituting the Board of Directors shall be immediately and
automatically reduced by one Person.
For the avoidance of doubt, except for the increase or decrease in the number of
directors provided for herein, nothing in this Section C.(ii) of this Article
FOURTH shall prohibit the Board of Directors from fixing the number of directors
constituting the Board of Directors pursuant to the By-Laws.
Subject to the provisions of this Section C.(ii) of this Article FOURTH, each
Initial Investor Director or the Investor Director, as applicable, shall serve
until the next annual meeting of the stockholders of the Corporation and until
his or her successor is elected and qualified in accordance with this
Section C.(ii) of this Article FOURTH and the By-Laws, unless any such Initial
Investor Director or the Investor Director, as applicable, is earlier removed in
accordance with the By-Laws, resigns or is otherwise unable to serve; provided,
however, that only the holders of a majority of the voting power of the
outstanding Class B Common Stock may remove any such Initial Investor Director
or the Investor Director, as applicable, without cause at any time, and the
holders of a majority of the voting power of the outstanding shares of the
capital stock of the Corporation entitled to vote on the matter may remove any
such Initial Investor Director or the Investor Director, as applicable, with
cause at any time.  Subject to the provisions of this Section C.(ii) of this
Article FOURTH, in the event any Initial Investor Director or the Investor
Director, as applicable, is removed, resigns or is unable to serve as a member
of the Board of Directors, the holders of a majority of the voting power of the
outstanding Class B Common Stock, voting as a separate class to the exclusion of
the holders of any other Common Stock and any series of Preferred Stock, shall
have the right to fill such vacancy.  Each Initial Investor Director or the
Investor Director, as applicable, may only be elected to the Board of Directors
by the holders of the Class B Common Stock in accordance with this
Section C.(ii) of this Article FOURTH, and each such Initial Investor Director’s
or the Investor Director’s seat, as applicable, shall otherwise remain vacant.
Each holder of Class A Common Stock shall be entitled to one vote for each share
of Class A Common Stock held of record by such holder as of the applicable
record date on any matter that is submitted to a vote of the stockholders of the
Corporation; provided, however, that, except as otherwise required by law,
holders of Class A Common Stock, as such, shall not be entitled to vote on any
amendment to this Certificate of Incorporation (including any certificate of
designation relating to any series of Preferred Stock) that relates solely to
the terms of one or more outstanding series of Preferred Stock or Class B Common
Stock if the holders of such affected class or series are entitled, either
separately or together with the holders of one or more other such class or
series, to vote thereon pursuant to this Certificate of Incorporation (including
any certificate of designation relating to any series of Preferred Stock) or
pursuant to the DGCL.
Notwithstanding Section C.(ii)(a) of this Article FOURTH, the holders of Class B
Common Stock shall be entitled to vote together with the holders of Class A
Common Stock (and any other class or series of capital stock entitled to vote on
the matter with the Class A Common Stock) as a single class with respect to any




--------------------------------------------------------------------------------




transactions involving a merger of the Corporation or sale of substantially all
of the Corporation’s assets, which must be submitted to the Corporation’s
stockholders pursuant to the DGCL; provided, however, that each holder of Class
B Common Stock shall be entitled to (A) one vote for each outstanding share of
Class B Common Stock held of record by such holder as of the applicable record
date, after equitable adjustments for any previous stock splits, stock
dividends, reorganizations or similar transactions with respect to the Class A
Common Stock, but only to the extent that the aggregate voting power of all of
the outstanding Class B Common Stock does not exceed 20% of the total voting
power of all outstanding shares of all classes and series of capital stock
entitled to vote thereon or (B) if pursuant to clause (A) the aggregate voting
power of all of the outstanding Class B Common Stock would exceed 20% of the
total voting power of all outstanding shares of all classes and series of
capital stock entitled to vote on the matter, such fraction of one vote for each
share of Class B Common Stock held of record by such holder as of the applicable
record date, after equitable adjustments for any previous stock splits, stock
dividends, reorganizations or similar transactions with respect to the Class A
Common Stock, such that the aggregate voting power of all of the outstanding
Class B Common Stock equaled 20% of the total voting power of all outstanding
shares of all classes and series of capital stock entitled to vote thereon.
Notwithstanding Section C.(ii)(a) of this Article FOURTH, the vote or consent of
the holders of at least a majority of the outstanding shares of Class B Common
Stock, voting as a separate class to the exclusion of the holders of the Class A
Common Stock and the Preferred Stock then outstanding and entitled to vote
thereon, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, shall be necessary for effecting or
validating any amendment, alteration or repeal of any provision of this
Certificate of Incorporation (by merger, consolidation or otherwise) so as to
adversely affect any of the powers, preferences, qualifications, limitations,
restrictions and relative participating, optional or other rights of Class B
Common Stock.
Dividends and Distributions. Subject to applicable law and the rights, if any,
of the holders of any outstanding series of Preferred Stock or any class or
series of capital stock having a preference over or the right to participate
with the Class A Common Stock and Class B Common Stock with respect to the
payment of dividends, dividends may be declared by the Board of Directors and
paid on the Class A Common Stock and Class B Common Stock out of the assets of
the Corporation that are by law available therefor at such times and in such
amounts as the Board of Directors in its discretion shall determine.  Except as
otherwise required by the DGCL, in any circumstance where the Corporation may
declare dividends or otherwise make distributions (including, without
limitation, any distribution on liquidation, dissolution or winding-up of the
Corporation) on the Class A Common Stock or Class B Common Stock, the
Corporation shall declare the same per share dividends or make the same per
share distributions, as the case may be, on such other class of stock; provided,
however, that if any such dividends or distributions are declared with respect
to the Class A Common Stock in the form of additional shares of Class A Common
Stock (or rights to acquire Class A Common Stock), such dividends or
distributions shall be made with respect to Class B Common Stock in the form of
an equivalent number of shares of Class B Common Stock (or rights to acquire
Class B Common Stock) and if any such dividends or distributions are declared
with respect to Class B Common Stock in the form of additional shares of Class B
Common Stock (or rights to acquire Class B Common Stock), such dividends or
distributions shall be made with respect to the Class A Common Stock in the form
of an equivalent number of shares of Class A Common Stock (or rights to acquire
Class A Common Stock).
Voluntary or Involuntary Liquidation.  Subject to the rights of the holders of
any series of Preferred Stock outstanding at any time, in the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, holders of the Class A Common Stock and the
holders of Class B Common Stock shall be entitled to share equally, on a per
share basis, in all assets of the Corporation of whatever kind available for
distribution to the holders of the Class A Common Stock and Class B Common
Stock.
Subdivision or Combination.  If the Corporation in any manner subdivides or
combines the outstanding shares of any of the Class A Common Stock or Class B
Common Stock, then the outstanding shares of the Class A Common Stock or Class B
Common Stock, as applicable, will be subdivided or combined in the same manner.
Equal Status.  Except as expressly provided in this Article FOURTH, shares of
Class A Common Stock and Class B Common Stock shall have the same rights,
powers, preferences and restrictions and rank equally, share ratably and be
identical in all respect as to all matters.  In any merger, consolidation,
reorganization or other business combination, the consideration received per
share by the holders of the Class A Common Stock and the holders of the Class B
Common Stock in such merger, consolidation, reorganization or other business
combination shall be identical; provided, however, that if such consideration
consists, in whole or in part, of shares of capital stock of, or other equity
interests in, the Corporation or any other corporation, partnership, limited
liability company or other entity, then the designation and the powers,
preferences and relative, participating, optional and other rights and the
qualifications, limitations and restrictions of such shares of capital stock or
other equity interests may differ to the extent that the designation and the
powers, preferences and relative, participating, optional and




--------------------------------------------------------------------------------




other rights and the qualifications, limitations and restrictions of the shares
of Class A Common Stock and the Class B Common Stock differ as provided herein
(including, without limitation, with respect to the voting rights and conversion
provisions hereof) if and to the extent necessary due to regulatory requirements
or restrictions applicable to the entity surviving such merger, consolidation,
reorganization or other business combination that are similar in nature to those
applicable to the Corporation; and provided, further, that if the holders of the
Class A Common Stock or the holders of the Class B Common Stock are granted the
right to elect to receive one of two or more alternative forms of consideration,
the foregoing provision shall be deemed satisfied if holders of the other class
are granted identical election rights, subject to the preceding proviso.
Automatic Conversion.
Subject to Section C.(viii) of this Article FOURTH, a share of Class B Common
Stock shall be automatically converted, without any action on the part of the
Corporation (other than the subsequent exchange of Class B Common Stock
certificates for Class A Common Stock certificates or, in the case of
uncertificated shares of Class B Common Stock, upon receipt of proper transfer
instructions from the registered holder of the shares of Class B Common Stock or
by his, her or its attorney lawfully constituted in writing, and upon payment of
all necessary transfer taxes and compliance with appropriate procedures for
transferring shares in uncertificated form), any holder of Class B Common Stock
or any other Person, into one fully paid and nonassessable share of Class A
Common Stock upon a Third-Party Transfer of such share, subject to equitable
adjustments for any previous stock splits, stock dividends, reorganizations or
similar transactions with respect to the Class A Common Stock.
In the event of any automatic conversion pursuant to the terms of Section
C.(vii)(a) of this Article FOURTH, the conversion shall be deemed to have been
effected upon such Third-Party Transfer (the “Class B Common Stock Automatic
Conversion Time”).  At the Class B Common Stock Automatic Conversion Time, the
certificate or certificates that represented the shares of Class B Common Stock
that were so converted immediately prior to such conversion (the “Converted
Class B Common Stock”) shall, automatically and without further action,
represent the same number of fully paid and non-assessable shares of Class A
Common Stock, subject to equitable adjustments for any previous stock splits,
stock dividends, reorganizations or similar transactions with respect to the
Class A Common Stock.  Permitted Holders of the Converted Class B Common Stock
shall deliver their certificates, duly endorsed in blank or accompanied by
proper instruments of transfer, in form reasonably satisfactory to the
Corporation, duly executed by such Permitted Holder or such Permitted Holder’s
authorized attorney to the principal office of the Corporation (or such other
office or agency (including the transfer agent, if applicable) of the
Corporation as it may designate by notice in writing to the registered Permitted
Holder at the address of such Permitted Holder appearing on the books of the
Corporation), together with a written notice stating the name or names (with
addresses) and denominations in which the certificate or certificates
representing such shares of Class A Common Stock are to be issued and including
instructions for delivery thereof.  Upon such delivery, the Corporation or its
agent shall promptly issue and deliver at such stated address to such holder of
shares of Class A Common Stock a certificate or certificates representing the
number of shares of Class A Common Stock to which such holder is entitled by
reason of such conversion, and shall cause such shares of Class A Common Stock
to be registered in the name of such holder.  The Person entitled to receive the
shares of Class A Common Stock issuable upon such conversion shall be treated
for all purposes as the record holder of such shares of Class A Common Stock at
and as of Class B Common Stock Automatic Conversion Time, and the rights of such
Person as a holder of shares of Class B Common Stock that have been converted
shall cease and terminate at and as of Class B Common Stock Automatic Conversion
Time, in each case without regard to any failure by such Permitted Holder to
deliver the certificates or the notice required by this Section.
Restrictions.  
Notwithstanding anything in this Certificate of Incorporation to the contrary
and unless the Corporation, in its sole discretion, otherwise agrees in writing,
Permitted Holders may not transfer shares of Class B Common Stock if such
Transfer would require approvals from or filings with any Regulatory Body in
order not to adversely affect the Permits or regulatory status of the
Corporation or its Subsidiaries, unless such approvals and/or filings have been
made and received; provided, however, this Section C.(viii)(a) of this Article
FOURTH shall not apply to any transfer where the transferee received Class A
Common Stock pursuant to the terms hereof.
(b)    Any purported conversion or Transfer of Class B Common Stock in violation
of this Section C. (vii) or (viii) of this Article FOURTH shall be null and void
ab initio.




--------------------------------------------------------------------------------




Legends.  All certificates representing shares of Class B Common Stock shall
bear a legend or other restriction substantially to the following effect (it
being agreed that if such shares are not certificated, other appropriate
restrictions shall be implemented to give effect to the following):
“THIS SECURITY MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF USEC INC.
THIS SECURITY IS SUBJECT TO THE RESTRICTIONS (INCLUDING THE VOTING AND TRANSFER
RESTRICTIONS) SET FORTH IN ARTICLES FOURTH AND NINTH OF USEC INC.’S AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION.”
Written Consent.  Any action as to which a class vote of the holders of Class B
Common Stock is required pursuant to the terms of this Certificate of
Incorporation may be taken without a meeting, without prior notice and without a
vote, if a consent or consents in writing, setting forth the action so taken,
shall be signed by the holders of outstanding stock having not less than the
minimum number of votes that would be necessary to authorize or take such action
at a meeting at which all shares entitled to vote thereon were present and voted
and shall be delivered to the Corporation.
Reservation of Stock.  The Corporation shall at all times reserve and keep
available, free from preemptive rights, out of its authorized but unissued
shares of Class A Common Stock, or shares of Class A Common Stock held in
treasury by the Corporation, solely for issuance upon the conversion of Class B
Common Stock, such number of shares of Class A Common Stock as shall from time
to time be issuable upon conversion of all the shares of Class B Common Stock
then outstanding.  All shares of Class A Common Stock delivered upon conversion
of Class B Common Stock shall have been duly authorized and validly issued and
shall be fully paid and nonassessable, and shall be free from preemptive rights
and free of any lien or adverse claim.
Taxes.  The Corporation shall pay any and all taxes that may be payable in
respect of the issue or delivery of shares of Class A Common Stock on conversion
of Class B Common Stock.  The Corporation shall not, however, be required to pay
any tax which may be payable in respect of any Transfer involved in the issue
and delivery of shares of Class A Common Stock in a name other than that in
which Class B Common Stock so converted was registered, and no such issue or
delivery shall be made unless and until the Person requesting such issue has
paid to the Corporation the amount of any such tax, or has established to the
satisfaction of the Corporation that such tax has been paid.
To the extent prohibited by Section 1123(a)(6) of Chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”), the Corporation will not issue
non-voting equity securities; provided, however, the foregoing restriction will
(a) be limited as necessary to facilitate compliance with applicable
non-bankruptcy laws governing foreign ownership, as reflected by the terms of
this Certificate of Incorporation, (b) have no further force and effect beyond
that required under Section 1123 of the Bankruptcy Code, (b) only have such
force and effect for so long as Section 1123 of the Bankruptcy Code is in effect
and applicable to the Corporation and (c) in all events may be amended or
eliminated in accordance with applicable law as from time to time may be in
effect.
FIFTH:
The business and affairs of the Corporation shall be managed by or under the
direction of its Board of Directors. In furtherance, and not in limitation, of
the powers conferred by the laws of the State of Delaware, the Board of
Directors is expressly authorized to:
adopt, amend, alter, change or repeal the By-Laws of the Corporation; provided,
however, that no By-Laws hereafter adopted shall invalidate any prior act of the
directors that would have been valid if such new By-Laws had not been adopted;
determine the rights, powers, duties, rules and procedures that affect the power
of the Board of Directors to manage and direct the business and affairs of the
Corporation, including the power to designate and empower committees of the
Board of Directors, to elect, appoint and empower the officers and other agents
of the Corporation, and to determine the time and place of, and the notice
requirements for, Board meetings, as well as quorum and voting requirements for,
and the manner of taking, Board action; and
exercise all such powers and do all such acts as may be exercised or done by the
Corporation, subject to the provisions of the laws of the State of Delaware,
this Certificate of Incorporation, and the By-Laws of the Corporation.




--------------------------------------------------------------------------------




The number of directors constituting the Board of Directors shall be as
specified in the By-Laws or fixed in the manner provided therein. Whenever the
holders of any one or more classes or series of capital stock issued by the
Corporation shall have the right, voting separately by class or series, to elect
directors at an annual or special meeting of stockholders, the election, term of
office, filling of vacancies and other features of such directorships shall be
governed by the terms of this Certificate of Incorporation applicable thereto,
and such directors so elected shall not be divided into classes unless expressly
provided by such terms.
Subject to Section C(ii)(e) of Article FOURTH hereof, any vacancies in the Board
of Directors for any reason, including any newly created directorships resulting
from any increase in the number of directors, may be filled only by the Board of
Directors, acting by a majority of the remaining directors then in office,
although less than a quorum, or by a sole remaining director, and any directors
so appointed shall hold office until the next election for which such directors
have been chosen and until their successors are elected and qualified or their
earlier resignation or removal.
Except as may be provided in a resolution or resolutions providing for any class
or series of Preferred Stock pursuant to Article FOURTH hereof with respect to
any directors elected by the holders of such class or series and subject to
Section C.(ii) of Article FOURTH hereof, any director, or the entire Board of
Directors, may be removed from office by the stockholders at any time.
In connection with the exercise of its or their judgment in determining what is
in the best interests of the Corporation and its stockholders, the Board of
Directors of the Corporation, any committee of the Board of Directors or any
individual director may, but shall not be required to, in addition to
considering the long-term and short-term interests of the stockholders, consider
all of the following factors: provision for the protection of the health and
safety of the public and the common defense and security of the United States of
America, assurance that adequate enrichment capacity will remain available to
meet the demands of the domestic electric utility industry, and provision for
the protection of the public interest in maintaining reliable and economical
uranium mining, enrichment and conversion services. The provisions of this
Section shall be deemed solely to grant discretionary authority to the directors
and shall not be deemed to provide to any constituency the right to be
considered.
SIXTH:
Except as may be provided in a resolution or resolutions providing for any class
or series of Preferred Stock pursuant to Article FOURTH hereof, any action
required or permitted to be taken by the stockholders of the Corporation must be
effected at a duly called annual or special meeting of such holders and may not
be effected by any consent in writing by such holders. Special meetings of
stockholders of the Corporation may be called only by (i) the Chairman, if there
be one, or the President or (ii) pursuant to a resolution adopted by (x) the
Board of Directors or (y) a committee of the Board of Directors that has been
designated by the Board of Directors and whose power and authority include the
power to call such meetings. Elections of directors need not be by written
ballot, unless otherwise provided in the By-Laws.
SEVENTH:
The Corporation shall indemnify its directors and officers to the fullest extent
authorized or permitted by the DGCL, as the same exists or may hereafter be
amended, and such right to indemnification shall continue as to a person who has
ceased to be a director or officer of the Corporation and shall inure to the
benefit of his or her heirs, executors and administrators; provided, however,
that, except for successful proceedings to enforce rights to indemnification,
the Corporation shall not be obligated to indemnify any director or officer (or
his or her heirs, executors or administrators) in connection with a proceeding
(or part thereof) initiated by such person unless such proceeding (or part
thereof) was authorized or consented to by the Board of Directors of the
Corporation. The right to indemnification conferred in this Article SEVENTH
shall include the right to be paid by the Corporation the expenses incurred in
defending or otherwise participating in any proceeding in advance of its final
disposition.
The Corporation may, to the extent authorized from time to time by the Board of
Directors, provide rights to indemnification and to the advancement of expenses
to employees and agents of the Corporation who are not directors or officers
similar to those conferred in this Article SEVENTH to directors and officers of
the Corporation.
The rights to indemnification and to the advancement of expenses conferred in
this Article SEVENTH shall not be exclusive of any other right which any person
may have or hereafter acquire under this Certificate of Incorporation, the
By-Laws, any statute, agreement, vote of stockholders or disinterested
directors, or otherwise.




--------------------------------------------------------------------------------




Any repeal or modification of this Article SEVENTH by the stockholders of the
Corporation shall not adversely affect any rights to indemnification and
advancement of expenses of a director or officer of the Corporation existing
pursuant to this Article SEVENTH with respect to any acts or omissions occurring
prior to such repeal or modification.
EIGHTH:    No person shall be personally liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director,
provided, however, that the foregoing shall not eliminate or limit the liability
of a director (i) for any breach of the director’s duty of loyalty to the
Corporation or its stockholders, (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law, (iii) under
Section 174 of the DGCL, or (iv) for any transaction from which the director
derived an improper personal benefit. If the DGCL is amended hereafter to
authorize corporate action further eliminating or limiting the personal
liability of directors, then the liability of a director of the Corporation
shall be eliminated or limited to the fullest extent permitted by the DGCL, as
so amended. Any amendment, repeal or modification of this Article EIGHTH shall
not adversely affect any right or protection of a director of the Corporation
existing at the time of such amendment, repeal or modification with respect to
any act or omission occurring prior to such amendment, repeal or modification.
NINTH:
A.Foreign Ownership Review Event. For purposes of this Article NINTH, the term
“Foreign Ownership Review Event” shall mean the occurrence of any one or more of
the following events: (i) the beneficial ownership by a foreign person of (a)
five percent (5%) or more of the issued and outstanding shares of any class of
equity securities of the Corporation, (b) five percent (5%) or more in voting
power of the issued and outstanding shares of all classes of equity securities
of the Corporation, or (c) less than five percent (5%) of the issued and
outstanding shares of any class of equity securities of the Corporation or less
than five percent (5%) of the voting power of the issued and outstanding shares
of all classes of equity securities of the Corporation, if such foreign person
is entitled to control the appointment and tenure of any of the Corporation’s
management positions or any director; (ii) the beneficial ownership of any
shares of any class of equity securities of the Corporation by or for the
account of a Contravening Person (as defined below); or (iii) any Adverse
Regulatory Occurrence.


B.Information Request. If the Corporation has reason to believe that the
ownership or proposed ownership of, acquisition of an interest in, or exercise
of rights with respect to, securities of the Corporation by any person,
including record holders, beneficial owners and any person presenting any
securities of the Corporation for transfer into its name (a “Proposed
Transferee”) may constitute a Foreign Ownership Review Event, the Corporation
may request of such person and such person shall furnish promptly to the
Corporation such information (including, without limitation, information with
respect to citizenship, other ownership interests and affiliations as well as
any other agreements or arrangements) as the Corporation shall request to enable
the Board of Directors to determine whether the ownership of, the acquisition of
any interest in, or the exercise of any rights with respect to, securities of
the Corporation by such person constitutes a Foreign Ownership Review Event. Any
person who is or proposes to be a registered holder of securities of the
Corporation shall disclose to the Corporation, at the Corporation’s request, the
name and address of the beneficial owner of the securities of the Corporation
and any other information relating to such person’s ownership or other interest
in securities of the Corporation that the Corporation may request.


Any disclosure of information made under this Section B of Article NINTH shall
be delivered to the Corporation promptly upon a request by the Corporation
therefor (and in any event within five (5) calendar days of such request). The
Corporation may require that any such information be given under oath. The Board
of Directors shall be entitled to rely and to act in reliance on any declaration
and the information provided to the Corporation pursuant to this Section B of
Article NINTH.
C.Suspension of Voting Rights; Refusal to Transfer. If any person, including a
Proposed Transferee, from whom information is requested pursuant to Section B of
this Article NINTH should fail to respond to such request, or if the Corporation
shall conclude that the ownership of, the acquisition of an interest in, or the
exercise of any rights of ownership with respect to, securities of the
Corporation by any person, including a Proposed Transferee, could constitute or
result in any Adverse Regulatory Occurrence, then (i) the Board of Directors
may, from time to time in its sole discretion, resolve that neither any record
owner nor any beneficial owner of securities held by a person may be Transferred
to a Proposed Transferee; and/or (ii) the Board of Directors may, in its sole
discretion, resolve that such person, either alone or together with its Related
Persons, as of any record date for the determination of holders of securities
entitled to vote on any matter, shall not be entitled to vote or cause the
voting of all or such portion as the Board of Directors shall determine of the
securities of the Corporation owned beneficially or of record by such person or
its Related Persons, in person or by proxy or through any voting agreement or
other arrangement, (A) on any matter submitted to a vote of such holders or (B)
on specified matters as from time to time determined by the Board of Directors.
The Corporation may disregard any votes purported to be cast in excess of or
otherwise in violation of the restrictions or limitations set forth in
sub-section (ii) of Section C of this Article NINTH. Any action by the Board of
Directors pursuant to this Article NINTH may remain in effect for as long as the
Board of Directors determines such action is necessary to prevent or remedy any
Adverse Regulatory Occurrence. Notwithstanding the foregoing, the Board of
Directors may, from time to time in its sole discretion, (1) resolve to release
any restriction on Transfer set forth herein from any number of securities, on
terms and conditions and in




--------------------------------------------------------------------------------




ratios and numbers to be fixed by the Board of Directors in its sole discretion,
and (2) resolve to release any of the securities of the Corporation from any of
the limitations or restrictions on voting set forth in sub-section (ii) of
Section C of this Article NINTH.


D.Legends. If any securities of the Corporation are represented by a
certificate, a legend shall be placed on such certificate to the effect that
such securities are subject to the restrictions set forth in this Article NINTH.
If any such securities shall not be represented by certificates, then the
Corporation shall require, to the extent required by law, that an analogous
notification of such restrictions be used in respect of such securities.


E.Joint Ownership. For purposes of this Article NINTH, where the same shares of
any class of equity securities of the Corporation are held or beneficially owned
by one or more persons, and any one of such persons is a foreign person or a
Contravening Person, then such shares shall be deemed to be held or beneficially
owned by a foreign person or Contravening Person, as applicable.


F.Redemption and Exchange. Without limiting the generality of the foregoing and
notwithstanding any other provision of this Certificate of Incorporation to the
contrary, any shares held or beneficially owned by a foreign person or a
Contravening Person shall always be subject to redemption or exchange by the
Corporation by action of the Board of Directors, pursuant to Section 151 of the
DGCL or any other applicable provision of law, to the extent necessary in the
judgment of the Board of Directors to prevent any Adverse Regulatory Occurrence.
Except where the context provides otherwise, as used in this Certificate of
Incorporation, “redemption” and “exchange” are hereinafter collectively referred
to as “redemption”, references to shares being “redeemed” shall be deemed to
include shares which are being “exchanged”, and references to “redemption price”
shall be deemed to include the amount and kind of securities for which any such
shares are exchanged. The terms and conditions of such redemption shall be as
follows:
(a)the redemption price of the shares to be redeemed pursuant to this Article
NINTH shall be equal to the fair market value of the shares to be redeemed, as
determined by the Board of Directors in good faith unless the Board of Directors
determine in good faith that the holder of such shares knew or should have known
its ownership or beneficial ownership would constitute a Foreign Ownership
Review Event, in which case the redemption price for any such shares, other than
shares for which the Board of Directors had determined at the time of the
holder’s purchase that the ownership of, or exercise of rights with respect to,
such shares did not, at such time, constitute an Adverse Regulatory Occurrence,
shall be equal to the lower of (i) the fair market value of the shares to be
redeemed and (ii) such foreign person’s or Contravening Person’s purchase price
for such shares;
(b)the redemption price of such shares may be paid in cash, securities or any
combination thereof and the value of any securities constituting all or any part
of the redemption price shall be determined by the Board of Directors in good
faith;
(c)if less than all the shares held or beneficially owned by foreign persons are
to be redeemed, the shares to be redeemed shall be selected in any manner
determined by the Board of Directors to be fair and equitable;
(d)at least 30 days’ written notice of the redemption date shall be given to the
record holders of the shares selected to be redeemed (unless waived in writing
by any such holder), provided that the redemption date may be the date on which
written notice shall be given to record holders if the cash or redemption
securities necessary to effect the redemption shall have been deposited in trust
for the benefit of such record holders and subject to immediate withdrawal by
them upon surrender of the stock certificates for their shares to be redeemed,
duly endorsed in blank or accompanied by duly executed proper instruments of
transfer;
(e)from and after the redemption date, the shares to be redeemed shall cease to
be regarded as outstanding and any and all rights attaching to such shares of
whatever nature (including without limitation any rights to vote or participate
in dividends declared on stock of the same class or series as such shares) shall
cease and terminate, and the holders thereof thenceforth shall be entitled only
to receive the cash or securities payable upon redemption; and
(f)the redemption shall be subject to such other terms and conditions as the
Board of Directors shall determine.
In connection with any exchange effected pursuant to Section F of this Article
NINTH, authority is hereby expressly granted to the Board of Directors, subject
to this Certificate of Incorporation and the DGCL, to fix the designations,
preferences, and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of any securities of
the Corporation issued in exchange for any issued and outstanding securities of
the Corporation held or beneficially owned by a foreign person or Contravening
Person.
G.Board Action. The Board of Directors shall have the exclusive right to
interpret all issues arising under this Article NINTH (including but not limited
to determining whether a Foreign Ownership Review Event has occurred, whether an
Adverse Regulatory Occurrence has occurred, whether a person is a foreign person
or a Contravening Person, whether a person




--------------------------------------------------------------------------------




is an Affiliate of another person or a Related Person, whether a person controls
or is controlled by another person and whether a person is the beneficial owner
of securities of the Corporation, and whether a person has met the requirements
of Section B of this Article NINTH with regard to the provision of information),
and the determination of the Board under this Article NINTH shall be final,
binding and conclusive. The Bylaws of the Corporation may make appropriate
provisions to effectuate the requirements of this Article NINTH to the extent
set forth herein and the Board may, at any time and from time to time, adopt
such other or additional reasonable procedures as the Board may deem desirable
or necessary to comply with Regulatory Restrictions, to prevent or remedy any
Adverse Regulatory Occurrence, to address any issues arising in connection with
a Foreign Ownership Review Event or to otherwise carry out the provisions of
this Article NINTH.


H.Certain Definitions. For purposes of this Article NINTH,


“Adverse Regulatory Occurrence” shall mean any ownership of, or exercise of
rights with respect to, shares of any class of equity securities of the
Corporation or other exercise or attempt to exercise control of the Corporation
that is inconsistent with, or in violation of, any Regulatory Restrictions, or
that could jeopardize the continued operations of the Corporation’s facilities.
“Affiliate” and “Affiliated” shall have the meaning set forth in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.
“Contravening Person” shall mean (i) a person acting as an agent for a Foreign
Enrichment Provider with respect to uranium or uranium products or (ii) a
Foreign Competitor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Foreign Competitor” shall mean a Foreign Enrichment Provider or a person
Affiliated with a Foreign Enrichment Provider in such a manner as to constitute
a Foreign Ownership Review Event.
“Foreign Enrichment Provider” shall mean any person incorporated, organized or
having its principal place of business outside of the United States which is in
the business of enriching uranium for use by nuclear reactors or any person
incorporated, organized or having its principal place of business outside of the
United States which is in the business of creating a fissile product capable of
use as a fuel source for nuclear reactors in lieu of enriched uranium.
“foreign person” shall mean (i) an individual who is not a citizen of the United
States of America; (ii) a partnership in which any general partner is a foreign
person or the partner or partners having a majority interest in partnership
profits are foreign persons; (iii) a foreign government or representative
thereof; (iv) a corporation, partnership, trust, company, association or other
entity organized or incorporated under the laws of a jurisdiction outside of the
United States and (v) a corporation, partnership, trust, company, association or
other entity that is controlled directly or indirectly by any one or more of the
foregoing.
“person” shall include natural persons, corporations, partnerships, companies,
associations, trusts, joint ventures, other entities, governments, or political
subdivisions, agencies or instrumentalities of governments.
“Regulatory Restrictions” shall mean the regulations, rules or restrictions of
any governmental entity or agency which exercises regulatory power over the
Corporation and its subsidiaries, and their businesses, operations or assets,
including, without limitation, the U.S. Nuclear Regulatory Commission.
“Related Person” shall mean with respect to any person:
(1)any Affiliate of such person;
(2)any other person(s) with which such first person has any agreement,
arrangement or understanding (whether or not in writing) to act together for the
purpose of acquiring, voting, holding or disposing of securities of the
Corporation;
(3)in the case of a person that is a company, corporation or similar entity, any
executive officer (as defined under Rule 3b-7 under the Exchange Act) or
director of such person and, in the case of a person that is a partnership or a
limited liability company, any general partner, managing member or manager of
such person, as applicable;




--------------------------------------------------------------------------------




(4)in the case of a person that is a natural person, any relative or spouse of
such natural person, or any relative of such spouse who has the same home as
such natural person or who is a director or officer of the Corporation or any of
its Affiliates;
(5)in the case of a person that is an executive officer (as defined under Rule
3b-7 under the Exchange Act), or a director of a company, corporation or similar
entity, such company, corporation or entity, as applicable; and
(6)in the case of a person that is a general partner, managing member or manager
of a partnership or limited liability company, such partnership or limited
liability company, as applicable.
“Transfer” shall mean (with its cognates having corresponding meanings), with
respect to any securities of the Corporation, any direct or indirect assignment,
sale, exchange, transfer, tender or other disposition of such securities or any
interest therein, whether voluntary or involuntary, by operation of law or
otherwise (and includes any sale or other disposition in any one transaction or
series of transactions and the grant or transfer of an option or derivative
security covering such securities), and any agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing;
provided, however, that a “Transfer” shall not occur simply as a result of the
grant of a proxy in connection with a solicitation of proxies subject to the
provisions of Section 14 of the Exchange Act.
I.Amendment. Any amendment, alteration, change or repeal of this Article NINTH
shall require the affirmative vote of both (a) a majority of the members of the
Board of Directors then in office and (b) the affirmative vote of holders of at
least two-thirds of the voting power of all the shares of capital stock of the
Corporation entitled to vote generally in the election of directors voting
together as a single class.


TENTH: The Corporation hereby reserves the right to amend, alter, change or
repeal any provision contained in this Certificate of Incorporation. Except as
may be provided in a resolution or resolutions providing for any class or series
of Preferred Stock pursuant to Article FOURTH hereof and which relate to such
class or series of Preferred Stock, any such amendment, alteration, change or
repeal shall require the affirmative vote of both (a) a majority of the members
of the Board of Directors then in office and (b) a majority of the voting power
of all of the shares of capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class.
ELEVENTH: In the event that any of the provisions of this Certificate of
Incorporation (including any provision within a single Section, paragraph or
sentence) is held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, the remaining provisions are severable and shall remain
enforceable to the full extent permitted by law.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate of Incorporation to be signed on this [__] day of [__] 2014 in its
name and attested by duly authorized officer.
By:    ___________________
Name:
Title






--------------------------------------------------------------------------------




L&W DRAFT 3/3/2014
ALL RIGHTS RESERVED
CONFIDENTIAL
FOR SETTLEMENT AND DISCUSSION PURPOSES ONLY
SUBJECT TO FRE 408










SECOND
AMENDED AND RESTATED
BYLAWS
OF
[USEC INC.] 4 
(hereinafter called the “Corporation”)
4 Pursuant to Section 5.1 of its proposed plan of reorganization, USEC Inc.
reserves the right to change its name as of the effective date of the plan. If
such right is exercised in accordance with the plan, all references to USEC Inc.
in this document will be changed to the new name.




ARTICLE I
OFFICES
Section 1.    Registered Office. The registered office of the Corporation shall
be in the City of Wilmington, County of New Castle, State of Delaware.
Section 2.    Other Offices. The Corporation may also have offices at such other
places both within and without the State of Delaware as the board of directors
of the Corporation (the “Board of Directors”) may from time to time determine.
ARTICLE II
MEETINGS OF STOCKHOLDERS
Section 1.    Place of Meetings. Meetings of the stockholders for the election
of directors or for any other purpose shall be held at such time and place,
either within or without the State of Delaware as shall be designated from time
to time by the Board of Directors and stated in the notice of the meeting or in
a duly executed waiver of notice thereof.
Section 2.    Annual Meetings. The annual meeting of stockholders (the “Annual
Meeting”) shall be held on such date and at such time as shall be designated
from time to time by the Board of Directors and stated in the notice of the
meeting, at which meetings the stockholders shall elect by a plurality vote
members of a Board of Directors, and transact such other business as may
properly be brought before the meeting. Unless otherwise required by law,
written notice of the Annual Meeting stating the place, date and hour of the
meeting shall be given to each stockholder entitled to vote at such meeting not
less than ten nor more than sixty days before the date of the meeting.
Section 3.    Special Meetings. Unless otherwise prescribed by law or by the
Certificate of Incorporation, special meetings of stockholders (the “Special
Meetings”), for any purpose or purposes, may be called by either the Chairman,
if there be one, or the President, and shall be called by any such officer at
the request in writing of (i) the Board of Directors or (ii) a committee of the
Board of Directors that has been designated by the Board of Directors and whose
power and authority include the power to call such meetings. Such request shall
state the purpose or purposes of the proposed meeting. Unless otherwise




--------------------------------------------------------------------------------




required by law, written notice of a Special Meeting stating the place, date and
hour of the meeting and the purpose or purposes for which the meeting is called
shall be given not less than ten nor more than sixty days before the date of the
meeting to each stockholder entitled to vote at such meeting. At a Special
Meeting only such business shall be conducted as shall be specified in the
notice of meeting (or any supplement thereto).
Section 4.    Quorum. Unless otherwise required by law or by the then-current
certificate of incorporation of the Corporation (the “Certificate of
Incorporation”), the holders of a majority of the capital stock issued and
outstanding and entitled to vote thereat, present in person or represented by
proxy, shall constitute a quorum at all meetings of the stockholders for the
transaction of business. A quorum, once established, shall not be broken by the
withdrawal of enough votes to leave less than a quorum. If, however, such quorum
shall not be present or represented at any meeting of the stockholders, the
stockholders entitled to vote thereat, present in person or represented by
proxy, shall have power to adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted which might have been transacted at
the meeting as originally noticed. If the adjournment is for more than thirty
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder
entitled to vote at the meeting not less than ten nor more than sixty days
before the date of the meeting.
Section 5.    Proxies. Any stockholder entitled to vote may do so in person or
by his or her proxy appointed by an instrument in writing subscribed by such
stockholder or by his or her attorney thereunto authorized, delivered to the
Secretary of the meeting; provided, however, that no proxy shall be voted or
acted upon after three years from its date, unless said proxy provides for a
longer period. Without limiting the manner in which a stockholder may authorize
another person or persons to act for him or her as proxy, either of the
following shall constitute a valid means by which a stockholder may grant such
authority:
(i)    A stockholder may execute a writing authorizing another person or persons
to act for him or her as proxy. Execution may be accomplished by the stockholder
or his or her authorized officer, director, employee or agent signing such
writing or causing his or her signature to be affixed to such writing by any
reasonable means, including, but not limited to, by facsimile signature.
(ii)    A stockholder may authorize another person or persons to act for him or
her as proxy by transmitting or authorizing the transmission of a telegram or
other means of electronic transmission to the person who will be the holder of
the proxy or to a proxy solicitation firm, proxy support service organization or
like agent duly authorized by the person who will be the holder of the proxy to
receive such transmission, provided that any such telegram or other means of
electronic transmission must either set forth or be submitted with information
from which it can be determined that the telegram or other electronic
transmission was authorized by the stockholder. Any copy, facsimile
telecommunication or other reliable reproduction of the writing or transmission
authorizing another person or persons to act as proxy for a stockholder may be
substituted or used in lieu of the original writing or transmission for any and
all purposes for which the original writing or transmission could be used;
provided that such copy, facsimile telecommunication or other reproduction shall
be a complete reproduction of the entire original writing or transmission.
Section 6.    Voting. Unless otherwise required by law, the Certificate of
Incorporation or these Bylaws, any question brought before any meeting of
stockholders, other than the election of directors, shall be decided by the vote
of the holders of a majority of the stock represented and entitled to vote
thereat. Each stockholder represented at a meeting of stockholders shall be
entitled to cast one vote for each share of the capital stock entitled to vote
thereat held by such stockholder. The Board of Directors, in its discretion, or
the officer of the Corporation presiding at a meeting of stockholders, in his or
her discretion, may require that any votes cast at such meeting shall be cast by
written ballot.
Section 7.    List of Stockholders Entitled to Vote. The officer of the
Corporation who has charge of the stock ledger of the Corporation shall prepare
and make, at least ten days before every meeting of stockholders, a complete
list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall be open to
the examination of any stockholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten days prior to the
meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder of the Corporation who is
present.
Section 8.    Stock Ledger. The stock ledger of the Corporation shall be the
only evidence as to who are the stockholders entitled to examine the stock
ledger, the list required by Section 7 of this Article II or the books of the
Corporation, or to vote in person or by proxy at any meeting of stockholders.




--------------------------------------------------------------------------------




Section 9.    Nomination of Directors. Only persons who are nominated in
accordance with the following procedures shall be eligible for election as
directors of the Corporation. Nominations of persons for election to the Board
of Directors may be made at any annual meeting of stockholders (a) by or at the
direction of the Board of Directors (or any duly authorized committee thereof)
or (b) by any stockholder of the Corporation (i) who is a stockholder of record
on the date of the giving of the notice provided for in this Section 9 and on
the record date for the determination of stockholders entitled to vote at such
annual meeting and (ii) who complies with the notice procedures set forth in
this Section 9.
In addition to any other applicable requirements, for a nomination to be made by
a stockholder, such stockholder must have given timely notice thereof in proper
written form to the Secretary of the Corporation.
To be timely, a stockholder’s notice to the Secretary must be delivered to or
mailed and received at the principal executive offices of the Corporation not
less than ninety nor more than one hundred twenty calendar days prior to the
first anniversary date of the Annual Meeting for the prior year; provided,
however, that in the event that the date of the Annual Meeting is more than
thirty days before or more than sixty days after such anniversary date, notice
by the stockholder to be timely must be so received not later than the close of
business on the tenth day following the day on which such notice of the date of
the Annual Meeting was mailed or such public disclosure of the date of the
Annual Meeting was made, whichever first occurs. In no event shall the public
announcement of an adjournment of an Annual Meeting commence a new time period
for the giving of a stockholder notice as described above.
To be in proper written form, a stockholder’s notice to the Secretary must set
forth (a) as to each person whom the stockholder proposes to nominate for
election as a director (i) the name, age, business address and residence address
of the person, (ii) the principal occupation or employment of the person, (iii)
the class or series and number of shares of capital stock of the Corporation
that are owned beneficially or of record by the person and (iv) any other
information relating to the person that would be required to be disclosed in a
proxy statement or other filings required to be made in connection with
solicitations of proxies for election of directors pursuant to Section 14 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations promulgated thereunder; and (b) as to the stockholder giving the
notice (i) the name and record address of such stockholder, (ii) the class or
series and number of shares of capital stock of the Corporation that are owned
beneficially or of record by such stockholder, (iii) a description of all
arrangements or understandings between such stockholder and each proposed
nominee and any other person or persons (including their names) pursuant to
which the nomination(s) are to be made by such stockholder, (iv) a
representation that such stockholder intends to appear in person or by proxy at
the meeting to nominate the persons named in its notice, (v) a statement, signed
under oath and in such reasonable detail as the Board of Directors may require,
that such stockholder is not a foreign person (as defined in the Certificate of
Incorporation) or under the control of a foreign person and that such
stockholder is not a Contravening Person (as defined in the Certificate of
Incorporation) or under the control of a Contravening Person, (vi) an
undertaking to notify the Corporation if the statement specified in clause (v)
becomes untrue in any respect from the date such statement is given up to and
including the date and time of the vote for the proposed nominee and (vii) any
other information relating to such stockholder that would be required to be
disclosed in a proxy statement or other filings required to be made in
connection with solicitations of proxies for election of directors pursuant to
Section 14 of the Exchange Act and the rules and regulations promulgated
thereunder. Such notice must be accompanied by a written consent of each
proposed nominee to being named as a nominee and to serve as a director if
elected.
No person shall be eligible for election as a director of the Corporation unless
nominated in accordance with the procedures set forth in this Section 9. If the
Chairman of the meeting determines (a) that a nomination was not made in
accordance with the foregoing procedures, (b) that at the date and time of the
vote for the proposed nominee the stockholder who nominated such nominee is a
foreign person or under the control of a foreign person or (c) that at the date
and time of the vote for the proposed nominee the stockholder who nominated such
nominee is a Contravening Person (as defined in the Certificate of
Incorporation) or under the control of a Contravening Person, the Chairman shall
declare to the meeting that the nomination was defective and such defective
nomination shall be disregarded.
Nothing in this Section 9 shall be deemed to affect any rights of the holders of
any series of Preferred Stock (as defined in the Certificate of Incorporation)
or holders of Class B Common Stock (as defined in the Certificate of
Incorporation) to elect directors pursuant to any applicable provisions of the
Certificate of Incorporation.
Section 10.    Business at Annual Meetings. No business may be transacted at an
Annual Meeting, other than business that is either (a) specified in the notice
of meeting (or any supplement thereto) given by or at the direction of the Board
of Directors (or any duly authorized committee thereof), (b) otherwise properly
brought before the Annual Meeting by or at the direction of the Board of
Directors (or any duly authorized committee thereof) or (c) otherwise properly
brought before the Annual Meeting by any stockholder of the Corporation (i) who
is a stockholder of record on the date of the giving of the notice provided for
in




--------------------------------------------------------------------------------




this Section 10 and on the record date for the determination of stockholders
entitled to vote at such Annual Meeting and (ii) who complies with the notice
procedures set forth in this Section 10.
In addition to any other applicable requirements, for business to be properly
brought before an Annual Meeting by a stockholder, such stockholder must have
given timely notice thereof in proper written form to the Secretary of the
Corporation.
To be timely, a stockholder’s notice to the Secretary must be delivered to or
mailed and received at the principal executive offices of the Corporation not
less than ninety nor more than one hundred twenty calendar days prior to the
first anniversary date of the Annual Meeting for the prior year; provided,
however, that in the event that the date of the Annual Meeting is more than
thirty days before or more than sixty days after such anniversary date, notice
by the stockholder to be timely must be so received not later than the close of
business on the tenth day following the day on which such notice of the date of
the Annual Meeting was mailed or such public disclosure of the date of the
Annual Meeting was made, whichever first occurs. In no event shall the public
announcement of an adjournment of an Annual Meeting commence a new time period
for the giving of a stockholder’s notice as described above.
To be in proper written form, a stockholder’s notice to the Secretary must set
forth as to each matter such stockholder proposes to bring before the Annual
Meeting (i) a brief description of the business desired to be brought before the
Annual Meeting and the reasons for conducting such business at the Annual
Meeting, (ii) the name and record address of such stockholder, (iii) the class
or series and number of shares of capital stock of the Corporation that are
owned beneficially or of record by such stockholder, (iv) a description of all
arrangements or understandings between such stockholder and any other person or
persons (including their names) in connection with the proposal of such business
by such stockholder and any material interest of such stockholder in such
business and (v) a representation that such stockholder intends to appear in
person or by proxy at the Annual Meeting to bring such business before the
meeting.
No business shall be conducted at the Annual Meeting of Stockholders except
business brought before the Annual Meeting in accordance with the procedures set
forth in this Section 10, provided, however, that, once business has been
properly brought before the Annual Meeting in accordance with such procedures,
nothing in this Section 10 shall be deemed to preclude discussion by any
stockholder of any such business. If the Chairman of an Annual Meeting
determines that business was not properly brought before the Annual Meeting in
accordance with the foregoing procedures, the Chairman shall declare to the
meeting that the business was not properly brought before the meeting and such
business shall not be transacted.
Section 11.    Conduct of Meetings. The Board of Directors of the Corporation
may adopt by resolution such rules and regulations for the conduct of meetings
of the stockholders as it shall deem appropriate. Except to the extent
inconsistent with such rules and regulations as adopted by the Board of
Directors, the Chairman of any meeting of the stockholders shall have the right
and authority to prescribe such rules, regulations and procedures and to do all
such acts as, in the judgment of such Chairman, are appropriate for the proper
conduct of the meeting. Such rules, regulations or procedures, whether adopted
by the Board of Directors or prescribed by the Chairman of the meeting, may
include, without limitation, the following: (i) the establishment of an agenda
or order of business for the meeting; (ii) the determination of when the polls
shall open and close for any given matter to be voted on at the meeting; (iii)
rules and procedures for maintaining order at the meeting and the safety of
those present; (iv) limitations on attendance at or participation in the meeting
to stockholders of record of the Corporation, their duly authorized and
constituted proxies or such other persons as the Chairman of the meeting shall
determine; (v) restrictions on entry to the meeting after the time fixed for the
commencement thereof; and (vi) limitations on the time allotted to questions or
comments by participants.
Section 12.    Inspectors of Election. In advance of any meeting of
stockholders, the Board by resolution or the Chairman shall appoint one or more
inspectors of election to act at the meeting and make a written report thereof.
One or more other persons may be designated as alternate inspectors to replace
any inspector who fails to act. If no inspector or alternate is present, ready
and willing to act at a meeting of stockholders, the Chairman of the meeting
shall appoint one or more inspectors to act at the meeting. Unless otherwise
required by law, inspectors may be officers, employees or agents of the
Corporation. Each inspector, before entering upon the discharge of his or her
duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspector shall have the duties prescribed by law and shall take
charge of the polls and, when the vote is completed, shall make a certificate of
the result of the vote taken and of such other facts as may be required by law.
ARTICLE III
DIRECTORS




--------------------------------------------------------------------------------




Section 1.    Number and Election of Directors. Subject to the rights of the
holders of any series of Preferred Stock or the holders of the Class B Common
Stock to elect directors, the Board of Directors shall consist of not less than
three nor more than twenty members, the exact number of which shall be fixed by
the Board of Directors. Except as provided in the Certificate of Incorporation,
directors shall be elected by a plurality of the votes cast at Annual Meetings.
Any director may resign at any time upon written notice to the Corporation.
Directors need not be stockholders. Directors must be citizens of the United
States of America (other than any directors elected by the holders of any series
of Preferred Stock or the holders of the Class B Common Stock, who must satisfy
the qualifications specified in the terms of such Preferred Stock or Class B
Common Stock, as applicable).
Section 2.    Duties and Powers. The business and affairs of the Corporation
shall be managed by or under the direction of the Board of Directors which may
exercise all such powers of the Corporation and do all such lawful acts and
things as are not by statute or by the Certificate of Incorporation or by these
Bylaws directed or required to be exercised or done by the stockholders.
Section 3.    Meetings. The Board of Directors may hold meetings, both regular
and special, either within or without the State of Delaware. Regular meetings of
the Board of Directors may be held without notice at such time and at such place
as may from time to time be determined by the Board of Directors. Special
meetings of the Board of Directors may be called by the Chairman, if there be
one, the President, or by a majority of directors then in office. Notice thereof
stating the place, date and hour of the meeting shall be given to each director
either by mail not less than forty-eight hours before the date of the meeting,
by telephone or telegram on twenty-four hours’ notice, or on such shorter notice
as the person or persons calling such meeting may deem necessary or appropriate
in the circumstances. Unless otherwise indicated in the notice thereof, all
business may be transacted at a special meeting of the Board of Directors.
Section 4.    Organization. At each meeting of the Board of Directors, the
Chairman of the Board of Directors, or, in his or her absence, a director chosen
by a majority of the directors present, shall act as Chairman. The Secretary of
the Corporation shall act as Secretary at each meeting of the Board of
Directors. In case the Secretary shall be absent from any meeting of the Board
of Directors, an Assistant Secretary shall perform the duties of Secretary at
such meeting; and in the absence from any such meeting of the Secretary and all
the Assistant Secretaries, the Chairman of the meeting may appoint any person to
act as Secretary of the meeting.
Section 5.    Quorum. Except as otherwise required by law, the Certificate of
Incorporation or these Bylaws, at all meetings of the Board of Directors, a
majority of the entire Board of Directors shall constitute a quorum for the
transaction of business and the act of a majority of the directors present at
any meeting at which there is a quorum shall be the act of the Board of
Directors. If a quorum shall not be present at any meeting of the Board of
Directors, the directors present thereat may adjourn the meeting from time to
time, without notice other than announcement at the meeting of the time and
place of the adjourned meeting, until a quorum shall be present.
Section 6.    Actions by Written Consent. Unless otherwise provided by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board of Directors or of any committee thereof
may be taken without a meeting, if all the members of the Board of Directors or
committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of proceedings of the Board of Directors or
committee.
Section 7.    Meetings by Means of Conference Telephone. Unless otherwise
provided by the Certificate of Incorporation or these Bylaws, members of the
Board of Directors, or any committee thereof, may participate in a meeting of
the Board of Directors or such committee by means of a conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and participation in a meeting pursuant to this
Section 7 shall constitute presence in person at such meeting.
Section 8.    Committees. The Board of Directors may designate one or more
committees, each committee to consist of one or more of the directors of the
Corporation. The Board of Directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of any such committee. In the absence or disqualification
of a member of a committee, and in the absence of a designation by the Board of
Directors of an alternate member to replace the absent or disqualified member,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another member of the Board of Directors to act at the meeting in the
place of any absent or disqualified member. Any committee, to the extent allowed
by law and provided in the resolution establishing such committee, shall have
and may exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation. Each committee shall
keep regular minutes and report to the Board of Directors when required.




--------------------------------------------------------------------------------




Section 9.    Compensation. The directors may be paid their expenses, if any, of
attendance at each meeting of the Board of Directors and may be paid a fixed sum
for attendance at each meeting of the Board of Directors or a stated salary as
director. No such payment shall preclude any director from serving the
Corporation in any other capacity and receiving compensation therefor. Members
of special or standing committees may be allowed like compensation for attending
committee meetings.
Section 10.    Interested Directors. No contract or transaction between the
Corporation and one or more of its directors or officers, or between the
Corporation and any other corporation, partnership, association, or other
organization in which one or more of its directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the director or officer is present at or
participates in the meeting of the Board of Directors or committee thereof which
authorizes the contract or transaction, or solely because his, her or their
votes are counted for such purpose if (i) the material facts as to his, her or
their relationship or interest and as to the contract or transaction are
disclosed or are known to the Board of Directors or the committee, and the Board
of Directors or committee in good faith authorizes the contract or transaction
by the affirmative votes of a majority of the disinterested directors, even
though the disinterested directors be less than a quorum; or (ii) the material
facts as to his, her or their relationship or interest and as to the contract or
transaction are disclosed or are known to the stockholders entitled to vote
thereon, and the contract or transaction is specifically approved in good faith
by vote of the stockholders; or (iii) the contract or transaction is fair as to
the Corporation as of the time it is authorized, approved or ratified, by the
Board of Directors, a committee thereof or the stockholders. Common or
interested directors may be counted in determining the presence of a quorum at a
meeting of the Board of Directors or of a committee which authorizes the
contract or transaction.
ARTICLE IV
OFFICERS
Section 1.    General. The Board of Directors shall elect a Chairman of the
Board of Directors (who must be a director) or a President, or both, and a
Secretary and a Treasurer and may elect one or more Vice Chairmen of the Board
of Directors (who must be directors) and one or more Vice Presidents, Assistant
Secretaries, Assistant Treasurers and other officers, as the Board may
determine. Any number of offices may be held by the same person, unless
otherwise prohibited by law, the Certificate of Incorporation or these Bylaws.
Except as may be stipulated by a resolution of the Board of Directors, the
officers of the Corporation may, but need not be stockholders of the Corporation
nor, except in the case of the Chairman of the Board of Directors or Vice
Chairman of the Board of Directors, need such officers be directors of the
Corporation.
Section 2.    Election. The Board of Directors at its first meeting held after
each Annual Meeting of Stockholders shall elect the officers of the Corporation
who shall hold their offices for such terms and shall exercise such powers and
perform such duties as shall be determined from time to time by the Board of
Directors; and all officers of the Corporation shall hold office until their
successors are chosen and qualified, or until their earlier resignation or
removal. Any officer elected by the Board of Directors may be removed at any
time by the affirmative vote of a majority of the Board of Directors. Any
vacancy occurring in any office of the Corporation shall be filled by the Board
of Directors. The salaries of all officers of the Corporation shall be fixed by
the Board of Directors.
Section 3.    Voting Securities Owned by the Corporation. Powers of attorney,
proxies, waivers of notice of meeting, consents and other instruments relating
to securities owned by the Corporation may be executed in the name of and on
behalf of the Corporation by the President or any Vice President and any such
officer may, in the name of and on behalf of the Corporation, take all such
action as any such officer may deem advisable to vote in person or by proxy at
any meeting of security holders of any corporation in which the Corporation may
own securities and at any such meeting shall possess and may exercise any and
all rights and power incident to the ownership of such securities and which, as
the owner thereof, the Corporation might have exercised and possessed if
present. The Board of Directors may, by resolution, from time to time confer
like powers upon any other person or persons.
Section 4.    Chairman of the Board of Directors; Vice Chairmen of the Board of
Directors. The Chairman of the Board of Directors, if there be one, shall
preside at all meetings of the stockholders and of the Board of Directors. The
Chairman of the Board of Directors shall also perform such other duties and may
exercise such other powers as from time to time may be assigned to him or her by
these Bylaws or by the Board of Directors. The Board of Directors may, by
resolution, from time to time confer like powers upon one or more Vice Chairmen
of the Board of Directors to serve in the absence or disability of the Chairman
of the Board of Directors. If there shall be more than one Vice Chairman of the
Board of Directors, they shall act as Chairman by order of their seniority on
the Board of Directors or as otherwise determined by the Board of Directors.
Section 5.    President. The President, subject to the control of the Board of
Directors, shall have general charge and supervision and authority over all
operations of the Corporation and shall have such powers and perform such duties
as are




--------------------------------------------------------------------------------




incident to his or her office or as may be properly granted to or required by
him or her by the Board of Directors, by the Chairman of the Board of Directors
or by these Bylaws. The President shall be the Chief Executive Officer of the
Corporation. The President shall also perform such other duties and may exercise
such other powers as from time to time may be assigned to him or her by these
Bylaws or the Board of Directors.
Section 6.    Vice Presidents. At the request of the President or in his or her
absence or in the event of his or her inability or refusal to act (and if there
be no Chairman or Vice Chairman of the Board of Directors), the Vice President
or the Vice Presidents if there is more than one (in the order designated by the
Board of Directors) shall perform the duties of the President, and when so
acting, shall have all the powers of and be subject to all the restrictions upon
the President. Each Vice President shall perform such other duties and have such
other powers as the Board of Directors or the Chief Executive Officer from time
to time may prescribe. If there be no Chairman or Vice Chairman of the Board of
Directors and no Vice President, the Board of Directors shall designate the
officer of the Corporation who, in the absence of the President or in the event
of the inability or refusal of the President to act, shall perform the duties of
the President, and when so acting, shall have all the powers of and be subject
to all the restrictions upon the President.
Section 7.    Secretary. The Secretary shall attend all meetings of the Board of
Directors and all meetings of stockholders and record all the proceedings
thereat in a book or books to be kept for that purpose; the Secretary shall also
perform like duties for the committees of the Board of Directors when required.
The Secretary shall give, or cause to be given, notice of all meetings of the
stockholders and special meetings of the Board of Directors, and shall perform
such other duties as may be prescribed by the Board of Directors or the Chief
Executive Officer, under whose supervision he or she shall be. If the Secretary
shall be unable or shall refuse to cause to be given notice of all meetings of
the stockholders and special meetings of the Board of Directors, and if there be
no Assistant Secretary, then either the Board of Directors or the Chief
Executive Officer may choose another officer to cause such notice to be given.
The Secretary shall have custody of the seal of the Corporation and the
Secretary or any Assistant Secretary, if there be one, shall have authority to
affix the same to any instrument requiring it and when so affixed, it may be
attested by the signature of the Secretary or by the signature of any such
Assistant Secretary. The Board of Directors may give general authority to any
other officer to affix the seal of the Corporation and to attest the affixing by
his or her signature. The Secretary shall see that all books, reports,
statements, certificates and other documents and records required by law to be
kept or filed are properly kept or filed, as the case may be.
Section 8.    Treasurer. The Treasurer shall have the custody of the corporate
funds and securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all moneys
and other valuable effects in the name and to the credit of the Corporation in
such depositories as may be designated by the Board of Directors or the Chief
Executive Officer. The Treasurer shall disburse the funds of the Corporation as
may be ordered by the Board of Directors, taking proper vouchers for such
disbursements, and shall render to the President and the Board of Directors, at
its regular meetings, or when the Board of Directors so requires, an account of
all transactions as Treasurer and of the financial condition of the Corporation.
If required by the Board of Directors, the Treasurer shall give the Corporation
a bond in such sum and with such surety or sureties as shall be satisfactory to
the Board of Directors for the faithful performance of the duties of his or her
office and for the restoration to the Corporation, in case of his or her death,
resignation, retirement or removal from office, of all books, papers, vouchers,
money and other property of whatever kind in his or her possession or under his
or her control belonging to the Corporation. The Treasurer shall perform such
other duties as may be prescribed by the Board of Directors or the Chief
Executive Officer, under whose supervision he or she shall be.
Section 9.    Assistant Secretaries. Assistant Secretaries, if there be any,
shall perform such duties and have such powers as from time to time may be
assigned to them by the Board of Directors, the Chief Executive Officer, the
President, any Vice President, if there be one, or the Secretary, and in the
absence of the Secretary or in the event of his or her disability or refusal to
act, shall perform the duties of the Secretary, and when so acting, shall have
all the powers of and be subject to all the restrictions upon the Secretary.
Section 10.    Assistant Treasurers. Assistant Treasurers, if there be any,
shall perform such duties and have such powers as from time to time may be
assigned to them by the Board of Directors, the Chief Executive Officer, the
President, any Vice President, if there be one, or the Treasurer, and in the
absence of the Treasurer or in the event of his or her disability or refusal to
act, shall perform the duties of the Treasurer, and when so acting, shall have
all the powers of and be subject to all the restrictions upon the Treasurer. If
required by the Board of Directors, an Assistant Treasurer shall give the
Corporation a bond in such sum and with such surety or sureties as shall be
satisfactory to the Board of Directors for the faithful performance of the
duties of his or her office and for the restoration to the Corporation, in case
of his or her death, resignation, retirement or removal from office, of all
books, papers, vouchers, money and other property of whatever kind in his or her
possession or under his or her control belonging to the Corporation.




--------------------------------------------------------------------------------




Section 11.    Other Officers. Such other officers as the Board of Directors may
choose shall perform such duties and have such powers as from time to time may
be assigned to them by the Board of Directors or the Chief Executive Officer.
The Board of Directors may delegate to any other officer of the Corporation the
power to choose such other officers and to prescribe their respective duties and
powers.
Section 12.    Division or Other Business Unit Officers. The Board of Directors
may appoint or authorize an officer of the Corporation to appoint in writing
officers of a division or other business unit of the Corporation. Unless elected
or appointed as an officer of the Corporation by the Board of Directors or
pursuant to authority granted by the Board of Directors, an officer of a
division or other business unit shall not, as such, be an officer of the
Corporation, except that such person shall be an officer of the Corporation for
the purposes of executing and delivering documents on behalf of the Corporation
or for other specific purposes, if and solely to the extent that such person may
be authorized to do so by the Board of Directors. Unless otherwise provided in
the writing appointing an officer of a division or other business unit, such
person’s term of office shall be for one year and until that person’s successor
is appointed and qualified. Any officer of a division or other business unit may
be removed with or without cause by the Board of Directors or by the officer, if
any, of the Corporation then authorized by the Board of Directors to appoint
such officer of a division or other business unit. The Board of Directors may
prescribe or authorize an officer of the Corporation or an officer of a division
or other business unit to prescribe in writing the duties and powers and
authority of officers of divisions or other business units.
ARTICLE V
STOCK
Section 1.    Form of Certificates. The shares of capital stock of the
Corporation shall be uncertificated and shall not be represented by
certificates, except to the extent as may be required by applicable law or as
may otherwise be authorized by the Board of Directors. To the extent that shares
are represented by certificates, every holder of capital stock of the
Corporation represented by certificates shall be entitled to have a certificate
signed by, or in the name of the Corporation by (a) the Chairman of the Board,
the President or a Vice President, and (b) the Treasurer or an Assistant
Treasurer, or the Secretary or an Assistant Secretary, representing the number
of shares registered in certificate form.
Section 2.    Signatures. Any or all of the signatures on a certificate may be a
facsimile. In case any officer, transfer agent or registrar who has signed or
whose facsimile signature has been placed upon a certificate shall have ceased
to be such officer, transfer agent or registrar before such certificate is
issued, it may be issued by the Corporation with the same effect as if he or she
were such officer, transfer agent or registrar at the date of issue.
Section 3.    Lost Certificates. The Board of Directors may direct a new
certificate to be issued in place of any certificate theretofore issued by the
Corporation alleged to have been lost, stolen or destroyed, upon the making of
an affidavit of that fact by the person claiming the certificate of stock to be
lost, stolen or destroyed. When authorizing such issue of a new certificate, the
Board of Directors may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
certificate, or his or her legal representative, to advertise the same in such
manner as the Board of Directors shall require and/or to give the Corporation a
bond in such sum as it may direct as indemnity against any claim that may be
made against the Corporation with respect to the certificate alleged to have
been lost, stolen or destroyed or the issuance of such new certificate.
Section 4.    Transfers. Stock of the Corporation shall be transferable in the
manner prescribed by law, the Certificate of Incorporation and in these Bylaws.
Transfers of stock shall be made on the books of the Corporation, and in the
case of certificated shares of stock, only by the person named in the
certificate or by his or her attorney lawfully constituted in writing and upon
the surrender of the certificate therefor, which shall be cancelled before a new
certificate shall be issued; or, in the case of uncertificated shares of stock,
upon receipt of proper transfer instructions from the registered holder of the
shares or by his or her attorney lawfully constituted in writing, and upon
payment of all necessary transfer taxes and compliance with appropriate
procedures for transferring shares in uncertificated form; provided, however,
that such surrender and endorsement, compliance or payment of taxes shall not be
required in any case in which the Corporation shall determine to waive such
requirement. No transfer shall be valid as against the Corporation for any
purpose until it shall have been entered in the stock records of the Corporation
by an entry showing from and to whom transferred.
Section 5.    Record Date.
(a)    In order that the Corporation may determine the stockholders entitled to
notice of or to vote at any meeting of stockholders or any adjournment thereof,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted by
the Board of Directors, and which record date shall not be




--------------------------------------------------------------------------------




more than sixty nor less than ten days before the date of such meeting. If no
record date is fixed by the Board of Directors, the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held. A determination of stockholders
of record entitled to notice of or to vote at a meeting of stockholders shall
apply to any adjournment of the meeting; provided, however, that the Board of
Directors may fix a new record date for the adjourned meeting.
(b)    In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights
or the stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted,
and which record date shall be not more than sixty days prior to such action. If
no record date is fixed, the record date for determining stockholders for any
such purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.
Section 6.    Transfer and Registry Agents. The Corporation may from time to
time maintain one or more transfer offices or agencies and registry offices or
agencies at such place or places as may be determined from time to time by the
Board of Directors.
Section 7.    Record Owners. The Corporation shall be entitled to recognize the
exclusive right of a person registered on its books as the owner of shares to
receive dividends, and to vote as such owner, and to hold liable for calls and
assessments a person registered on its books as the owner of shares, and shall
not be bound to recognize any equitable or other claim to or interest in such
share or shares on the part of any other person, whether or not it shall have
express or other notice thereof, except as otherwise required by law.
ARTICLE VI
NOTICES
Section 1.    Notices. Whenever written notice is required by law, the
Certificate of Incorporation or these Bylaws, to be given to any director,
member of a committee or stockholder, such notice may be given by mail,
addressed to such director, member of a committee or stockholder, at his or her
address as it appears on the records of the Corporation, with postage thereon
prepaid, and such notice shall be deemed to be given at the time when the same
shall be deposited in the United States mail. Written notice may also be given
personally or by telegram, facsimile, telex or cable.
Section 2.    Waivers of Notice. Whenever any notice is required by law, the
Certificate of Incorporation or these Bylaws, to be given to any director,
member of a committee or stockholder, a waiver thereof in writing, signed, by
the person or persons entitled to said notice, whether before or after the time
stated therein, shall be deemed equivalent thereto. Attendance of a person at a
meeting, present by person or represented by proxy, shall constitute a waiver of
notice of such meeting, except where the person attends the meeting for the
express purpose of objecting at the beginning of the meeting to the transaction
of any business because the meeting is not lawfully called or convened. Neither
the business to be transacted at, nor the purpose of, any regular or special
meeting of the stockholders, directors or members of a committee of directors
need be specified in any written waiver of notice unless so required by law, the
Certificate of Incorporation or these Bylaws.
ARTICLE VII
GENERAL PROVISIONS
Section 1.    Dividends. Dividends upon the capital stock of the Corporation,
subject to the provisions of the Certificate of Incorporation, if any, may be
declared by the Board of Directors at any regular or special meeting, and may be
paid in cash, in property, or in shares of the capital stock. Before payment of
any dividend, there may be set aside out of any funds of the Corporation
available for dividends such sum or sums as the Board of Directors from time to
time, in its absolute discretion, deems proper as a reserve or reserves to meet
contingencies, or for equalizing dividends, or for repairing or maintaining any
property of the Corporation, or for any proper purpose, and the Board of
Directors may modify or abolish any such reserve.
Section 2.    Disbursements. All checks or demands for money and notes of the
Corporation shall be signed by such officer or officers or such other person or
persons as the Board of Directors may from time to time designate.
Section 3.    Fiscal Year. The fiscal year of the Corporation shall be fixed by
resolution of the Board of Directors.




--------------------------------------------------------------------------------




Section 4.    Corporate Seal. The corporate seal shall have inscribed thereon
the name of the Corporation, the year of its organization and the words
“Corporate Seal, Delaware”. The seal may be used by causing it or a facsimile
thereof to be impressed or affixed or reproduced or otherwise.
ARTICLE VIII
INDEMNIFICATION
Section 1.    Power to Indemnify in Actions, Suits or Proceedings other Than
Those by or in the Right of the Corporation. Subject to Section 3 of this
Article VIII, the Corporation shall indemnify any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Corporation) by
reason of the fact that he or she is or was a director or officer of the
Corporation, or is or was a director or officer of the Corporation serving at
the request of the Corporation as a director or officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, against expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by him or her in
connection with such action, suit or proceeding if he or she acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his or her
conduct was unlawful.
Section 2.    Power to Indemnify in Actions, Suits or Proceedings by or in the
Right of the Corporation. Subject to Section 3 of this Article VIII, the
Corporation shall indemnify any person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action or suit by or in
the right of the Corporation to procure a judgment in its favor by reason of the
fact that he or she is or was a director or officer of the Corporation, or is or
was a director or officer of the Corporation serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against expenses (including attorneys’ fees) actually and reasonably incurred by
him or her in connection with the defense or settlement of such action or suit
if he or she acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Corporation; except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the Corporation
unless and only to the extent that the Delaware Court of Chancery or the court
in which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, such person is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court shall deem
proper.
Section 3.    Authorization of Indemnification. Any indemnification under this
Article VIII (unless ordered by a court) shall be made by the Corporation only
as authorized in the specific case upon a determination that indemnification of
the director or officer is proper in the circumstances because he or she has met
the applicable standard of conduct set forth in Section 1 or Section 2 of this
Article VIII, as the case may be. Such determination shall be made, with respect
to a person who is a director or officer at the time of such determination, (i)
by a majority vote of the directors who are not parties to such action, suit or
proceeding, even though less than a quorum, or (ii) by a committee of such
directors designated by a majority vote of such directors, even though less than
a quorum, or (iii) if there are no such directors, or if such directors so
direct, by independent legal counsel in a written opinion, or (iv) by the
stockholders. Such determination shall be made, with respect to former directors
and officers, by any person or persons having the authority to act on the matter
on behalf of the Corporation. To the extent, however, that a present or former
director or officer of the Corporation has been successful on the merits or
otherwise in defense of any action, suit or proceeding described above, or in
defense of any claim, issue or matter therein, he or she shall be indemnified
against expenses (including attorneys’ fees) actually and reasonably incurred by
him or her in connection therewith, without the necessity of authorization in
the specific case.
Section 4.    Good Faith Defined. For purposes of any determination under
Section 3 of this Article VIII, a person shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Corporation, or, with respect to any criminal action
or proceeding, to have had no reasonable cause to believe his or her conduct was
unlawful, if his or her action is based on the records or books of account of
the Corporation or another enterprise, or on information supplied to him or her
by the officers of the Corporation or another enterprise in the course of their
duties, or on the advice of legal counsel for the Corporation or another
enterprise or on information or records given or reports made to the Corporation
or another enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Corporation or
another enterprise. The term “another enterprise” as used in this Section 4
shall




--------------------------------------------------------------------------------




mean any other corporation or any partnership, joint venture, trust, employee
benefit plan or other enterprise of which such person is or was serving at the
request of the Corporation as a director, officer, employee or agent. The
provisions of this Section 4 shall not be deemed to be exclusive or to limit in
any way the circumstances in which a person may be deemed to have met the
applicable standard of conduct set forth in Sections 1 or 2 of this Article
VIII, as the case may be.
Section 5.    Indemnification by a Court. Notwithstanding any contrary
determination in the specific case under Section 3 of this Article VIII, and
notwithstanding the absence of any determination thereunder, any director or
officer may apply to any court of competent jurisdiction in the State of
Delaware for indemnification to the extent otherwise permissible under Sections
1 and 2 of this Article VIII. The basis of such indemnification by a court shall
be a determination by such court that indemnification of the director or officer
is proper in the circumstances because he or she has met the applicable
standards of conduct set forth in Sections 1 or 2 of this Article VIII, as the
case may be. Neither a contrary determination in the specific case under Section
3 of this Article VIII nor the absence of any determination thereunder shall be
a defense to such application or create a presumption that the director or
officer seeking indemnification has not met any applicable standard of conduct.
Notice of any application for indemnification pursuant to this Section 5 shall
be given to the Corporation promptly upon the filing of such application. If
successful, in whole or in part, the director or officer seeking indemnification
shall also be entitled to be paid the expense of prosecuting such application.
Section 6.    Expenses Payable in Advance. Expenses incurred by a director or
officer in defending any civil, criminal, administrative or investigative
action, suit or proceeding shall be paid by the Corporation in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such director or officer to repay such amount if
it shall ultimately be determined that he or she is not entitled to be
indemnified by the Corporation as authorized in this Article VIII.
Section 7.    Nonexclusivity of Indemnification and Advancement of Expenses. The
indemnification and advancement of expenses provided by or granted pursuant to
this Article VIII shall not be deemed exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any Bylaw, statute, agreement, contract, vote of stockholders or disinterested
directors or otherwise, both as to action in his or her official capacity and as
to action in another capacity while holding such office, it being the policy of
the Corporation that indemnification of the persons specified in Sections 1 and
2 of this Article VIII shall be made to the fullest extent permitted by law. The
provisions of this Article VIII shall not be deemed to preclude the
indemnification of any person who is not specified in Sections 1 or 2 of this
Article VIII but whom the Corporation has the power or obligation to indemnify
under the provisions of the General Corporation Law of the State of Delaware, or
otherwise.
Section 8.    Primacy of Indemnification. The Corporation hereby acknowledges
that any person that may be indemnified pursuant to these Bylaws (an
“Indemnitee”) may have certain rights to indemnification, advancement of
expenses and/or insurance provided by an employer, partner or affiliate of such
person and certain of their affiliates (collectively, the “Third Party
Indemnitors”). The Corporation hereby agrees (i) that it is the indemnitor of
first resort (i.e., its obligations to each Indemnitee are primary and any
obligation of the Third Party Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary), (ii) that it shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by these Bylaws and the Certificate of
Incorporation (or any other agreement between the Corporation and an
Indemnitee), without regard to any rights Indemnitee may have against the Third
Party Indemnitors, and (iii) that it irrevocably waives, relinquishes and
releases the Third Party Indemnitors from any and all claims against the Third
Party Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Corporation further agrees that no advancement or
payment by the Third Party Indemnitors on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Corporation
shall affect the foregoing and the Third Party Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Corporation. The
Corporation agrees that the Third Party Indemnitors are express third party
beneficiaries of the terms of this Section 8 or ARTICLE VIII.
Section 9.    Insurance. The Corporation may purchase and maintain insurance on
behalf of any person who is or was or shall be a director, officer or employee
of the Corporation, or is or was or shall be a director, officer or employee of
the Corporation serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise against any liability asserted
against him or her and incurred by him or her in any such capacity, or arising
out of his or her status as such, whether or not the Corporation would have the
power or the obligation to indemnify him or her against such liability under the
provisions of this Article VIII.
Section 10.    Certain Definitions. For purposes of this Article VIII,
references to “the Corporation” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a




--------------------------------------------------------------------------------




consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers or employees,
so that any person who is or was a director, officer or employee of such
constituent corporation, or is or was a director, officer or employee of such
constituent corporation serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Article VIII with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued. For purposes of
this Article VIII, references to “fines” shall include any excise taxes assessed
on a person with respect to an employee benefit plan; and references to “serving
at the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director or officer with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Article VIII.
Section 11.    Survival of Indemnification and Advancement of Expenses. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Article VIII shall, unless otherwise provided when authorized or ratified,
continue as to a person who has ceased to be a director, officer or employee and
shall inure to the benefit of the heirs, executors and administrators of such a
person.
Section 12.    Limitation on Indemnification. Notwithstanding anything contained
in this Article VIII to the contrary, except for proceedings to enforce rights
to indemnification (which shall be governed by Section 5 hereof), the
Corporation shall not be obligated to indemnify any director, officer or
employee in connection with a proceeding (or part thereof) initiated by such
person unless such proceeding (or part thereof) was authorized or consented to
by the Board of Directors of the Corporation.
Section 13.    Indemnification of Employees and Agents. The Corporation may, to
the extent authorized from time to time by the Board of Directors, provide
rights to indemnification and to the advancement of expenses to employees and
agents of the Corporation similar to those conferred in this Article VIII to
directors and officers of the Corporation.
Section 14.    Effect of Amendment or Repeal. Any repeal or modification of the
foregoing provisions of this Article shall not adversely affect any right or
protection hereunder of any person in respect of any act or admission occurring
prior to the time of such repeal of modification.
ARTICLE IX
AMENDMENTS
Section 1.    Amendments. These Bylaws may be altered, amended or repealed, in
whole or in part, or new Bylaws may be adopted by the stockholders or by the
Board of Directors, provided, however, that notice of such alteration,
amendment, repeal or adoption of new Bylaws be contained in the notice of such
meeting of stockholders or Board of Directors as the case may be. Subject to the
requirements of the Certificate of Incorporation, all such amendments must be
approved by either the affirmative vote of the holders of at least 50% of the
voting power of all the shares of capital stock of the Corporation then entitled
to vote generally in the election of directors, voting together as a single
class or by a majority of the entire Board of Directors then in office.
Section 2.    Entire Board of Directors. As used in this Article IX and in these
Bylaws generally, the term “entire Board of Directors” means the total number of
directors which the Corporation would have if there were no vacancies.




